Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 1 of 98




          EXHIBIT C
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                    INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 2 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




          6835(0(&28572)7+(67$7(2)1(:<25.                                         
          &2817<2)1(:<25.
                                          
                                                               
         )5('02*8/                                                
                                                                    
                          3ODLQWLII                                               
                                                                                               
                    DJDLQVW                                     &203/$,17
                                                                 
                                                               ,1'(;12        
         1(:<25.38%/,&5$',2:1<&
         DQG$8'5(<&223(5
         
         
                            'HIHQGDQWV
         



                                                                
          
          
                         3ODLQWLII)UHG0RJXOE\KLVDWWRUQH\V%(/'2&./(9,1( +2))0$1//3

          DVDQGIRUKLVFRPSODLQWDJDLQVWGHIHQGDQWVDOOHJHVDVIROORZV

                                          ,1752'8&725<67$7(0(17
          
                       7KLVLVDQDFWLRQDJDLQVWGHIHQGDQWV1HZ<RUN3XEOLF5DGLR 1<35 :1<&DQG

          $XGUH\ &RRSHU ZKRE\ WKHLUDFWLRQV GHIDPHG DQG ZURQJIXOO\ WHUPLQDWHG WKHHPSOR\PHQW RI

          SODLQWLIID:1<&UHSRUWHUIRU\HDUVLQYLRODWLRQRIODZ

                       7KHSUHWH[WIRUGHIHQGDQWV¶DFWLRQVZDVWZRVHQWHQFHVRI$VVRFLDWHG3UHVV $3 

          FRS\DSSHDULQJLQDGUDIWRIDQXQSXEOLVKHGVWRU\ZKLFKFUHGLWHG$3DQGFRQWDLQHGDOLQNWRWKH

          $3VWRU\DQGZKLFKSODLQWLIIDJUHHGWRRPLWDOWKRXJKWKHVWRU\ZDVSUHSDUHGLQDFFRUGDQFHZLWK

          SDVWSUDFWLFHLQWKH:1<&1HZVURRPDQGRWKHUQHZVURRPVDFURVVWKHFRXQWU\

                       2Q WKH EDVLV RI WKHVH WZR VHQWHQFHV RI GUDIW XQSXEOLVKHG FRS\ GHIHQGDQWV


                                                                




                                                       1 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                      INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 3 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




          VXPPDULO\WHUPLQDWHGSODLQWLII¶V\HDUVRIHPSOR\PHQWDVDUHSRUWHUIRU:1<&ZLWKRXWQRWLFH

          DGHTXDWHRSSRUWXQLW\WREHKHDUGRUVHYHUDQFHSD\WRZKLFKKHZDVHQWLWOHGIDOVHO\DFFXVLQJKLP

          RISODJLDULVPDQGGHFHSWLRQDQGPDNLQJRWKHUIDOVHGHIDPDWRU\DQGPLVOHDGLQJVWDWHPHQWVDERXW

          KLP

                        )ROORZLQJ WKHLU VXPPDU\ WHUPLQDWLRQ RI SODLQWLII¶V HPSOR\PHQW GHIHQGDQWV

          UHLWHUDWHG DQG SXEOLVKHG WKH IDOVH DOOHJDWLRQV RI SODJLDULVP DQG GHFHSWLRQ DQG RWKHU IDOVH

          VWDWHPHQWVRIIDFWWR1HZVURRPVWDIILQWZR=RRPPHHWLQJVKHOGODWHUWKDWVDPHGD\

                        'HIHQGDQWV NQHZ RU VKRXOG KDYH NQRZQ WKDW WKHLU VWDWHPHQWV ZHUH IDOVH DW D

          PLQLPXPWKH\DFWHGZLWKUHFNOHVVGLVUHJDUGDQGDYRLGDQFHRIWKHWUXWK

                        'HIHQGDQWV¶IDOVHVWDWHPHQWVFRQVWLWXWHVODQGHUSHUVH

                        'HIHQGDQWV¶IDOVHDQGGHIDPDWRU\VWDWHPHQWVKDYHLQMXUHGSODLQWLII7KH\KDYH

          GDPDJHGKLVQDPHUHSXWDWLRQDQGFDUHHUFDXVLQJVXEVWDQWLDOSURIHVVLRQDOKDUP7KH\KDYHDOVR

          LQWHQWLRQDOO\DQGXQQHFHVVDULO\LQIOLFWHGHPRWLRQDOSDLQDQGVXIIHULQJ

                        3ODLQWLIIEULQJVWKLVODZVXLWWRREWDLQUHGUHVVIRUWKHVHLQMXULHV

                                                          3$57,(6

                        3ODLQWLIILVDMRXUQDOLVW

                       8QWLO WKH DFWLRQV FRPSODLQHG RI LQ WKLV FRPSODLQW SODLQWLII ZDV D UHSRUWHU IRU

          1<35DQG:1<&IRURYHU\HDUV+HZDVDZRUNLQJMRXUQDOLVWIRUDOPRVW\HDUV

                       3ODLQWLIILVDFLWL]HQRIWKH8QLWHG6WDWHVDQGDFLWL]HQDQGUHVLGHQWRIWKH6WDWHRI

          1HZ<RUN       

                       3ODLQWLII¶VGDWHRIELUWKLV-XQH+HLVFXUUHQWO\ILIW\WZR  \HDUVROG

                       3ODLQWLIIFRPPHQFHGHPSOR\PHQWDVDUHSRUWHUIRU1<35LQ

                                                              




                                                          2 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                        INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 4 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




                          3ODLQWLIIKDVSULPDULO\FRYHUHGKHDOWKFDUHDQGPHGLFLQHIRU:1<&VLQFH

                          'HIHQGDQW1<35LVDQRQSURILWPHGLDRUJDQL]DWLRQZLWKLWVSULQFLSDORIILFHDW

          9DULFN6WUHHW1HZ<RUN1HZ<RUN

                          'HIHQGDQW:1<&LVSDUWRI1<35:1<&LVDUDGLRVWDWLRQELOOLQJLWVHOIDV

          1HZ<RUN&LW\¶VSUHPLHUSXEOLFUDGLRVWDWLRQ

                          6RPH\HDUVDJR:1<&DGGHGDZHEVLWH:1<&RUJ

                          ,Q  1<35 DFTXLUHG *RWKDPLVW DQ LQWHUQHW QHZV VLWH  :HE YHUVLRQV RI

          1<35UDGLRVWRULHVPD\DSSHDURQHLWKHU:1<&RUJRU*RWKDPLVW

                          'HIHQGDQW$XGUH\&RRSHULV(GLWRULQ&KLHIRI1<35+HURIILFHLVORFDWHGDW

          9DULFN6WUHHW1HZ<RUN1HZ<RUN+HUEDFNJURXQGLVSULQWMRXUQDOLVP

                          3ODLQWLII UHVHUYHV WKH ULJKW WR VHHN H[SHGLWHG GLVFRYHU\ LQ RUGHU WR GHWHUPLQH

          ZKHWKHUWKHUHLVDEDVLVWRQDPH&KLHI([HFXWLYH2IILFHU*ROL6KHLNKROHVODPL([HFXWLYH(GLWRU

          -HQ &KXQJ $FWLQJ +5 +HDG -DQQD )UHHG &KLHI &RQWHQW 2IILFHU $QGUHZ *ROLV DQG *HQHUDO

          &RXQVHO,YDQ=LPPHUPDQDVDGGLWLRQDOGHIHQGDQWV

                 -85,6',&7,21$1'9(18(

                          7KLV&RXUWKDVMXULVGLFWLRQSXUVXDQWWR1<&3/5

                          9HQXHLVSURSHULQWKLV&RXUWSXUVXDQWWR1<&3/5DQG

                                          )$&78$/$//(*$7,216

                 3ODLQWLII¶V5HVSRQVLELOLWLHVDQG-RE3HUIRUPDQFH

                          3ODLQWLIIUHFHLYHGD%$IURP$PKHUVW&ROOHJH

                          3ODLQWLII¶V SURIHVVLRQDO DFFRPSOLVKPHQWV DUH H[WHQVLYH DV VKRZQ RQ KLV

          &XUULFXOXP9LWDDFRS\RIZKLFKLVDWWDFKHGDV([KLELW$


                                                                 




                                                            3 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                       INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 5 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




                        3ODLQWLIILVWKHUHFLSLHQWRIDZDUGVIURPWKH$VVRFLDWHG3UHVVWKH$VVRFLDWLRQRI

          +HDOWK&DUH-RXUQDOLVWVDQGWKH'DUW&HQWHUIRU-RXUQDOLVPDQG7UDXPD

                        8QWLO )HEUXDU\   SODLQWLII ZDV D +HDOWKFDUH DQG 0HGLFLQH 5HSRUWHU IRU

          :1<&1HZV+LV:1<&ELRDVLWODVWDSSHDUHGRQ:1<&¶VZHEVLWHLVDWWDFKHGDV([KLELW%

                        ,Q WKH FRXUVH RI FRYHULQJ KHDOWK FDUH DQG PHGLFLQH IRU :1<& SODLQWLII KDV

          LQWHUYLHZHGDQGVSRNHQWRSDWLHQWVKHDOWKFDUHSURYLGHUVUHVHDUFKHUVDQGRIILFLDOVLQKRVSLWDOV

          FOLQLFV KHDOWK DJHQFLHV DQG ODEV DFURVV WKH UHJLRQ DQG KDV GHYHORSHG UHODWLRQVKLSV ZLWK QHZV

          RUJDQL]DWLRQVWKURXJKRXWWKHFRXQWU\7KURXJKDIHOORZVKLSZLWK135DQG.DLVHU+HDOWK1HZV

          KLV VWRULHVIUHTXHQWO\UXQ QDWLRQZLGH  +LV ZRUN KDV DOVR DSSHDUHGLQWKH 1HZ <RUN

          7LPHV7LPHPDJD]LQHWKH3KLODGHOSKLD,QTXLUHUDQGPDQ\RWKHURXWOHWV

                        3ODLQWLIIKDVZRUNHGFROOHJLDOO\DQGPDLQWDLQHGDQH[FHOOHQWZRUNLQJUHODWLRQVKLS

          ZLWK:1<&¶VQXPHURXVUHSRUWHUVDQGHGLWRUVRYHUWKH\HDUV

                        3ODLQWLII¶VSURIHVVLRQDOUHSXWDWLRQLVH[HPSODU\LQDOOUHVSHFWV

                        2YHUWKH\HDUVRIKLVZRUNIRU:1<&SODLQWLIIKDVQHYHUKDGDQ\TXHVWLRQUDLVHG

          FRQFHUQLQJKLVMRXUQDOLVWLFHWKLFV

                     7KH-DQXDU\1HZV6WRU\

                        'XULQJ KLV \HDUV DV D UHSRUWHU LQ 1<35¶V QHZV XQLW SODLQWLII KDV KDG VHYHUDO

          HGLWRUV

                        $W:1<&HGLWRUVDVVLJQVWRULHVWRUHSRUWHUVDQGHGLWGUDIWVRIVWRULHVSUHSDUHGE\

          UHSRUWHUVDPRQJRWKHUWKLQJV

                        3ODLQWLII¶VHGLWRUXQWLOHDUO\-DQXDU\ZDV0DWWKHZ6FKXHUPDQ

                        ,Q-DQXDU\0U6FKXHUPDQZDVUHSODFHGE\1VLNDQ$NSDQDQHZKLUHDW

          1<35DVSODLQWLII¶VHGLWRU

                                                               




                                                           4 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                        INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 6 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




                       2QRUDERXW-DQXDU\SODLQWLII¶VDVVLJQPHQWZDVWRWDNHDQ$3VWRU\DERXW

          WKH0LDPL+HDW¶VXVHRI&29,'VQLIILQJGRJVIRUVSHFWDWRUVFRPLQJWRJDPHVDQGSUHSDUHDORFDO

          YHUVLRQ RI WKH VWRU\ H[SORULQJ WKH VFLHQFH EHKLQG FDQLQH &29,'GHWHFWLRQ +H ZDV WR SUHSDUH

          VHYHUDOSDUDJUDSKVDQGWKHQKDYHD³4 $´ZLWKDVFLHQWLVW

                       3ODLQWLII SUHSDUHG WKH VWRU\ LQFOXGLQJ FRQGXFWLQJ DQG FRQGHQVLQJ DQ LQWHUYLHZ

          ZLWKDUHVHDUFKHUDWWKH&KLOGUHQ V+RVSLWDORI3KLODGHOSKLD

                  )LUVW'UDIWRIWKH6WRU\

                       2Q -DQXDU\   SODLQWLII VXEPLWWHG D GUDIW RI WKH VWRU\ WR KLV HGLWRU YLD

          *RRJOH'RFVDFORXGEDVHGSODWIRUPIRUVKDULQJGRFXPHQWV

                       3ODLQWLII¶VGUDIWLVDWWDFKHGKHUHWRDV([KLELW&

                       3ODLQWLII¶VVHWXSSDUDJUDSKVSULRUWRWKH4 $SRUWLRQRIWKHVWRU\LQFOXGHGWZR

          SDUDJUDSKVIURPWKH$37KHILUVWSDUDJUDSKLQFOXGHGDTXRWHIURPD0LDPL+HDWH[HFXWLYH,W

          DOVRLQFOXGHGDGLJLWDOOLQNWRWKH$3VWRU\

                          ³,I\RXWKLQNDERXWLWGHWHFWLRQGRJVDUHQRWQHZ´0DWWKHZ-DIDULDQWKH+HDW¶V
                  H[HFXWLYH YLFH SUHVLGHQW IRU EXVLQHVV VWUDWHJ\WROG WKH $VVRFLDWHG 3UHVV ³<RX¶YH VHHQ
                  WKHP LQ DLUSRUWV WKH\¶YH EHHQ XVHG LQ PLVVLRQ FULWLFDO VLWXDWLRQV E\ WKH SROLFH DQG WKH
                  PLOLWDU\:H¶YHXVHGWKHPDWWKHDUHQDIRU\HDUVWRGHWHFWH[SORVLYHV´
                  
                        7KHIROORZLQJSDUDJUDSKFRQVLVWLQJRIWZRVHQWHQFHVULJKWXQGHUWKHOLQNWR$3

          ZDVDOVRIURPWKH$3DUWLFOH

                          $KHDOWKVFUHHQLQJTXHVWLRQQDLUHZLOOEHPDQGDWRU\IRUDOOJXHVWVPDVNVPXVWEH
                  ZRUQFRQWLQXDOO\DQGRQO\VRGDDQGZDWHUZLOOEHVROG$OOWUDQVDFWLRQVZLOOEHFDVKOHVV
                  DQGLIDIDQIHHOVLOOGXULQJDJDPHLVRODWLRQURRPVZLOOEHDYDLODEOH
                          
                        8QGHU ZKDW KH XQGHUVWRRG DQG EHOLHYHG WR EH :1<&¶V ³XVDJH´ RU OLFHQVH

          DJUHHPHQWZLWK$3DOORZLQJ:1<&WRXVH$3FRS\ZLWKRUZLWKRXWTXRWDWLRQPDUNVDVORQJDV

          $3ZDVFUHGLWHGSODLQWLIIDGGHGDQDWWULEXWLRQOLQHDWWKHHQGRIKLVVWRU\FUHGLWLQJ$3


                                                                




                                                           5 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                 INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 7 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




                 ³a5HSRUWLQJ         IURP       0LDPL         E\      WKH       $VVRFLDWHG        3UHVV´
          
                      ,QGUDIWVWRULHVIRU*RWKDPLVWUHSRUWHUVGRQRWJHQHUDOO\LQVHUWWKHLURZQE\OLQHV

          UDWKHUE\OLQHVDUHLQVHUWHGE\HGLWRUVDIWHUWKHHGLWLQJSURFHVVLVFRPSOHWH(GLWRUVWKHQFRS\DQG

          SDVWHWKHILQDOGUDIWIURP*RRJOH'RFVLQWRWKHVRIWZDUHSURJUDP$YLDU\D&RQWHQW0DQDJHPHQW

          6\VWHP &06 IRUSXEOLFDWLRQ

                      3ODLQWLII¶VGUDIWGLGQRWFRQWDLQDSURSRVHGE\OLQH

                      %XWKHUHDVQRWHGDERYHDQGDVVKRZQRQWKHGUDIWDWWDFKHGDV([KLELW&SODLQWLII

          DGGHGWKH$3DWWULEXWLRQOLQHDWWKHHQGRIWKHVWRU\WREHLQFOXGHGZKHQKLVHGLWRUSODFHGWKHVWRU\

          LQWRWKH&06IRUSXEOLFDWLRQ

                      ,Q DFFRUGDQFH ZLWK 1HZVURRP SROLF\ SODLQWLII SUHSDUHG WKH VWRU\ XVLQJ WKH

          *RRJOH'RFVSODWIRUPDQG³VKDUHG´LWZLWKKLVHGLWRUXVLQJWKH³VKDUH´IHDWXUHRI*RRJOH'RFV

          HQDEOLQJKLVHGLWRUWRHGLWDQGLQVHUWFRPPHQWVXSRQWKHGUDIW

                      ,Q*RRJOH'RFVDOOUHYLVLRQVDUHSUHVHUYHGDQGYLVLEOHLQFOXGLQJGHOHWLRQV

                      8VLQJ*RRJOH'RFV¶FRPPHQWLQJIHDWXUHSODLQWLII¶VHGLWRU0U$NSDQLQVHUWHGD

          FRPPHQWLQWKHPDUJLQQH[WWRWKHWZRVHQWHQFH$3FRS\IROORZLQJWKHTXRWHDQGWKH$3OLQN

          ³:HVKRXOGQ WFRS\SDVWHWH[W RXWVLGHRITXRWHV IURP$3VWRULHV´

                      0U$NSDQVWUXFNWKURXJKWKHVHWZRVHQWHQFHVDQGDOVRVWUXFNWKHDWWULEXWLRQWR

          $3DWWKHERWWRPRIWKHGUDIW

                      3ODLQWLIIUHSOLHGZLWKWKLVFRPPHQW
                        
                        ³:H YHEHHQWROGWKDW VNRVKHU, PSUHWW\VXUHVLQFHZH UHSD\LQJPHPEHUVDV
                 ORQJDVWKH\ UHE\OLQHGDWWKHWRSRUERWWRP:DQWPHWRUHZULWHRUMXVWRPLW"´
                        
                      )ROORZLQJ WKH WZR FRPPHQWV UHODWLQJ WR WKH $3 SDVVDJH *RRJOH 'RFV VKRZV

          ³6XJJHVWLRQDFFHSWHG´


                                                            




                                                        6 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                               INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 8 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




                      0U$NSDQ SURFHHGHG WR SODFH WKHVWRU\LQWR WKH&06IRU SXEOLFDWLRQGHOHWLQJ

          ERWKWKHWZRVHQWHQFHSDUDJUDSKDQGWKH$3DWWULEXWLRQOLQH

                      0U$NSDQGLGQRWLQGLFDWHWKDWWKLVZDVDVLJQLILFDQWLVVXH+HRWKHUZLVHSUDLVHG

          WKHVWRU\²LQFOXGLQJERWKWKHOHGHDQGWKHLQWHUYLHZZLWKWKHH[SHUW

                      %HFDXVHKHKDVEHHQORFNHGRXWRIKLV*RRJOHZRUNDFFRXQWSODLQWLIIQRORQJHU

          KDVGLUHFWDFFHVVWRWKHGUDIWLQ*RRJOH'RFVZKLFKVKRZV0U$NSDQ¶VVWULNHRXWVDQGFRPPHQWV

                      +RZHYHU FRSLHV RI WKH VWDQGDORQH FRPPHQWV KDYH EHHQ SURGXFHG E\ 1<35

          FRXQVHODQGDUHDWWDFKHGKHUHWRDV([KLELW'

                      3ODLQWLIISUHSDUHGKLVVWRU\LQDFFRUGDQFHZLWK:1<&SROLF\DQGSUDFWLFHZLWK

          UHVSHFWWRWKHXVHRI$3FRS\

                      3ODLQWLIIGLGQRWYLRODWH1<35HGLWRULDOSROLF\RUJXLGHOLQHVZLWKUHVSHFWWRWKH

          XVHRI$3FRS\LQWKHGUDIWVWRU\

                    3ODLQWLIIGLGQRWFRPPLWSODJLDULVP
                 
                 7KH6WRU\DV3XEOLVKHG
                 
                    7KHVWRU\DSSHDUHGDVSHU0U$NSDQ¶VWH[WGHOHWLRQVDIWHU0U$NSDQVXEPLWWHG

          LWIRUSXEOLFDWLRQDGGLQJSODLQWLII¶VE\OLQHDWWKHWRSDQGZLWKRXWE\OLQHDWWULEXWLRQWR$3WRSRU

          ERWWRP

                      7KHSXEOLVKHGVWRU\LVDWWDFKHGDV([KLELW(

                      7KH$3VWRU\LVDWWDFKHGDV([KLELW)

                 3RVW3XEOLFDWLRQ

                      7KDWZDVWKHODVWSODLQWLIIKHDUGXQWLOKHZDVFRQWDFWHGRQ7KXUVGD\)HEUXDU\

          DQGDVNHGWRPHHWZLWK+XPDQ5HVRXUFHVRQ)ULGD\)HEUXDU\+HZDVQRWWROGWKHUHDVRQIRU

          WKHPHHWLQJEXWKHZDVLQIRUPHGKHFRXOGEULQJDUHSUHVHQWDWLYHIURPKLVXQLRQWKH6FUHHQ$FWRUV

                                                           




                                                       7 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                      INDEX NO. 652968/2021
NYSCEF DOC. NO. 6 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 9 of 98NYSCEF: 06/15/2021
                                                                     RECEIVED




          *XLOG$PHULFDQ)HGHUDWLRQRI7HOHYLVLRQDQG5DGLR$QQRXQFHUV 6$*$)75$ 

                       :KHQSODLQWLIIDVNHGKLVHGLWRUDERXWWKHXSFRPLQJPHHWLQJKHZDVWROGLWZDV

          DERXWWKH$3FRS\0U$NSDQVDLGWKDWZKHQKHIODJJHGWKHFRS\DQGSODLQWLIIWROGKLPWKDWKH

          WKRXJKWWKH\FRXOGXVH$3FRS\ZLWKRXWTXRWDWLRQPDUNVDVORQJDVWKH\E\OLQHG$30U$NSDQ

          DVNHG-HQ&KXQJ([HFXWLYH(GLWRUDQGFRIRXQGHURI*RWKDPLVWIRUFODULW\DERXWSROLF\

                       0U $NSDQWROG SODLQWLIIWKDW 0V &KXQJIODJJHG WKH LVVXH WR $XGUH\&RRSHU

          (GLWRULQ&KLHIRI1<35+HGLGQRWLQGLFDWHWKDWSODLQWLIIZDVDERXWWREHWHUPLQDWHG+HVDLG

          WKDWKHZRXOGOLNHWRNHHSZRUNLQJZLWKSODLQWLIIDQGWKDWSODLQWLIIVKRXOGH[SODLQWKHXVHRI$3

          FRS\DVDPLVXQGHUVWDQGLQJ

                       3ODLQWLII ORRNHG DW WKH :1<& 1HZVURRP 1<35 6W\OH *XLGH DQG +DQGERRN

          EHIRUHWKHPHHWLQJ7KHRQO\SURYLVLRQUHIHUULQJWR$3XVDJHLVRQSDJHXQGHUWKHKHDGLQJ

          :+$7:(:5,7()25:(%$1':+(1

                         1HZVFDVWLWHPVWDNHQIURPWKH$VVRFLDWHG3UHVVRU135PD\EHSRVWHGRQWKHZHE
                 E\HGLWRUVRUSURGXFHUV±ZLWKSLFHWF±LILWLVDQLPSRUWDQWHQRXJKVWRU\DQGZHGRQ¶W
                 KDYHDUHSRUWHURQLW:HDOVRXVH$3135FRS\DVDSODFHKROGHUXQWLOZHJHWRXURZQ
                 FRS\XSRUDGGWRLWDVQHHGHG
                 
                      $ FRPSDULVRQ RI VWRULHV RQ:1<&RUJ ZLWK WKH XQGHUO\LQJ $3 VWRULHV VKRZV

          GLIIHUHQWSDWWHUQVRITXRWDWLRQDQGDWWULEXWLRQRI$3FRS\

                       2Q:1<&RUJDWWULEXWLRQWR$3VRPHWLPHVWDNHVWKHIRUPRIDMRLQWE\OLQHRQ

          WKH WRS DQG VRPHWLPHV WDNHV WKH IRUP RI DQ DWWULEXWLRQ WDJOLQH DW WKH ERWWRP VWDWLQJ ³:LWK

          UHSRUWLQJIURPWKH$VVRFLDWHG3UHVV´OLNHSODLQWLII¶VGUDIWVWRU\3ODLQWLIISUHSDUHGDPHPRUDQGXP

          IRUWKHPHHWLQJLQZKLFKKHFLWHGH[DPSOHVRIVXFKVWRULHV

                       3ODLQWLIIKDVVXEVHTXHQWO\IRXQGQXPHURXVRWKHUVWRULHVE\FROOHDJXHVXVLQJ$3

          FRS\ ZLWKRXW TXRWHG SDVVDJHV MRLQWE\OLQHG ZLWK $3 RU ZLWK DQ $3 DWWULEXWLRQ WDJOLQH DW WKH


                                                              




                                                          8 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                     INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 10 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         ERWWRPOLNHSODLQWLII¶VGUDIWVWRU\7KHVH:1<&UHSRUWHUVKRVWVDQGHGLWRUVLQFOXGH.DWH+LQGV

         3DWULFLD :LOOHQV -XOLDQQH :HOE\ -HQQLIHU 9DQDVFR -RVHSK &DSULJOLRQH $OHF +DPLOWRQ 6HDQ

         &DUOVRQ%HWK)HUWLJ%ULJLG%HUJHQ$UXQ9HQXJRSDO0LUHOD,YHUDF<DVPHHQ.KDQDQG6WHSKHQ

         1HVVHQ

                 )HEUXDU\0HHWLQJZLWK3ODLQWLII

                      7KH)HEUXDU\PHHWLQJWRRNSODFHRQ=RRPDQGZDVSUHVLGHGRYHUE\(GLWRULQ

         &KLHI $XGUH\ &RRSHU ZLWK 0U $NSDQ DQ +5 UHSUHVHQWDWLYH DQG D UHSUHVHQWDWLYH IURP 6$*

         $)75$SODLQWLII¶VXQLRQLQDWWHQGDQFH

                      0V&RRSHUVWDUWHGWKHPHHWLQJE\VWDWLQJWKDWSODLQWLII³OLIWHG´DSDUDJUDSKIURP

         WKH$3VWRU\LQWKH³ILQDOGUDIW´RIWKHVWRU\KHVXEPLWWHG

                      6KHVDLGWKDWSODLQWLII¶VHGLWRUQRWLFHGWKHSDUDJUDSKDQGWROGSODLQWLIILWZDVQRW

         DSSURSULDWHWR³OLIW´FRS\YHUEDWLP

                      3ODLQWLIIUHVSRQGHGWKDWKHWKRXJKWGRLQJVRZDVSHUPLWWHGLIDSSURSULDWHFUHGLW

         ZDVDWWULEXWHGDWWKHWRSRUERWWRP

                      3ODLQWLIIDOVRWROGKHUWKDWWKHGUDIWZDVQRWWKHILQDOGUDIWEXWDILUVWGUDIW

                      +H QRWHG WKDW WKH SDUDJUDSK DERYH WKH SDUDJUDSK WR ZKLFK 0V &RRSHU ZDV

         UHIHUULQJTXRWHGWKH$3VWRU\DQGOLQNHGWRWKH$3VWRU\DQGWKDWWKHGUDIWFRQWDLQHGDQDWWULEXWLRQ

         OLQH³UHSRUWLQJIURP0LDPLE\WKH$VVRFLDWHG3UHVV´

                      3ODLQWLIISRLQWHGRXWWKHH[FKDQJHRIFRPPHQWVZLWK0U$NSDQRQWKH*RRJOH

         'RFV GUDIW LQFOXGLQJ WKH UHIHUHQFH WR SODLQWLII¶V XQGHUVWDQGLQJ WKDW DV SD\LQJ PHPEHUV RI $3

         XVLQJ$3FRS\ZDVSHUPLVVLEOHDVORQJDVDVWRU\LVE\OLQHGDWWKHWRSRUWKHERWWRP+HQRWHG

         WKDWKHDVNHGKLVHGLWRULIKHZDQWHGKLPWRUHZULWHWKHVWRU\RURPLWWKHWZRVHQWHQFHV

                      +HUHIHUUHGWRWKH:1<&1HZVURRP6W\OH*XLGHDQG+DQGERRN

                                                             




                                                         9 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                         INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 11 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                       +HDOVRUHIHUUHGWRWKHSUDFWLFHDW:1<&DPRQJKLVFROOHDJXHVWRXVH$3FRS\

         ZLWKRXWTXRWDWLRQPDUNVDVORQJDVWKHVWRU\ZDVE\OLQHGWR$3RIIHULQJWRVKDUHKLVH[DPSOHV

         ZKLFKKHGHVFULEHGLQVXPPDU\IRUP

                       +HWROG0V&RRSHUWKDWWKLVKDGEHHQ:1<&¶VDWWULEXWLRQSUDFWLFHSURWRFRODQG

         XQGHUVWDQGLQJDQGWKDWLIVKHZHUHWRVHDUFKVKHZRXOGILQGVWRULHVE\PDQ\RIKLVFROOHDJXHVOLNH

         KLVGUDIW

                       ,QUHVSRQVH0V&RRSHUWROGKLPWKDWKLVUHIHUHQFHWRWKH:1<&6W\OH*XLGHDQG

         +DQGERRNGLGQRWDSSO\

                       ,QVWHDG VKH UHIHUUHG WR D SURYLVLRQ LQ D GLIIHUHQW SROLF\²ZKLFK SODLQWLII ODWHU

         UHFRJQL]HGDVWKH1<35(GLWRULDO3ROLF\DQG*XLGHOLQHV²ZKLFKUHIHUUHGWRSODJLDULVP

                       0V &RRSHU DOVR VDLG WKDW EHFDXVH KH GLG QRW MXVW ³OLIW´ WKH SDUDJUDSK EXW DOVR

         HGLWHGLWWRPDNHLWILWWKHVWRU\KLVH[SODQDWLRQ³VWUDLQVFUHGLELOLW\´

                       :KHQSODLQWLIIUHLWHUDWHGWKDWKHKDGFLWHGWKH$3VWRU\DQGKDGDE\OLQHIRU$3

         VKHVDLGKHGLGQRW

                       :KHQSODLQWLIIVDLGWKDWKHSXWWKHE\OLQHDWWKHERWWRPVKHVDLGKHGLGQRW

                       'LVPLVVLQJ SODLQWLII¶V IDFWXDOO\ DFFXUDWH VWDWHPHQWV VKH GLVPLVVHG SODLQWLII¶V

         UHIHUHQFHVWR1HZVURRPSUDFWLFHDQG$3XVDJHDVLUUHOHYDQW

                       0V&RRSHUUHIXVHGWRDFFHSWRUDFNQRZOHGJHSODLQWLII¶VH[SODQDWLRQ

                       :KHQSODLQWLIIWULHGWRVSHDN0V&RRSHUFXWKLPRII

                       $W QR WLPH GLG 0V &RRSHU PDNH DQ\ UHIHUHQFH WR SODLQWLII¶V RIIHU WR RPLW RU

         UHZULWH WKH WZR VHQWHQFHV RI FRS\ RU WDNH LQWR DFFRXQW WKH IDFW WKDW WKH WZR VHQWHQFHV DW LVVXH

         IROORZHGDOLQNWRWKH$3DUWLFOHDQGZHUHQRWLQDQ\HYHQWFRQWDLQHGLQWKHSXEOLVKHGVWRU\

                       $OWKRXJK WKH PHPRUDQGXP SODLQWLII KDG SUHSDUHG IRU WKH PHHWLQJ FRQWDLQHG

                                                               




                                                           10 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                               INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 12 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         H[DPSOHVRIRWKHUSXEOLVKHGVWRULHVXVLQJ$3FRS\ZLWKRXWTXRWHV0V&RRSHUGLGQRWSURYLGH

         KLPDQRSSRUWXQLW\WRSUHVHQWLW

                     1RUGLGVKHUHVSRQGWRSODLQWLII¶VUHTXHVWWRFODULI\WKHGLVWLQFWLRQEHWZHHQVWRULHV

         E\RWKHUUHSRUWHUVDQGKLVVWRU\

                     0V &RRSHU FRQFOXGHG E\ VD\LQJ WKDW VKH KDG PDGH D GHFLVLRQ WR WHUPLQDWH

         SODLQWLII¶VHPSOR\PHQWHIIHFWLYHLPPHGLDWHO\DQGH[LWHGWKHPHHWLQJZKLOHSODLQWLIIZDVLQPLG

         VHQWHQFH

                     7KXVGHIHQGDQW&RRSHUVXPPDULO\GLVPLVVHGDQ\HDUYHWHUDQ:1<&UHSRUWHU

         DFFXVLQJKLPRISODJLDULVPDQGGHFHSWLRQRQWKHEDVLVRIWZRVHQWHQFHVRI$3FRS\DSSHDULQJLQ

         DGUDIWXQSXEOLVKHGVWRU\ZKLFKKHRIIHUHGWRUHZULWHZKLFKIROORZHGDOLQNWRWKH$3VWRU\DQG

         LQFOXGHGDQDWWULEXWLRQWDJOLQHFUHGLWLQJ$3DOOLQDFFRUGDQFHZLWKSDVWSUDFWLFHLQWKH:1<&

         1HZVURRP

                )HEUXDU\1HZVURRP0HHWLQJV

                     )ROORZLQJWKHPHHWLQJLQZKLFKVKHWHUPLQDWHGSODLQWLII¶VHPSOR\PHQWGHIHQGDQW

         &RRSHU KHOG D =RRP PHHWLQJ ZLWK 1<35 HGLWRUV DQG WZR =RRP PHHWLQJV ZLWK WKH 1<35

         1HZVURRPVWDIIRQ)HEUXDU\

                     7KH VHFRQG 1HZVURRP VWDII PHHWLQJ LQFOXGHG VHQLRU PDQDJHPHQW -HQ &KXQJ

         ([HFXWLYH (GLWRU DQG &RIRXQGHU RI *RWKDPLVW $FWLQJ +5 +HDG -DQQD )UHHG &KLHI &RQWHQW

         2IILFHU$QGUHZ*ROLVDQG*HQHUDO&RXQVHO,YDQ=LPPHUPDQ

                     %RWK PHHWLQJV ZHUH DWWHQGHG XSRQ LQIRUPDWLRQ DQG EHOLHI E\ PRUH WKDQ 

         UHSRUWHUVHGLWRUVDQGRWKHUVWDIIPHPEHUV

                     ,Q WKHVH PHHWLQJV GHIHQGDQW &RRSHU UHLWHUDWHG DFFXVDWLRQV RI SODJLDULVP DQG

         GHFHSWLRQDQGRWKHUIDOVHVWDWHPHQWVDJDLQVWSODLQWLII

                                                            




                                                         11 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                     INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 13 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                      7KH1HZ<RUN7LPHVSXEOLVKHGDQDUWLFOHRQ0D\FRQFHUQLQJRQJRLQJ

         LVVXHV DW :1<&  7KH DUWLFOH UHIHUUHG DPRQJ RWKHU PDWWHUV WR WKH WHUPLQDWLRQ RI SODLQWLII¶V

         HPSOR\PHQW

                      7KH1HZ<RUN7LPHVDUWLFOHDOVRGLVFORVHGWKDWWKHUHZDVDUHFRUGLQJRIDWOHDVW

         RQH RI WKH YLUWXDO PHHWLQJV FDOOHG E\ GHIHQGDQW &RRSHU ³WR LQIRUP WKH IXOO QHZVURRP RI KHU

         GHFLVLRQWRILUH0U0RJXO´$OWKRXJKSODLQWLIIKDVQRWDWWKLVWLPHEHHQDEOHWRREWDLQDFRS\RI

         WKHUHFRUGLQJKHKDVEHHQLQIRUPHGWKDWGHIHQGDQW&RRSHUPDGHWKHEHORZVWDWHPHQWVLQZRUGVRU

         VXEVWDQFH3ODLQWLIIUHVHUYHVKLVULJKWWRDPHQGWKLVFRPSODLQWXSRQUHFHLSWRUSURGXFWLRQRIWKH

         UHFRUGLQJ V $FRS\RIWKH1HZ<RUN7LPHVDUWLFOHLVDWWDFKHGDV([KLELW*

                      'HIHQGDQW&RRSHULQIRUPHGWKH1HZVURRPWKDWVKHKDGMXVWWHUPLQDWHGSODLQWLII¶V

         HPSOR\PHQWIRU³SODJLDULVP´

                      $FFRUGLQJWRRQHHPSOR\HHGHIHQGDQW&RRSHUGHVFULEHGSODLQWLII¶VDFWLRQVDVDQ

         RXWDQGRXWLQVWDQFHRI³GHFHSWLRQ´

                      $FFRUGLQJWRHPSOR\HHVLQDWWHQGDQFH&RRSHUPDGHDGGLWLRQDOIDOVHVWDWHPHQWV

         RIIDFWDQGVWDWHPHQWVLQWHQGHGWRVXSSRUWWKHFKDUJHRISODJLDULVPDQGLQGLFDWHGHFHLWRQWKHSDUW

         RISODLQWLIILQFOXGLQJVWDWHPHQWVWKDWSODLQWLII

                         D     ³VLJQHGKLVQDPHRQ$3FRS\ZLWKRXWKDYLQJ$3RQWKHE\OLQH´

                         E     ³OLIWHGDQRWKHUSHUVRQ¶VZRUGV´DQG³SUHVHQWHGWKHPDVKLVRZQZRUN´

                         F     ³GLGQRWLQFOXGHDE\OLQHFUHGLWLQJ$3´

                         G     ³WKLVZDVSODJLDULVPEHFDXVHKHGLGQ¶WFLWH$3´

                         H     ³FOHDUFDVHRIKLVWDNLQJFUHGLWIRUVRPHRQHHOVH¶VZRUN´

                         I     ³H[SODQDWLRQVWUDLQHGFUHGLELOLW\´

                         J     ³JRWFDXJKW´IRUGRLQJWKLV

                                                               




                                                         12 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                     INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 14 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                            K    LIIRQWZHUHQ¶WGLIIHUHQWZRXOGKDYH³JRWWHQDZD\ZLWKLW´
                    
                        8SRQ LQIRUPDWLRQ DQG EHOLHI GHIHQGDQW &RRSHU GRGJHG IXUWKHU TXHVWLRQV

         FRQFHUQLQJSODLQWLII¶V$3DWWULEXWLRQZKHQIXUWKHUTXHVWLRQHGDERXWLWE\1HZVURRPVWDII

                        8SRQLQIRUPDWLRQDQGEHOLHIPDQ\HPSOR\HHVH[SUHVVHGFRQFHUQWKDWWKH\KDG

         SUHSDUHG VWRULHV XVLQJ $3 DUWLFOHV DQG FRS\ LQ DFFRUGDQFH ZLWKWKH VDPH $3 XVDJH SROLF\ DQG

         SUDFWLFHUHOLHGRQE\SODLQWLIIDQGLQGLFDWHGWKDWWKHUHZDVDODFNRIFODULW\FRQFHUQLQJ$3XVDJH

         SROLF\

                        $FFRUGLQJ WR WKH 1HZ <RUN 7LPHV DUWLFOH ³VHYHUDO VWXQQHG UDGLR UHSRUWHUV

         TXHVWLRQHGWKHPRYHH[SODLQLQJWKDWWKH\UHJXODUO\LQFRUSRUDWHG$3FRS\LQWRVWRULHVRQDLUDQG

         KDGLPSRUWHGWKHSUDFWLFHWR:1<&¶VOLWWOHUHDGZHEVLWHFUHGLWLQJWKH$3DWWKHERWWRPRIWKH

         VWRU\´

                        7KH1HZ<RUN7LPHVUHSRUWHGWKDWRQH:1<&KRVWWROG0V&RRSHU³*RWKURXJK

         HYHU\VLQJOHRQHRIRXUDUWLFOHVDQGILUHDOORIXVEHFDXVHWKDWLVH[DFWO\ZKDWZHKDYHDOOGRQH´

                        0V&KXQJ0U*ROLV0V)UHHGDQG0U=LPPHUPDQDOOSUHVHQWDWWKHVHFRQG

         PHHWLQJ E\ WKHLU ZRUGV DQG FRQGXFW UHLWHUDWHG UDWLILHG VXSSRUWHG DQGRU DSSURYHG WKH

         UHSXEOLFDWLRQRI0V&RRSHU¶VIDOVHDQGGHIDPDWRU\VWDWHPHQWVDERXWSODLQWLII

                        :LWKLQ D ZHHN DSSUR[LPDWHO\ VHYHQW\   1<35 HPSOR\HHV IURP YDULRXV

         GHSDUWPHQWVVXEPLWWHGDSHWLWLRQWR&(2*ROL6KHLNKROHVODPLSURWHVWLQJSODLQWLII¶VWHUPLQDWLRQ

         DQGUHTXHVWLQJKLVUHLQVWDWHPHQW

                        2Q )HEUXDU\   0V 6KHLNKROHVODPL UHVSRQGHG E\ GHIHQGLQJ WKH

         WHUPLQDWLRQ GHFLVLRQ FKDUDFWHUL]LQJ LW DV ³FDUHIXO SURFHVV WKDW LQYROYHG PXOWLSOH PHPEHUV RI

         QHZVURRPOHDGHUVKLS´LQFOXGLQJKHUVHOIEDVHGRQD³WKRURXJKUHYLHZRIWKHIDFWV´

                    1<353UDFWLFH

                                                             




                                                         13 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                  INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 15 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     8SRQLQIRUPDWLRQDQGEHOLHILWKDVEHHQWKHORQJVWDQGLQJSROLF\DQGSUDFWLFHRI

         1<35 DQG LQ SDUWLFXODU :1<& WR LQFOXGH $3 WH[W ZLWK :1<& WH[W DQG FUHGLW $3 LQ DQ

         DWWULEXWLRQOLQHDWWKHERWWRPRIWKHVWRU\RUMRLQWE\OLQHDWWKHWRSRIDVWRU\

                     8SRQ LQIRUPDWLRQ DQG EHOLHI WKH EDVLV IRU VXFK SUDFWLFH LV XQGHUVWRRG E\

         1HZVURRPVWDIIWREH1<35¶VPHPEHUVKLSLQWKH$VVRFLDWHG3UHVVHQDEOLQJ:1<&WRXVH$3

         FRS\

                     $V LQGLFDWHG VXSUD SODLQWLII KDV EHHQ DEOH WR ILQG QXPHURXV H[DPSOHV ZKLFK

         VKRZWKDW1<35:1<&KDVSXEOLVKHGVWRULHVLQZKLFK$3FRS\ZDVXVHGLQWKHVDPHZD\LW

         DSSHDUHGLQSODLQWLII¶VGUDIWDUWLFOH

                     6LGHE\VLGHFRPSDULVRQVRIVHYHUDOVXFKVWRULHVDUHDWWDFKHGDV([KLELW+

                     $VRQHZHOONQRZQ:1<&MRXUQDOLVWKDVVWDWHG

                                 ³$OPRVWHYHU\RWKHUMRXUQDOLVWLQWKHQHZVURRPLVJXLOW\RIVRPHYDULDWLRQ
                         RIZKDW)UHGGLGVRZK\WKHXQHTXDOWUHDWPHQW"$QGLI)UHGZDVILUHGIRUVRPH
                         RWKHUUHDVRQPDQDJHPHQWVKRXOGKDYHWKHGHFHQF\WRVD\VRDQGQRWVKDPHKLP
                         ZLWKWKHZRUVWWUDQVJUHVVLRQDMRXUQDOLVWFDQFRPPLW´
                                 
                  ,QGXVWU\3UDFWLFH

                     8SRQLQIRUPDWLRQ:1<&SUDFWLFHLVFRQVLVWHQWZLWKLQGXVWU\SUDFWLFH

                     6LGHE\VLGHFRPSDULVRQVRIVWRULHVIURPRWKHUPHGLDRUJDQL]DWLRQVDUHDWWDFKHG

         DV([KLELW,

                     $FFRUGLQJWRRQH$3HPSOR\HHZKDWSODLQWLIIGLGLVZKDW³SHRSOHDWQHZVSDSHUV

         DQGZHEVLWHVDURXQGWKHZRUOGGRHYHU\GD\ZLWKRXUFRS\´

                     7KH IRXQGHU RI WKH 1LHPDQ/DE D PHGLD VWXGLHV FHQWHU DW +DUYDUG 8QLYHUVLW\

         WZHHWHGRQWKHGD\DIWHUSXEOLFDWLRQRIWKH1HZ<RUN7LPHVDUWLFOH³$3FXVWRPHUVFDQ¶WUHDOO\

         µSODJLDUL]H¶$3FRQWHQW7KH\¶UHSD\LQJIRUWKHULJKWWRXVHWKDWFRQWHQWHLWKHUDVIUHHVWDQGLQJ


                                                            




                                                        14 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                        INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 16 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         VWRULHVRUZLWKLQWKHLURZQZRUN´

                 1<353ROLF\'RFXPHQWV

                 :1<&1HZVURRP6W\OH*XLGH +DQGERRN

                     7KH :1<& 1HZVURRP 6W\OH *XLGH  +DQGERRN RQ SDJH  SURYLGHV LQ WKH

         VHFWLRQ)LOLQJ)RU:HE:KDW:H:ULWHIRU:HEDQG:KHQ

                              1HZVFDVWLWHPVWDNHQIURPWKH$VVRFLDWHG3UHVVRU135PD\EHSRVWHG
                      RQWKHZHEE\HGLWRUVRUSURGXFHUV±ZLWKSLFHWF±LILWLVDQLPSRUWDQWHQRXJK
                      VWRU\DQGZHGRQ¶WKDYHDUHSRUWHURQLW:HDOVRXVH$3135FRS\DVDSODFHKROGHU
                      XQWLOZHJHWRXURZQFRS\XSRUDGGWRLWDVQHHGHG
                      
                 1<35(GLWRULDO3ROLF\DQG*XLGHOLQHV

                     7KH1<35(GLWRULDO3ROLF\DQG*XLGHOLQHVSURYLGHRQSDJH

                                  3ODJLDULVPLVDQXQIRUJLYDEOHRIIHQVH1<35VWDIIPHPEHUVGRQRWWDNH
                         RWKHUSHRSOHV¶ZRUNDQGSUHVHQWLWDVRXURZQ
                                  
                                  D 6WDIISURGXFLQJ1<35FRQWHQWPXVWWDNHVSHFLDOFDUHLQWKHXVHWKH\
                         PDNHRILQIRUPDWLRQIURPZLUHVHUYLFHVWRULHV«1RPDWHULDOIURPDQRWKHUVRXUFH
                         VKRXOG HYHU EH LQFOXGHG YHUEDWLP RU VXEVWDQWLDOO\ VR ZLWKRXW DWWULEXWLRQ
                           (PSKDVLVDGGHG 
                         
                                  E  :LUH VHUYLFH LV RQH FDWHJRU\ ZKHUH LW LV DFFHSWDEOH WR XVH TXRWDWLRQV
                         ZLWKRXWDWWULEXWLRQ7KDWLVZKHUHDVWRU\IURPDZLUHVHUYLFHLVDERXWVRPHSXEOLF
                         HYHQW OLNH D SUHVV FRQIHUHQFH VSHHFK E\ D SXEOLF RIILFLDO LQ D SXEOLF VHWWLQJ DQ
                         RIILFLDOVWDWHPHQWRIDJRYHUQPHQWDJHQF\DFRQJUHVVLRQDOKHDULQJDQGWKHOLNH,Q
                         WKRVH FDVHV ZH UHDVRQDEO\ H[SHFW WKDW WKHVH UHSRUWHUV DUH UHOLDEOH FRQYH\RUV RI
                         WKRVHTXRWDWLRQVLQWKHVDPHZD\ZHUHJDUGWKHWUDQVFULSWVHUYLFHVZHXVHIRUWKHVH
                         HYHQWV
                 
                 6WDQGDUGVRI(PSOR\HH&RQGXFWDQG.H\3ROLFLHV

                  7KH 6WDQGDUGV RI (PSOR\HH &RQGXFW SURYLGH IRU FRQILGHQWLDO LQYHVWLJDWLRQ RI

         SROLF\YLRODWLRQV

                  ,Q D 0D\   HPDLO WR HPSOR\HHV &(2 6KHLNKROHVODPL FRQILUPHG WKDW

         ³SHUVRQQHOLVVXHVDUHPRVWO\FRQILGHQWLDO´


                                                              




                                                          15 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                   INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 17 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                    ,Q YLRODWLRQ RI 1<35 VWDQGDUGV DQG SROLFLHV RI FRQILGHQWLDOLW\ GHIHQGDQWV

         SXEOLVKHG IDOVH DQG GHIDPDWRU\ VWDWHPHQWV FRQFHUQLQJ SODLQWLIIWR WKH HQWLUH 1<35 1HZVURRP

         VWDII

                   6$*$)75$&ROOHFWLYH%DUJDLQLQJ$JUHHPHQW &%$ 

                      $VDUHSRUWHUSODLQWLIILVDPHPEHURI6$*$)75$DQGHQWLWOHGWRWKHEHQHILWV

         DIIRUGHGWRUHSRUWHUVXQGHUWKHDSSOLFDEOHFROOHFWLYHEDUJDLQLQJDJUHHPHQW &%$ 

                      7KHDSSOLFDEOH&%$SURYLGHVWKDW³DOOHIIRUWVVKDOOEHPDGHWRQRWLI\WKH8QLRQLQ

         DGYDQFHRIDQ\WHUPLQDWLRQ´

                      ,QYLRODWLRQRIWKH&%$GHIHQGDQWVGLGQRWSURYLGHSODLQWLIIZLWKDGYDQFHQRWLFH

         RIKLVWHUPLQDWLRQ

                      7KH DSSOLFDEOH &%$ SURYLGHVIRUVHYHUDQFHSD\ LQDQDPRXQWHTXDOWRWZR  

         ZHHNV¶ SD\ IRU HDFK \HDU RI HPSOR\PHQW WR DQ HPSOR\HH ZKR LV WHUPLQDWHG ZLWKRXW FDXVH LQ

         DGGLWLRQWRFRQWULEXWLRQVWRWKH6$*$)75$KHDOWKDQGUHWLUHPHQWSODQ

                      ,Q YLRODWLRQ RI WKH &%$ GHIHQGDQWV GLG QRW SURYLGH SODLQWLII WKH QRWLFH RU

         VHYHUDQFHSD\DQGEHQHILWVWRZKLFKKHLVHQWLWOHG

                      8SRQ LQIRUPDWLRQ DQG EHOLHI WKH IDOVH DQG GHIDPDWRU\ DFFXVDWLRQV DJDLQVW

         SODLQWLIIZHUHDSUHWH[WIRUWKHZLOOIXOGHQLDORIVHYHUDQFHSD\DQGEHQHILWV

                      'HIHQGDQWVKDYHQRWDFWHGLQDFFRUGDQFHZLWK1<35¶VRZQMRXUQDOLVWLFVWDQGDUGV

         DQGSURIHVVLRQDOHWKLFV

                      8SRQLQIRUPDWLRQDQGEHOLHIGHIHQGDQWV¶DFWLRQVKDYHFUHDWHGD³FKLOOLQJHIIHFW´

         RQ1HZVURRPHPSOR\HHVLQWHQGLQJDQGRSHUDWLQJWRLQKLELWWKHLUVSHHFKDQGDFWLRQV

                   3ODLQWLII¶V'DPDJHV



                                                            




                                                        16 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                       INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 18 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     3ODLQWLII QRZ ILQGV KLPVHOI D YHWHUDQ UHSRUWHU ZLWK D GLVWLQJXLVKHG FDUHHU DQG

         UHSXWDWLRQDW1<35:1<&ZLWKRXWHPSOR\PHQWDQGODEHOOHGZLWKDIDOVHFKDUJHRISODJLDULVP

         EDVHGRQWZRVHQWHQFHVRIXQSXEOLVKHG$3FRS\DWWULEXWHGWR$3LQDFFRUGDQFHZLWKZLGHO\KHOG

         SUDFWLFHDQGJHQHUDOXQGHUVWDQGLQJRIDSSOLFDEOHSROLF\

                     $VQRWHGDERYHDQDFFXVDWLRQRISODJLDULVPFRQVWLWXWHV³WKHZRUVWWUDQVJUHVVLRQ

         DMRXUQDOLVWFDQFRPPLW´

                     'HIHQGDQWV DQG WKHLU DJHQWV KDYH DFWHG LQ EDG IDLWK ZLWK PDOLFH ZLWKRXW

         MXVWLILFDWLRQDQGZLWKWKHLQWHQWLRQWRKDUPSODLQWLII

                     'HIHQGDQW¶VIDOVHGHIDPDWRU\DQGPLVOHDGLQJVWDWHPHQWVKDYHLQMXUHGSODLQWLII

         7KH\KDYHGDPDJHGKLVQDPHUHSXWDWLRQDQGFDUHHUFDXVLQJVXEVWDQWLDOSURIHVVLRQDOKDUP7KH\

         KDYHDOVRLQWHQWLRQDOO\DQGXQQHFHVVDULO\LQIOLFWHGHPRWLRQDOSDLQDQGVXIIHULQJ

                     $V D FRQVHTXHQFH RI GHIHQGDQWV¶ DFWLRQV SODLQWLII KDV VXVWDLQHG GDPDJHV

         LQFOXGLQJWHUPLQDWLRQRIKLVHPSOR\PHQWORVVRILQFRPHDQGEHQHILWVORVVRIVHYHUDQFHSD\DQG

         EHQHILWV GDPDJH WR KLV QDPH UHSXWDWLRQ DQG FDUHHU GDPDJH WR KLV DELOLW\ WR REWDLQ IXWXUH

         HPSOR\PHQWDVDMRXUQDOLVWDWWRUQH\V¶IHHVDQGRWKHUVSHFLDOGDPDJHVDVZHOODVSDLQDQGVXIIHULQJ

         DQGHPRWLRQDOGLVWUHVV

                                                                  
                                                    /(*$/&/$,06
                                                              
                                             ),567&$86(2)$&7,21
                                                        'HIDPDWLRQ
                                                                  
                     3ODLQWLII UHDOOHJHV DQG LQFRUSRUDWHV E\ UHIHUHQFH WKH DOOHJDWLRQV VHW IRUWK LQ WKH

         IRUHJRLQJSDUDJUDSKVDVLIIXOO\VHWIRUWKKHUHLQ




                                                             




                                                         17 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 19 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     %\WKHLUDFWLRQVGHIHQGDQWVDQGWKHLUDJHQWVKDYHGHIDPHGSODLQWLIILQWKDWWKH\

         KDYHPDGHDQGSXEOLVKHGIDOVHDQGGHIDPDWRU\VWDWHPHQWVDERXWKLPZKLFKKDYHGDPDJHGDQG

         ZLOOFRQWLQXHWRGDPDJHKLPLQKLVWUDGHEXVLQHVVDQGSURIHVVLRQ

                     $VGHVFULEHGLQWKHIRUHJRLQJSDUDJUDSKVRQWKHPRUQLQJRI)HEUXDU\

         $XGUH\&RRSHUIDOVHO\DFFXVHGSODLQWLIIRISODJLDULVPDQGGHFHSWLRQPDGHRWKHUIDOVHVWDWHPHQWV

         DERXWKLPDQGWHUPLQDWHGKLVHPSOR\PHQWHIIHFWLYHLPPHGLDWHO\

                     )ROORZLQJWKHIDOVHDFFXVDWLRQVDQGVWDWHPHQWVPDGHWRSODLQWLIIRQ)HEUXDU\

          GHIHQGDQW &RRSHU UHSHDWHG WKHVH IDOVH DQG GHIDPDWRU\ VWDWHPHQWV WR WKLUG SDUWLHV DV

         GHVFULEHGLQWKHIRUHJRLQJSDUDJUDSKV

                     6SHFLILFDOO\LQWZR=RRP1HZVURRPVWDIIPHHWLQJVKHOGRQ)HEUXDU\ 

         GHIHQGDQW&RRSHUPDGHIDOVHDFFXVDWLRQVRISODJLDULVPDQGGHFHSWLRQDJDLQVWSODLQWLIIDORQJZLWK

         RWKHUIDOVHVWDWHPHQWVDERXWSODLQWLII

                     2Q)HEUXDU\GHIHQGDQW&RRSHULQD=RRPPHHWLQJRI1HZVURRPVWDII

         IDOVHO\DFFXVHGSODLQWLIIRISODJLDULVP

                     2Q)HEUXDU\GHIHQGDQW&RRSHULQD=RRPPHHWLQJRI1HZVURRPVWDII

         IDOVHO\DFFXVHGSODLQWLIIRIGHFHSWLRQ

                     'HIHQGDQW &RRSHU PDGH DGGLWLRQDO IDOVH VWDWHPHQWV RI IDFW DQG VWDWHPHQWV

         LQWHQGHGWRVXSSRUWWKHIDOVHDFFXVDWLRQRISODJLDULVPDQGLQGLFDWHGHFHLWRQWKHSDUWRISODLQWLII

         LQFOXGLQJLQWHUDOLDVWDWHPHQWVWKDWSODLQWLII

                     D ³VLJQHGKLVQDPHRQ$3FRS\ZLWKRXWKDYLQJ$3RQWKHE\OLQH´

                     E ³OLIWHGDQRWKHUSHUVRQ¶VZRUGV´DQG³SUHVHQWHGWKHPDVKLVRZQZRUN´

                     F ³GLGQRWLQFOXGHDE\OLQHFUHGLWLQJ$3´

                     G ³WKLVZDVSODJLDULVPEHFDXVHKHGLGQ¶WFLWH$3´

                                                               




                                                        18 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                      INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 20 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     H ³FOHDUFDVHRIKLVWDNLQJFUHGLWIRUVRPHRQHHOVH¶VZRUN´

                     I ³H[SODQDWLRQVWUDLQHGFUHGLELOLW\´

                     J ³JRWFDXJKW´IRUGRLQJWKLV

                     K LIIRQWZHUHQ¶WGLIIHUHQWZRXOGKDYH³JRWWHQDZD\ZLWKLW´

                      3ODLQWLIIGLGQRW³OLIW´RUXVH$3FRS\ZLWKRXWDWWULEXWLRQ

                      3ODLQWLII¶VGUDIWVWRU\LQFOXGHGDOLQNDQGDWWULEXWLRQOLQHFUHGLWLQJ$3

                      3ODLQWLIIGLGQRWFRPPLWSODJLDULVP

                      3ODLQWLIIGLGQRWHQJDJHLQGHFHSWLRQ

                      'HIHQGDQW&RRSHU¶VIDOVHDFFXVDWLRQVDQGVWDWHPHQWVFRQVWLWXWHVODQGHU

                      'HIHQGDQW&RRSHU¶VIDOVHDFFXVDWLRQVDQGVWDWHPHQWVFRQVWLWXWHGHIDPDWLRQ

                      $ FKDUJH RI SODJLDULVP WHQGV WR LQMXUH D MRXUQDOLVW LQ KLV WUDGH EXVLQHVV RU

         SURIHVVLRQDVDMRXUQDOLVWDQGLVWKHUHIRUHGHIDPDWRU\SHUVH

                      'HIHQGDQW&RRSHU¶VFKDUJHRISODJLDULVPZDVGHIDPDWRU\DQGVODQGHUSHUVH

                      'HIHQGDQW&RRSHU¶VFKDUJHRIGHFHLWZDVGHIDPDWRU\DQGVODQGHUSHUVH

                      'HIHQGDQW&RRSHU¶VIDOVHVWDWHPHQWVFRQFHUQLQJSODLQWLIIZHUHGHIDPDWRU\SHUVH

                      'HIHQGDQW&RRSHU¶VVWDWHPHQWVWRWKH1HZVURRPFRQVWLWXWHGDSXEOLFDWLRQWRWKLUG

         SDUWLHV

                      'HIHQGDQW &RRSHU PDGH DQG SXEOLVKHG WKHVH IDOVH DQG GHIDPDWRU\ VWDWHPHQWV

         FRQFHUQLQJ SODLQWLII NQRZLQJ WKDW WKH\ ZHUH IDOVH RU ZLWK UHFNOHVV GLVUHJDUG IRU WKHLU WUXWK RU

         IDOVLW\

                      'HIHQGDQW&RRSHU¶VIDOVHVWDWHPHQWVZHUHPRWLYDWHGVROHO\E\VSLWHDQGLOOZLOO

         DQGZLWKZDQWRQUHFNOHVVRUZLOOIXOGLVUHJDUGIRUWKHLULQMXULRXVHIIHFWVRQSODLQWLII



                                                              




                                                          19 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 21 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     'HIHQGDQW1<35¶VVHQLRUH[HFXWLYHV-HQ&KXQJ$QGUHZ*ROLV-DQQD)UHHGDQG

         ,YDQ=LPPHUPDQZHUHSUHVHQWDWWKHVHFRQG=RRP1HZVURRPVWDIIPHHWLQJRQ)HEUXDU\

                     ,QWKHVHFRQGPHHWLQJGHIHQGDQW&RRSHUUHSHDWHGDQGSXEOLVKHGDOORUSDUWRIKHU

         IDOVHDQGGHIDPDWRU\DFFXVDWLRQVDQGVWDWHPHQWVDJDLQVWSODLQWLII

                     %\WKHLUZRUGVDQGRUFRQGXFW1<35H[HFXWLYHV-HQ&KXQJ$QGUHZ*ROLV-DQQD

         )UHHGDQG,YDQ=LPPHUPDQUHLWHUDWHGUDWLILHGVXSSRUWHGDQGRUDSSURYHGWKHUHSXEOLFDWLRQRI

         GHIHQGDQW&RRSHU¶VGHIDPDWRU\VWDWHPHQWV

                     6XFKDFWLRQVFRQVWLWXWHGDIXUWKHUSXEOLFDWLRQWRWKLUGSDUWLHV

                     1<35¶V &(2 *ROL 6KHLNKRPHVODPL KDG DXWKRULW\ DQG FRQWURO RYHU DQG

         VXEVHTXHQWO\UDWLILHGDQGDSSURYHGWKHSXEOLFDWLRQRIGHIHQGDQW&RRSHU¶VGHIDPDWRU\VWDWHPHQWV

                     'HIHQGDQW&RRSHU¶VGHIDPDWRU\VWDWHPHQWVZHUHPDGHLQWKHVFRSHDQGFRXUVHRI

         KHUHPSOR\PHQWDV(GLWRULQ&KLHIRI1<35

                     'HIHQGDQW 1<35 DV GHIHQGDQW &RRSHU¶V HPSOR\HU LV OLDEOH IRU GHIHQGDQW

         &RRSHU¶VVODQGHUDQGGHIDPDWLRQXQGHUWKHOHJDOGRFWULQHRIUHVSRQGHDWVXSHULRU

                     'HIHQGDQWV DQG WKHLU DJHQWV KDYH SXEOLVKHG IDOVH PLVOHDGLQJ DQG GHIDPDWRU\

         VWDWHPHQWVWRWKLUGSDUWLHV

                     'HIHQGDQWVKDGQRSULYLOHJHRUDXWKRUL]DWLRQWRSXEOLVKWKHVHIDOVHDQGGHIDPDWRU\

         VWDWHPHQWV

                     ,QSXEOLVKLQJIDOVHPLVOHDGLQJDQGGHIDPDWRU\VWDWHPHQWVGHIHQGDQWVDFWHGZLWK

         DFWXDODQGFRPPRQODZPDOLFH

                     'HIHQGDQWV NQHZ RU VKRXOG KDYH NQRZQ WKDW WKHLU GHIDPDWRU\ VWDWHPHQWV ZHUH

         IDOVHDQGRUUHFNOHVVO\GLVUHJDUGHGWKHWUXWKLQFOXGLQJE\LQWHQWLRQDOO\DYRLGLQJWKHWUXWK



                                                           




                                                       20 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                    INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 22 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     'HIHQGDQWV¶IDOVHPLVOHDGLQJDQGGHIDPDWRU\VWDWHPHQWVZHUHLQWHQGHGWRKDYH

         DQGZLOOFRQWLQXHWRLQMXUHSODLQWLIILQKLVWUDGHEXVLQHVVRUSURIHVVLRQ

                     3ODLQWLIIUHTXHVWHGDUHWUDFWLRQRIGHIHQGDQWV¶IDOVHDQGGHIDPDWRU\VWDWHPHQWV

                     'HIHQGDQWVKDYHUHIXVHGWRLVVXHDUHWUDFWLRQ

                     $VDFRQVHTXHQFHRIGHIHQGDQWV¶SXEOLFDWLRQRIIDOVHPLVOHDGLQJDQGGHIDPDWRU\

         VWDWHPHQWV SODLQWLII KDV VXVWDLQHG DQG ZLOO FRQWLQXH WR VXVWDLQ LQMXULHV DQG VSHFLDO GDPDJHV

         LQFOXGLQJWHUPLQDWLRQRIKLVHPSOR\PHQWORVVRILQFRPHDQGEHQHILWVORVVRIVHYHUDQFHSD\DQG

         EHQHILWV GDPDJH WR KLV QDPH UHSXWDWLRQ DQG FDUHHU GDPDJH WR KLV DELOLW\ WR REWDLQ IXWXUH

         HPSOR\PHQWDVDMRXUQDOLVWDQGGDPDJHWRKLVWUDGHEXVLQHVVDQGSURIHVVLRQDVDMRXUQDOLVWDV

         ZHOODVSDLQDQGVXIIHULQJDQGHPRWLRQDOGLVWUHVV

                                           6(&21'&$86(2)$&7,21
                                       :URQJIXO7HUPLQDWLRQRI(PSOR\PHQW
                                                            
                     3ODLQWLII UHDOOHJHV DQG LQFRUSRUDWHV E\ UHIHUHQFH HDFK DQG HYHU\ DOOHJDWLRQ

         FRQWDLQHGDERYHDVLIIXOO\VHWIRUWKKHUHLQ

                     'HIHQGDQWV WHUPLQDWHG SODLQWLII¶V HPSOR\PHQW RQ WKH SUHWH[W RI IDOVH DQG

         GHIDPDWRU\DFFXVDWLRQVRISODJLDULVPDQGGHFHSWLRQ

                     7KHIDOVHDQGGHIDPDWRU\DFFXVDWLRQVRISODJLDULVPDQGGHFHSWLRQDJDLQVWSODLQWLII

         ZHUHDSUHWH[WIRUWKHZLOOIXOGHQLDORIYHVWHGVHYHUDQFHSD\DQGEHQHILWVWRZKLFKSODLQWLIIZDV

         HQWLWOHGXSRQWHUPLQDWLRQRIKLVHPSOR\PHQW

                     'HIHQGDQWV¶SUHWH[WXDOWHUPLQDWLRQRISODLQWLII¶VHPSOR\PHQWRQWKHEDVLVRIWKH

         IDOVHDQGGHIDPDWRU\DFFXVDWLRQVRISODJLDULVPDQGGHFHSWLRQGHQLHGSODLQWLIIWKHDGYDQFHQRWLFH

         RIWHUPLQDWLRQWRZKLFKKHZDVHQWLWOHG

                     'HIHQGDQWVWHUPLQDWHGSODLQWLII¶VHPSOR\PHQWLQYLRODWLRQRI1<35VWDQGDUGVDQG


                                                             




                                                          21 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                     INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 23 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         SROLFLHVRIFRQILGHQWLDOLW\

                     7KH FLUFXPVWDQFHV RI GHIHQGDQWV¶ WHUPLQDWLRQ RI SODLQWLII¶V HPSOR\PHQW DQG

         GHSULYDWLRQRIVHYHUDQFHEHQHILWVZLWKRXWOHJLWLPDWHMXVWLILFDWLRQWRJHWKHUZLWKWKHYHU\SXEOLF

         GLVVHPLQDWLRQRIWKHDFFXVDWLRQRISODJLDULVPDQGRWKHUIDOVHDQGGHIDPDWRU\VWDWHPHQWVFRQVWLWXWH

         DYLRODWLRQRIDSSOLFDEOH1<35FRQWUDFWVFRYHQDQWVKDQGERRNVSROLFLHVDQGSUDFWLFHV

                     'HIHQGDQWVKDYHQRWDFWHGLQDFFRUGDQFHZLWK1<35¶VRZQMRXUQDOLVWLFVWDQGDUGV

         DQGSURIHVVLRQDOHWKLFV

                     %DVHG RQ DOO WKH IDFWV DQG FLUFXPVWDQFHV GHIHQGDQWV¶WHUPLQDWLRQ RI SODLQWLII¶V

         HPSOR\PHQW GHSULYDWLRQ RI VHYHUDQFH EHQHILWV DQG SXEOLFDWLRQ RI IDOVH DQG GHIDPDWRU\

         DFFXVDWLRQV RI SODJLDULVP LQ YLRODWLRQ RI DSSOLFDEOH 1<35 FRQWUDFWV FRYHQDQWV KDQGERRNV

         SROLFLHVDQGSUDFWLFHVMRXUQDOLVWLFVWDQGDUGVDQGHWKLFVDQGLQYLRODWLRQRIWKHFRYHQDQWRIJRRG

         IDLWK DQG IDLU GHDOLQJ LPSOLHG LQ 1HZ <RUN FRQWUDFWV FRQVWLWXWHV D ZURQJIXO GLVFKDUJH DQG

         ZURQJIXOWHUPLQDWLRQRISODLQWLII VHPSOR\PHQW

                     $V D FRQVHTXHQFH RI GHIHQGDQWV¶ DFWLRQV SODLQWLII KDV VXVWDLQHG GDPDJHV

         LQFOXGLQJWHUPLQDWLRQRIKLVHPSOR\PHQWORVVRILQFRPHDQGEHQHILWVORVVRIVHYHUDQFHSD\DQG

         EHQHILWV GDPDJHWRKLVQDPHUHSXWDWLRQDQGFDUHHU DQGGDPDJHWRKLVDELOLW\WRREWDLQIXWXUH

         HPSOR\PHQWDVDMRXUQDOLVWDVZHOODVSDLQDQGVXIIHULQJDQGHPRWLRQDOGLVWUHVV

                                        7+,5'&$86(2)$&7,21
          'HQLDORI6HYHUDQFH3D\DQG%HQHILWVLQ9LRODWLRQRI1HZ<RUN/DERU/DZHWVHT
                                                             
                3ODLQWLII UHDOOHJHV DQG LQFRUSRUDWHV E\ UHIHUHQFH WKH DOOHJDWLRQV VHW IRUWK LQ WKH

         IRUHJRLQJSDUDJUDSKVDVLIIXOO\VHWIRUWKKHUHLQ

                     3ODLQWLIIZDVWHUPLQDWHGZLWKRXWOHJLWLPDWHFDXVH




                                                            




                                                        22 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                      INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 24 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                       3ODLQWLIILVHQWLWOHGXQGHUWKHDSSOLFDEOH&%$WRVHYHUDQFHSD\LQDQDPRXQWHTXDO

         WRWZR  ZHHNV¶SD\IRUHDFK\HDURIKLVHLJKWHHQ  \HDUVRIHPSOR\PHQW

                       3ODLQWLIILVDOVRHQWLWOHGWRFRQWULEXWLRQVWRWKH6$*$)75$KHDOWKDQGUHWLUHPHQW

         SODQ

                       'HIHQGDQW 1<35 KDV IDLOHG WR SD\ SODLQWLII WKH VHYHUDQFH SD\ DQG EHQHILWV WR

         ZKLFKKHLVHQWLWOHG

                       'HIHQGDQW1<35DVVHUWVWKDW3ODLQWLII¶VFODLPIRUVHYHUDQFHSD\DQGEHQHILWVLV

         QRWVXEMHFWWRWKHJULHYDQFHRUDUELWUDWLRQSURFHVVXQGHUWKH&%$

                       $VDUHVXOWRIWKHIRUHJRLQJSODLQWLIILVHQWLWOHGWRVHYHUDQFHSD\LQWKHDPRXQWRI

          ZLWK LQWHUHVW FRQWULEXWLRQV WRWKH 6$*$)75$ KHDOWK DQG UHWLUHPHQW SODQ OLTXLGDWHG

         GDPDJHVXQGHU1HZ<RUN/DERU/DZLQWKHDPRXQWRIRIVHYHUDQFHSD\DQGEHQHILWV

         DQGDWWRUQH\V¶IHHVXQGHUWKH1HZ<RUN/DERU/DZ

                                             )2857+&$86(2)$&7,21
                            %UHDFKRI,PSOLHG&RYHQDQWRI*RRG)DLWKDQG)DLU'HDOLQJ
                                                                      
                       3ODLQWLII UHDOOHJHV DQG LQFRUSRUDWHV E\ UHIHUHQFH HDFK DQG HYHU\ DOOHJDWLRQ

         FRQWDLQHGDERYHDVLIIXOO\VHWIRUWKKHUHLQ

                       8QGHU1HZ<RUNODZWKHUHLVDFRYHQDQWRIJRRGIDLWKDQGIDLUGHDOLQJLPSOLHGLQ

         DOO FRQWUDFWV ZKLFK KROGV WKDW QHLWKHU SDUW\ VKDOO GR DQ\WKLQJ ZKLFK ZLOO KDYH WKH HIIHFW RI

         GHVWUR\LQJRULQMXULQJWKHULJKWRIWKHRWKHUSDUW\WRUHFHLYHWKHIUXLWVRIWKHFRQWUDFW

                       $SDUW\EUHDFKHVWKHLPSOLHGFRYHQDQWE\GHSULYLQJDQRWKHUSDUW\RIKLVULJKWWR

         UHFHLYHWKHEHQHILWVXQGHUDQDJUHHPHQWZKHWKHURUQRWVXFKFRQGXFWLVSURKLELWHGE\WKHWHUPVRI

         WKHDJUHHPHQW




                                                              




                                                          23 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                     INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 25 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                     7KH:1<&6WDQGDUGVRI(PSOR\HH&RQGXFWSURYLGLQJDPRQJRWKHUWKLQJVIRU

         FRQILGHQWLDOLW\UHODWLQJWRSHUVRQQHOPDWWHUVLVDYDOLGDQGHQIRUFHDEOHFRQWUDFWEHWZHHQSODLQWLII

         DQGGHIHQGDQWV

                     7KH&%$SURYLGLQJDPRQJRWKHUWKLQJVIRUDGYDQFHQRWLFHRIWHUPLQDWLRQDQG

         VHYHUDQFH SD\ DQG EHQHILWV LV D YDOLG DQG HQIRUFHDEOH FRQWUDFW EHWZHHQ GHIHQGDQW 1<35 DQG

         SODLQWLII¶VXQLRQ6$*$)75$

                     3ODLQWLII SHUIRUPHG DOO RI KLV REOLJDWLRQV XQGHU ERWK WKH :1<& 6WDQGDUGV RI

         (PSOR\HH&RQGXFWDQGWKH&%$

                     'HIHQGDQWV EUHDFKHG WKHLU REOLJDWLRQV XQGHU ERWK WKH :1<& 6WDQGDUGV RI

         (PSOR\HH&RQGXFWDQGWKH&%$

                     'HIHQGDQWV¶ DFWLRQV GHSULYHG SODLQWLII RI WKH EHQHILWV WR ZKLFK KH ZDV HQWLWOHG

         XQGHUWKHVHDJUHHPHQWVLQFOXGLQJDGYDQFHQRWLFHRIKLVWHUPLQDWLRQFRQILGHQWLDOLW\DQGVHYHUDQFH

         SD\DQGEHQHILWV

                     %\DOOWKHLUDFWLRQVDVGHVFULEHGDERYHGHIHQGDQWVKDYHEUHDFKHGWKHFRYHQDQWRI

         JRRGIDLWKDQGIDLUGHDOLQJLPSOLHGLQWKHVHDJUHHPHQWV

                     %\DOOWKHLUDFWLRQVDVGHVFULEHGDERYHGHIHQGDQWVKDYHEUHDFKHGWKHFRYHQDQWRI

         JRRG IDLWK DQG IDLU GHDOLQJ LPSOLHG LQ WKH HPSOR\PHQW UHODWLRQVKLS EHWZHHQ SODLQWLII DQG

         GHIHQGDQWV

                     'HIHQGDQWV¶DFWLRQVZHUHWDNHQLQEDGIDLWK

                     $V D FRQVHTXHQFH RI GHIHQGDQWV¶ EUHDFK SODLQWLII KDV VXVWDLQHG GDPDJHV

         LQFOXGLQJWHUPLQDWLRQRIKLVHPSOR\PHQWORVVRILQFRPHDQGEHQHILWVORVVRIVHYHUDQFHSD\DQG

         EHQHILWV GDPDJHWRKLVQDPHUHSXWDWLRQDQGFDUHHU DQGGDPDJHWRKLVDELOLW\WRREWDLQIXWXUH

         HPSOR\PHQWDVDMRXUQDOLVWDVZHOODVSDLQDQGVXIIHULQJDQGHPRWLRQDOGLVWUHVV

                                                            




                                                        24 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                       INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 26 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                             ),)7+&$86(2)$&7,21
                                      ,QWHQWLRQDO,QIOLFWLRQRI(PRWLRQDO'LVWUHVV
                                                                  
                     3ODLQWLII UHDOOHJHV DQG LQFRUSRUDWHV E\ UHIHUHQFH WKH DOOHJDWLRQV VHW IRUWK LQ WKH

         IRUHJRLQJSDUDJUDSKVDVLIIXOO\VHWIRUWKKHUHLQ

                     7KHIDFWVDQGFLUFXPVWDQFHVRIGHIHQGDQWV¶WHUPLQDWLRQRISODLQWLII¶VHPSOR\PHQW

         FRQVWLWXWHLQWHQWLRQDODQGUHFNOHVVWRUWLRXVFRQGXFWXQGHUDSSOLFDEOH1HZ<RUNODZ

                     $VGHVFULEHGLQWKHIRUHJRLQJSDUDJUDSKVRQ)HEUXDU\GHIHQGDQWV1<35

         WKURXJKLWVDJHQWVLQFOXGLQJLQSDUWLFXODUGHIHQGDQW&RRSHUIDOVHO\DFFXVHGSODLQWLIIRISODJLDULVP

         DQG GHFHLW PDGH RWKHU IDOVH VWDWHPHQWV DERXW KLP DQG WHUPLQDWHG KLV HPSOR\PHQW HIIHFWLYH

         LPPHGLDWHO\

                     $VGHVFULEHGLQWKHIRUHJRLQJSDUDJUDSKVRQ)HEUXDU\GHIHQGDQW1<35

         WKURXJK LWV DJHQWV LQFOXGLQJ LQ SDUWLFXODU GHIHQGDQW &RRSHU SXEOLVKHG IDOVH DQG GHIDPDWRU\

         DFFXVDWLRQV DJDLQVW SODLQWLII RI SODJLDULVP DQG GHFHLW DQG SXEOLVKHG VXFK IDOVH DQG GHIDPDWRU\

         DOOHJDWLRQVWRWKHHQWLUH1<351HZVURRP

                     ,Q WKH ILHOG RI MRXUQDOLVP D IDOVH DFFXVDWLRQ RI SODJLDULVP DQG WHUPLQDWLRQ RI

         HPSOR\PHQWEDVHGRQVXFKDIDOVHDFFXVDWLRQFRQVWLWXWHVH[WUHPHDQGRXWUDJHRXVFRQGXFW

                     'HIHQGDQWVNQHZRUVKRXOGKDYHNQRZQWKDWWKHLUFRQGXFWZRXOGFDXVHVHULRXV

         GDPDJHWRSODLQWLII¶VQDPHUHSXWDWLRQDQGFDUHHUDVDMRXUQDOLVW

                     ,QIDFW'HIHQGDQWV¶FRQGXFWZDVFDOFXODWHGWRGDPDJHSODLQWLII¶VQDPHUHSXWDWLRQ

         DQGFDUHHUDVDMRXUQDOLVW

                     'HIHQGDQWV WKURXJK WKH IRUHJRLQJ DFWV GLG FRPPLW H[WUHPH DQG RXWUDJHRXV

         FRQGXFW DQG WKHUHE\ LQWHQWLRQDOO\ DQGRU UHFNOHVVO\ FDXVH SODLQWLII WR VXIIHU VHYHUH PHQWDO DQG

         HPRWLRQDOGLVWUHVVSDLQDQGVXIIHULQJDQGGDPDJHWRQDPHFDUHHUDQGUHSXWDWLRQ


                                                             




                                                         25 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                       INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 27 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                       'HIHQGDQWV FRPPLWWHG WKH IRUHJRLQJ DFWV LQWHQWLRQDOO\ ZLOOIXOO\ DQG ZLWK

         PDOLFLRXVGLVUHJDUGIRUSODLQWLII¶VULJKWVDQGDUHWKHUHIRUHOLDEOHIRUSXQLWLYHGDPDJHV

                       $V D GLUHFW DQG SUR[LPDWH UHVXOW RI GHIHQGDQWV¶ DFWLRQV SODLQWLII KDV VXVWDLQHG

         GDPDJHVLQFOXGLQJWHUPLQDWLRQRIKLVHPSOR\PHQWORVVRILQFRPHDQGEHQHILWVORVVRIVHYHUDQFH

         SD\DQGEHQHILWVGDPDJHWRKLVQDPHUHSXWDWLRQDQGFDUHHUDQGGDPDJHWRKLVDELOLW\WRREWDLQ

         IXWXUHHPSOR\PHQWDVDMRXUQDOLVWDVZHOODVSDLQDQGVXIIHULQJDQGHPRWLRQDOGLVWUHVV

                                                     '(0$1')255(/,()

                                 :+(5()25( SODLQWLII UHVSHFWIXOO\ UHTXHVWV WKH &RXUW WR DZDUG WKH

         IROORZLQJUHOLHI

                        D         -XGJPHQW GHFODULQJ WKDW GHIHQGDQWV¶ DFWV FRPSODLQHG RI KHUHLQ YLRODWH

                SODLQWLII¶VULJKWV

                        E         &RPSHQVDWRU\GDPDJHVWRFRPSHQVDWHSODLQWLIIIRUORVVRIKLVHPSOR\PHQW

                DQG DOO HFRQRPLF ORVV LQFOXGLQJ EDFN SD\ IXWXUH ORVW HDUQLQJV DQG VHYHUDQFH SD\ DQG

                EHQHILWVGDPDJHWRQDPHUHSXWDWLRQFDUHHUDQGSURIHVVLRQSDLQDQGVXIIHULQJHPRWLRQDO

                GLVWUHVVDQGPHQWDODQJXLVKLQFOXGLQJEXWQRWOLPLWHGWRHPEDUUDVVPHQWLQGLJQLW\DQGGLV

                DFFRPPRGDWLRQLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                        F         6HYHUDQFHSD\DQGEHQHILWVWRZKLFKSODLQWLIILVHQWLWOHG

                        G         /LTXLGDWHGGDPDJHVDQGDWWRUQH\¶IHHVXQGHU1HZ<RUN/DERU/DZ

                        H         3XQLWLYHGDPDJHVLQDQDPRXQWWREHGHWHUPLQHGDWWULDO

                        I         $WWRUQH\V¶IHHVDQGFRVWV              

                        J         6XFKDGGLWLRQDOUHOLHIDVPD\EHMXVWDQGSURSHU

         
         
         

                                                               




                                                          26 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                   INDEX NO. 652968/2021
NYSCEF DOC. NO. 6Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 28 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         'DWHG1HZ<RUN1HZ<RUN
         -XQH     
                                     %(/'2&./(9,1( +2))0$1//3
         
         
                                     %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
                                        &\QWKLD5ROOLQJV
                                        /XQD'URXEL
                                        5HEHFFD3DWWL]
         
                                     3DUN$YHQXH
                                     1HZ<RUN1HZ<RUN
                                       
                                     $WWRUQH\VIRU3ODLQWLII    
                     




                                                   




                                                27 of 27
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
NYSCEF DOC. NO. 7Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 29 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                           (;+,%,7$
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                            INDEX NO. 652968/2021
NYSCEF DOC. NO. 7Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 30 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021



                                                        Fred Mogul
      50 8th Ave., Brooklyn, NY 11217            (917) 572-4700               Twitter: @fredmogul       fred.mogul@gmail.com

                                                  JOURNALISM EXPERIENCE

      WNYC – New York Public Radio, New York City, NY                                                           (2002–2021)
        • State Government and Politics Reporter (2017-present). Covering the flow of power and money from the
            metropolitan area to Albany and back, including: state budget and fiscal health, legislative activity, city-state
            tensions, political corruption, election campaigns. Increasing emphasis on state environment and energy policy.
        • Healthcare and Medicine Reporter (2002-present). Covered pandemic response and public health; healthcare
            delivery system; health agencies, insurers, unions; local, state and federal health policy. Ongoing areas included
            health care reform; health disparities; medical and epidemiological research; disaster response and preparedness.
        • NPR Fellow, Health and State Government (2011-present): Regularly contribute to NPR, Kaiser Health News
            on health, science and various political and policy issues.
        • Other Coverage: frequently report on breaking news, education, culture and business. Contribute extensive con-
            tent to Gothamist site, including digital photography. Some podcast development and show hosting experience.
        • Occasional fill-in work as Afternoon/Evening News Editor, including a 6-month stint, assigning and editing
            stories for All Things Considered and Morning Edition.

      Freelance Reporter/Stringer, Philadelphia, Pa.                                                       (2000–2002)
      Reported news, produced features for NPR, New York Times, Philadelphia Inquirer, Time magazine and others.

      WHYY – Philadelphia Public Radio and TV, Philadelphia, Pa.                                                 (1999–2002)
        • Radio reporter (per diem). Covered arts, culture, politics, education, business, religion and other topics.
        • Co-Producer/Associate Producer of TV documentaries, including City Hall 100, The Next Mayor and Rizzo. Re-
            searched, scripted, supervised shooting, editing of 60- and 90-minute documentaries on local public affairs.

      The Omaha World-Herald, Omaha, Neb.                                                                         (1995–1999)
      Reporter. Covered various beats at Nebraska’s largest newspaper (daily circulation 230,000), including Living Section-
      Features, western Iowa, Omaha suburbs, Night cops and General Assignment.
      Manhattan Mercury, Manhattan, Kan.                                                                           (1994–1995)
      Military/Area Reporter. Covered the 1st Infantry Division and Army life at Fort Riley, rural issues and cultural activities
      in Manhattan, home of Kansas State University. Edited several pages of Sunday edition.
      Freelance Writing, Jerusalem, Israel, Hong Kong, Washington, DC                                            (1991–1993)
      Covered wide range of issues for the Jerusalem Post and South China Morning Post. Copy-edited for Hong Kong Stan-
      dard. Interned for 10 months in the Jerusalem bureau of the United Press International. Worked as research assistant for
      DC-based investigative reporter, author and documentary filmmaker.
                                          SELECTED AWARDS AND FELLOWSHIPS
      New York Associated Press – Best Investigative Story, for “A Vote is a Terrible Thing to Waste”                     2018
      Center for Health Journalism Fellowship – USC Annenberg School of Communications                                    2016
      Association of Health Care Journalists – Best Beat Reporter (third place), for Body of Work                         2015
      NPR-State Government Fellow                                                                                  2017-present
      NPR-Kaiser Health News Fellow                                                                                2011-present
      Dart Award for Excellence in Coverage of Trauma – Team Prize, for “Living 9/11”                                     2012
      NIH Medicine in the Media Fellowship – Dartmouth University                                                         2008
      CDC Bootcamp Fellowship – Centers for Disease Control and Prevention                                                2004

                                                           EDUCATION
      Amherst College, Amherst, Mass.                                                                                (1986–1990)
      Graduated cum laude, double-major in Russian Studies and American Studies. Attended Moscow Energy Institute in
      1989 for one semester, studying Russian history, politics, literature and language. Interned at NPR affiliate WFCR.

                                                       TECHNICAL SKILLS
      Experienced in DAVID audio editing software. Familiar with ProTools, Excel, HTM. Proficient in Russian, Hebrew. Basic
      knowledge of Spanish.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
NYSCEF DOC. NO. 8Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 31 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
         
                                                
                                                
                                                
                           (;+,%,7%
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM         INDEX NO. 652968/2021
NYSCEF DOC. NO. 8                                  RECEIVED NYSCEF: 06/15/2021   Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 32 of 98
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
NYSCEF DOC. NO. 9Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 33 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
         
                           (;+,%,7&
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                        INDEX NO. 652968/2021
NYSCEF DOC. NO. 9Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 34 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         Possible HED:
         Should COVID Screening Go To The Dogs?

         The latest technology for detecting COVID-19 could involve cold, wet noses and a few
         quick sniffs -- but not from the people being screened.

         This week, the Miami Heat is debuting a vanguard of coronavirus-attuned canines at the
         entrance to AmericanAirlines Arena. They'll walk up a line of socially distanced
         spectators waiting to get in, and, if all goes according to plan, sit down next to those
         who are infected.

         “If you think about it, detection dogs are not new,” Matthew Jafarian, the Heat’s
         executive vice president for business strategy, told the Associated Press. “You’ve seen
         them in airports, they’ve been used in mission critical situations by the police and the
         military. We’ve used them at the arena for years to detect explosives.”

         A health screening questionnaire will be mandatory for all guests, masks must be worn
         continually, and only soda and water will be sold. All transactions will be cashless and if
         a fan feels ill during a game, isolation rooms will be available.

         Representatives from the New York Knicks and Brooklyn Nets did not return calls to
         discuss potential dog deployment at Madison Square Garden and the Barclays Center.

         They would certainly be right to wonder about the effectiveness of dogs, Dr. Audrey
         Odom John told Gothamist. She leads an infectious disease team at the Children's
         Hospital of Philadelphia that is exploring how dogs can be used to identify people with
         COVID-19, malaria, and other diseases. Over the course of 20 minutes on the phone,
         John laid out the pros, cons, and long-term promise of nostril-based screening.

         Gothamist: Many people are aware of dogs' superpowers in screening people for
         drugs and explosives, and they might have heard that some dogs can sniff out
         diabetes. Where we are with infectious diseases and, in particular, SARS-CoV-2?

         John: It turns up that infectious diseases themselves give off their own odor. We had
         previously done some work in malaria and found that malaria parasites make volatile
         odors -- their own perfume, if you will. But in the case of viruses, it probably has more to
         do with the host immune response. These reactions by the body generate specific
         compounds that dogs can detect through smell. Our work involves trying to identify what
         those compounds are.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                        INDEX NO. 652968/2021
NYSCEF DOC. NO. 9Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 35 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         What kinds of experiments have you been doing with the dogs to see if they can
         smell the right stuff?

         We have been working with an investigator named Cynthia Otto, who directs the Penn
         Vet Working Dog Center, and she and her team were able to use samples from children
         and adults with and without SARS-CoV-2 infection and train the dogs on those samples
         to successfully distinguish individuals with and without infection, with really high
         sensitivity and specificity.

         And speaking of false positives [sensitivity] and false negatives [specificity], how
         did they do? What was their batting average ?

         There were nine dogs. Most of them were over 90 percent accurate, and one of them
         never missed a beat and approached 100% accuracy.

         That's quite a good dog! But you used saliva and urine samples in a lab. Do you
         think they could do as well outside, sniffing people wearing pants and coats and
         cologne and perfume, with the smell of stale beer on the pavement?

         There's testing in a controlled setting, and then there's the real world experience. So, if
         we have a dog who do around 100% in the lab -- can she do this in a field setting? It's
         certainly likely to be a harder thing for them to do when there's distractible odors and
         other distractions in the environment.

         Given that, do you think the sports arena setup is likely to be accurate?

         Without seeing their data and what tests that they've done to show their own accuracy
         in a complex environment like a stadium, it's hard to know how good they're going to do.
         But I do think it's very likely the dogs can do it. They do it with ovarian cancer, for
         instance, which would seem to be an even more complicated thing to sniff out.

         You're not an ethicist, but I wonder what you think of putting dogs in this
         situation. Here you've got spectators spending hundreds of dollars on tickets,
         and you've got dogs who maybe don't bat .1000. Say they miss five or ten
         percent: they're still doing pretty well, but that's not much comfort if you've got
         courtside tickets. Are we asking too much of the dogs?

         I would see using these animals as a preliminary test, a little bit like a thermometer --
         so, if the dog screens positive on you, you would then go to the little room, and you'd
         get one of the rapid antigen tests that in 15 minutes will tell you Yes or No. That's how I
         would imagine using it, not with the dog as the only thing.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                         INDEX NO. 652968/2021
NYSCEF DOC. NO. 9Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 36 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




         You know, this internet meme-type thing went around a while back about how to
         appear intelligent in meetings, and one thing they suggested was that no matter
         what the issue is, always ask, "But will it scale?" So I'm asking you: will it scale --
         this system with dogs here, there, and everywhere, screening people for COVID?

         I don't think it's too likely. There are only so many dogs and only so many trainers and
         only so many handlers. The scenario that we think is most viable in terms of putting this
         out at scale is doing more of a breathalyzer -type test. There's on-the-shelf detection
         technology that can rapidly translate to point-of-care sensors. We've identified specific
         biomarkers for COVID, and the next step is to validate those with new children and
         adults. We're in the process of doing sample collection for our validation studies. The
         big question is whether you can identify individuals who are asymptomatically infected.
         Being able to catch people before they're infectious would be a real benefit.

         So the dogs are just doing the leg work for you -- but they're a means to an end,
         and these breathalyzer tests are real goal?

         We've been essentially approaching this two ways, both trying to use mass
         spectrometry, which is a technique to look at all the different compounds that are
         present in breath, to see if the machine can 'smell' the difference between people with
         and without infection. And at the same time, we're also using dogs. They actually do all
         the math and the mass spectrometry by themselves just with their noses. And the dogs
         tell us right away that this is a viable way to make a new diagnostic test. If dogs can tell
         the difference, we should be able to make a machine that can tell the difference.
         Whether or not, ultimately, it would be detecting compounds from smelling breath or
         from odor from the skin -- that's part of what we're figuring out.


         ~Reporting from Miami by the Associated Press
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 10                                                      37 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                           (;+,%,7'
                                                
Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page 38 of 98




                             INDEX
  FILED: NEW YORK COUNTY CLERK     NO. 652968/2021
                                06/15/2021     03:5
  NYSCEF DOC. NO. 10             RECEIVED NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      39 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                           (;+,%,7(
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      40 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      41 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      42 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      43 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      44 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 11                                                      45 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 12                                                      46 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                            (;+,%,7)
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 12                                                      47 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 12                                                      48 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 12                                                      49 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 13                                                      50 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                           (;+,%,7*
                                                
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                                          INDEX NO. 652968/2021
   6/5/2021      Case 1:21-cv-05882-CM
NYSCEF DOC. NO. 13                                 Document
                          It’s the Media’s ‘Mean-Too’               1-3 and
                                                      Moment. Stop Yelling Filed  07/08/21
                                                                            Go to Human Resources.Page     51York
                                                                                                   - The New
                                                                                                      RECEIVED of Times
                                                                                                                   98
                                                                                                                    NYSCEF: 06/15/2021
                                  https://www.nytimes.com/2021/05/23/business/media/wnyc-public-radio-bullying.html

   THE MEDIA EQUATION



   It¾s the Media¾s ½Mean-Too¾ Moment. Stop Yelling and Go to Human Resources.
   In public radio, there is either an epidemic of bullying or an epidemic of whining, depending on whom you ask.
   By Ben Smith

   Published May 23, 2021   Updated June 1, 2021


   For 20 years, the WNYC radio show “On The Media” has been the sort of place where the hosts’ on-air repartee makes it a fun listen, while their
   off-air screaming matches send producers diving for cover.

   But times are changing.

   During a meeting last June, a producer suggested that the show, which was hosted by Brooke Gladstone and Bob Garfield, do a segment on
   whether the media’s coverage of climate change had overlooked minorities. After an extended back and forth, Mr. Garfield got sick of his staff
   pushing back, dismissed the story with a barnyard epithet, and eventually yelled that he was “tired of being accused of not being woke enough,”
   two people in the meeting recalled.

   Someone complained to human resources about that incident and two others during which Mr. Garfield screamed at producers. Mr. Garfield
   was told by management that if it happened again, he could be fired.

   Then this spring, Mr. Garfield suffered a shoulder injury. During a virtual meeting with his colleagues, he said he needed surgery sooner than
   planned. He said he then faced 15 minutes of what he viewed as “bullying” from Ms. Gladstone and their executive producer, and which they
   viewed as him bullying them, according to a spokeswoman.

   Eventually, Ms. Gladstone accused Mr. Garfield of “bathing in self-pity,” he recalled. He swore at her and slammed his computer shut, he said,
   calling the incident “an appalling abuse of an employee’s health prerogatives.” WNYC fired him for violating its anti-bullying policy, and he is
   starting a newsletter on Substack on Monday.

   When I started trying to figure out what was going on inside America’s biggest and angstiest public radio station for this week’s column, I
   thought it would be a straightforward story about changing newsroom norms, where nobody — not even on-air talent — is allowed to yell. This
   is media’s “mean-too” moment, as one skeptical tabloid hack put it to me, embodied by the exposés of the producer Scott Rudin.

   That is, in fact, part of the story. WNYC’s human resources department seems to have its hands full with complaints and counter-complaints of
   bullying, including those against two prominent women who joined WNYC from sharp-elbowed commercial newsrooms. On Sunday, the
   company’s labor union filed a formal complaint against the station’s editor in chief, Audrey Cooper, with the National Labor Relations Board, for
   reportedly waging a “coordinated and aggressive campaign” against her internal critics. Meanwhile, H.R. is conducting an investigation of one
   of WNYC’s biggest stars, “The Takeaway” host Tanzina Vega, over complaints from her producers.




                                                   Audrey Cooper, who is now WNYC’s editor in chief, in 2016. The company’s labor union
                                                   filed a complaint against her on Sunday with the National Labor Relations Board. Jim
                                                   Wilson/The New York Times



   Depending on whom you ask, WNYC is experiencing either an epidemic of bullying or an epidemic of whining.


   https://www.nytimes.com/2021/05/23/business/media/wnyc-public-radio-bullying.html                                                                      1/4
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                         INDEX NO. 652968/2021
   6/5/2021      Case 1:21-cv-05882-CM
NYSCEF DOC. NO. 13                                 Document
                          It’s the Media’s ‘Mean-Too’               1-3 and
                                                      Moment. Stop Yelling Filed  07/08/21
                                                                            Go to Human Resources.Page     52York
                                                                                                   - The New
                                                                                                      RECEIVED of Times
                                                                                                                   98
                                                                                                                    NYSCEF: 06/15/2021
   WNYC has been turned inward at least since December 2017, when the #MeToo movement flushed out accusations of inappropriate conduct
   against three prominent male hosts, which led to the exit of top leaders at the station who were criticized for mishandling the accusations.
   When the new chief executive, Goli Sheikholeslami, arrived in 2019, she said, she did a listening tour and all anyone wanted to talk about was
   the internal culture.

   “When you’re a mission-based organization, the people that choose to work here are incredibly passionate and committed to the work that we
   do,” she said in an interview on Friday.

   Even by the standards of our fraught media moment, public radio — and the parts of the podcast industry that emerged from it — has been
   beset by seemingly constant clashes that can be difficult for outsiders to make sense of.

   The reasons are partly structural. Audio production makes literal many of the inequalities that journalists complain about: Increasingly diverse
   teams of young producers labor anonymously in soundproof rooms to make a single host, traditionally a white guy, though that is changing,
   look good. (It’s sort of like TV, but with less camera-ready people and without a fat salary to make up for the indignities.) And radio stations
   filled with idealists who view themselves as working for the public good are often led by people whose greatest skill is raising millions of dollars
   from affluent donors.


        Today in Business

        Latest Updates ›
        Updated June 3, 2021

          Bill Ackmanns SPAC is close to a deal valuing Universal Music at $40 billion.

          Treasury oføcial sentenced to 6 months in prison for leaking bank reports of Trump associates.

          Biden issues an order banning U.S. investment in ørms that aid surveillance and repression.




   At WNYC, they refer to the period that began in 2017 as The Troubles. The place came apart again last summer after Ms. Sheikholeslami asked
   staff members what they wanted in a leader, and they asked for a person of color with roots in New York and a connection to public media.
   Instead, she and the station’s chief content officer, Andrew Golis, hired Ms. Cooper, the white editor of The San Francisco Chronicle. Ms. Cooper
   was welcomed to New York with the headline “WNYC Employees Demanded Diversity. They Got Another White Boss.”


                                            Ms. Sheikholeslami became chief executive of WNYC in 2019.
                                            Chicago Public Media




   After that Bronx cheer, Ms. Cooper sought to reassure the staff that she would make diversity a priority. She boasted at a large, early meeting of
   her record of firing white men at The Chronicle, three people who Zoomed into the virtual gathering said. That wasn’t quite what the staff had
   wanted, either, though, and they were “horrified” at the remark, a cultural critic at the time, Rebecca Carroll, said this week.

   Perhaps even worse, Ms. Cooper remarked early on that she’d never heard of Brian Lehrer, the beloved WNYC morning host whose gently
   probing, public-spirited interviews embody the station’s appeal, and that she didn’t “get” why he was popular. She has since come to the view
   that “Brian is the soul of the station and, in many ways, the city itself,” a WNYC spokeswoman, Jennifer Houlihan Roussel, said in an email.

   In fact, Ms. Cooper’s mission was to jump-start the station’s lagging digital transformation, something she had done with unusual success in
   San Francisco and that requires a willingness to make enemies. She has ambitious plans to hire 15 to 20 more reporters — but first she had the
   near-impossible assignment of bringing together a group of traditional radio journalists, used to working for days and occasionally weeks on
   colorful local features, with the reporters at Gothamist, the scrappy local blog that WNYC bailed out in 2018. Ms. Cooper sought to
   professionalize Gothamist away from its bloggy and irreverent roots, telling reporters to be less openly hostile to the New York Police
   Department in their reporting, two reporters said. Ms. Roussel suggested that Ms. Cooper was trying to rein in Gothamist’s habit of adding “an
   element of editorializing to its coverage that can be interpreted as bias.”




   https://www.nytimes.com/2021/05/23/business/media/wnyc-public-radio-bullying.html                                                                2/4
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                                       INDEX NO. 652968/2021
   6/5/2021      Case 1:21-cv-05882-CM
NYSCEF DOC. NO. 13                                 Document
                          It’s the Media’s ‘Mean-Too’               1-3 and
                                                      Moment. Stop Yelling Filed  07/08/21
                                                                            Go to Human Resources.Page     53York
                                                                                                   - The New
                                                                                                      RECEIVED of Times
                                                                                                                   98
                                                                                                                    NYSCEF: 06/15/2021
   And Ms. Cooper started pushing the radio journalists to pick up their pace and to file stories for the web. That seemed like a reasonable request,
   but it led to another stumble in early February, when an 18-year veteran of the radio side, Fred Mogul, filed a story with one paragraph printed
   in a different font. The editor realized it was Associated Press copy; Ms. Cooper promptly fired Mr. Mogul for plagiarism without a review of
   whether he’d ever done it before.

   Ms. Cooper declined to speak to me about Mr. Mogul’s termination. But one thing I learned this week about public radio is that no matter what
   is happening, someone is always recording it. And that was true when Ms. Cooper called a virtual meeting Feb. 5 over Zoom to inform the full
   newsroom of her decision to fire Mr. Mogul. According to a copy of the recording provided to me by an attendee, Ms. Cooper told the staffers,
   “It’s totally OK to be sad.” But then several stunned radio reporters questioned the move, explaining that they regularly incorporated A.P. copy
   into stories on air and had imported the practice to WNYC’s little-read website, crediting The A.P. at the bottom of the story.

   “Go through every single one of our articles and fire all of us, because that is exactly what we have all done,” one host, Rebeca Ibarra, told her.

   After this article was published online, Mr. Mogul’s lawyer, Cynthia Rollings, said in an email that he disputed the accusation that he had
   misused A.P. copy and said that his draft had included attribution to The A.P. She said Mr. Mogul “has commenced legal action against Audrey
   Cooper and New York Public Radio for wrongful termination and defamation.” (His response to an earlier email seeking comment went to my
   spam folder.)

   On Feb. 10, more than 60 employees — including Mr. Lehrer — signed a letter asking Ms. Cooper to reconsider and calling the firing a
   “troubling precedent.”




                                            Brian Lehrer at the WNYC studios in 2019. His gently probing, public-spirited interviews
                                            embody the station’s appeal. Brittainy Newman/The New York Times



   Things did not calm down after that. In April, WNYC laid off 14 people as it wrestled with a looming multimillion deficit. Among those let go was
   another internal critic and union shop steward, Christopher Robbins, and Richard Yeh, a radio veteran who had been quoted in The New York
   Times as criticizing the selection of Ms. Cooper. That prompted the union’s formal charge of retaliation against Ms. Cooper. Ms. Sheikholeslami
   said the layoffs were simply part of a revamping to move WNYC toward a newsroom in which audio and digital are truly integrated.

   Ms. Cooper has told the staff she wants to turn WNYC into the city’s news source “of record.”

   And that may be the biggest challenge of all — not just for WNYC but for all local media in a changing country.

   Journalists last week, for instance, faced direct challenges to their legitimacy in two of the country’s biggest cities, as politicians sense the
   political weakness that comes with the lack of racial and ethnic representation in newsrooms. Mayor Lori Lightfoot of Chicago provoked a
   confrontation by offering interviews only to nonwhite reporters. And a leading candidate for New York mayor, Eric Adams, responded to The
   Times’s investigation of alleged cronyism by suggesting that the media’s focus on him was racially motivated.

   But it’s hard to look outward when you’re at war with yourself.

   WNYC’s other big bet is its podcast studio, whose biggest show is Radiolab, and which, after an auspicious start with shows like 2 Dope Queens
   and Freakonomics Radio, has struggled for a breakout hit.




   https://www.nytimes.com/2021/05/23/business/media/wnyc-public-radio-bullying.html                                                                   3/4
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                         INDEX NO. 652968/2021
   6/5/2021      Case 1:21-cv-05882-CM
NYSCEF DOC. NO. 13                                 Document
                          It’s the Media’s ‘Mean-Too’               1-3 and
                                                      Moment. Stop Yelling Filed  07/08/21
                                                                            Go to Human Resources.Page     54York
                                                                                                   - The New
                                                                                                      RECEIVED of Times
                                                                                                                   98
                                                                                                                    NYSCEF: 06/15/2021
   There, too, stress levels are high and accusations of bullying are flying in all directions. Ms. Vega, who has been recording from a closet while
   raising a small child alone through the pandemic, got into a dispute with her producer just before “The Takeaway” was to air on April 22. The
   tape was, of course, running, and the recording was sent to human resources, which is now investigating, according to two WNYC journalists.

   After the blowup, Ms. Vega went right on the air for an interview with an expert that hinted, perhaps, at some of what ails media right now. It
   went online under the headline “Journalists Are Burning Out.”




   https://www.nytimes.com/2021/05/23/business/media/wnyc-public-radio-bullying.html                                                                   4/4
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      55 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                           EXHIBIT H
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                             INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      56 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021

   AP: Rescued Long-eared Owl released                      NYPR/WNYC: She's Owl Right! Bird Who
   in Central Park                                          Hit a Midtown Building Flies Again
   January 3, 2018
                                                            Jan 3, 2018 · by Kate Hinds

   NEW YORK (AP) — Two workers for a companyɾ
   that normally treats birds as pests to be eradicated ɾ
                                                            Several days after colliding with a building in
   instead became saviors when they rescued aɾ
   Long-eared owl that had struck a building inɾ            midtown, a long-eared owl is back in the Manhattan
   midtown Manhattan.ɾ                                      treetops.

   Barry Beck, vice president of the pest controlɾ          Barry Beck, vice president of the pest control
   company Assured Environments, and employeeɾ              company Assured Environments, and employee
   Paul Abbatantuono, spotted the owl lying on a 14th ɾ     Paul Abbatantuono spotted the owl lying on a 14th
   floor setback while responding to a call last week. ɾ    floor setback in midtown Manhattan while
                                                            responding to a call last week. The pair wrapped
   The pair wrapped the injured foot-long owl in a ɾ
                                                            the injured foot-long owl in a fleece jacket and
   fleece jacket and brought her via subway to the ɾ
                                                            brought her via subway to the Wild Bird Fund, a
   Wild Bird Fund , a non-profit that rehabilitates sickɾ
                                                            non-profit that rehabilitates sick and injured wildlife
   and injured wildlife in New York City.ɾ
                                                            in New York City.
   After a couple of days of care, the owl was released ɾ
   in Central Park Monday under a supermoon.ɾ               Rita McMahon, the director of the Wild Bird Fund,
                                                            says the bird arrived dazed — but that didn't last
   Long-eared owls can be recognized by theirɾ
                                                            long.
   distinctive ear tufts that point straight up like ɾ
   exclamation marks.ɾ
                                                            "The next day she was like 'yeah, I'm ready to go,'"
                                                            said McMahon. "So we waited one more day...and
                                                            we wanted to be sure everything was all right."

                                                            McMahon says it's possible that the female owl was
                                                            migrating to the area, and she may very well spend
                                                            the winter in New York.

                                                            "Right now we have more prey than further north,"
                                                            she said, "because a lot of the animals there are
                                                            hibernating. But here they have better food."

                                                            The owl was released into Central Park's Pinetum
                                                            on Monday under a supermoon.

                                                            (with reporting from the Associated Press)
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      57 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: ‘Hadestown’ leads Tony Award nominations             NYPR/NYC: The Tony Nominations Leave Out
   with 14 nods                                             Some Big Names
   By MARK KENNEDYApril 30, 2019                            Apr 30, 2019 · by Jennifer Vanasco

   NEW YORK (AP) — “Hadestown,”                             There were some surprises when the Tony Award
   singer-songwriter Anaïs Mitchell’s Broadway debut,       nominations were announced Tuesday morning.
   earned a leading 14 Tony Award nominations               The biggest was that "To Kill a Mockingbird" didn't
   Tuesday, followed by the jukebox musical “Ain’t Too      earn a best play nomination, though it's been doing
   Proud,” built around songs by the Temptations,           well at the box office and has a national tour
   which received a dozen nominations.                      scheduled.

   The musical “Hadestown,” which intertwines the           "Network," beloved by many critics, was also
   myths of Orpheus and Eurydice and Hades and              skipped. And Glenda Jackson, taking on the role of
   Persephone, bested more familiar names, including        King Lear, wasn't nominated for best actress in a
   stage adaptations of the hit movies “Tootsie” and        leading role. On the other hand, "Ain't Too Proud to
   “Beetlejuice,” which both also got best musical          Beg" and "Choir Boy" received more nominations
   nods. The giddy, heartwarming “The Prom” rounds          than generally expected.
   out the best new musical category.
                                                            The musical "Hadestown," which intertwines the
   “Hadestown” also was the only new musical on             myth of Orpheus and Eurydice along with that of
   Broadway directed by a woman, Tony Award                 Hades and Persephone, received 14 nominations,
   nominee Rachel Chavkin, who earned another one           besting more familiar names, including stage
   Tuesday.                                                 adaptations of the hit movies "Tootsie" and
                                                            "Beetlejuice," which both also got best musical
   “I’m trying not to swear, but I am so proud of the 14    nods. The giddy, heartwarming "The Prom" rounds
   nominations. There is just not a weak spot on the        out the best new musical category.
   team. There is no place where we haven’t all been
   working our asses off to make this show feel as          "Hadestown" also was the only new musical on
   ancient and as ‘now’ as possible, simultaneously,”       Broadway directed by a woman, Tony Award
   she said by phone.                                       nominee Rachel Chavkin, who earned another one
                                                            Tuesday.
   The best-play nominees are the Northern Irish
   drama “The Ferryman,” from Jez Butterworth;              "I'm trying not to swear, but I am so proud of the 14
   James Graham’s “Ink,” about Rupert Murdoch;              nominations," she said by phone. "There is just not
   Taylor Mac’s Broadway debut, “Gary: A Sequel to          a weak spot on the team. There is no place where
   Titus Andronicus”; Tarell Alvin McCraney’s “Choir        we haven't all been working our asses off to make
   Boy”; and Heidi Schreck’s “What the Constitution         this show feel as ancient and as 'now' as possible,
   Means to Me,” a personal tour of the landmark            simultaneously."
   document at the heart of so many American
   divisions.                                               Women are generally underrepresented on
                                                            Broadway. There were only four shows written by
   Des McAnuff, who directed “Ain’t Too Proud,”             women this year: Anais Mitchell wrote the book,
   pointed to the timeliness of his musical, which          music and lyrics for "Hadestown"; Dominique
   charts the rise, sacrifices and challenges facing the    Morriseau wrote the book for "Ain't Too Proud to
   1950s group that sang “Baby Love” and “My Girl.”         Beg"; and Heidi Shreck wrote (and stars in) "What
                                                            the Constitution Means to Me."
   “I think when people come to the Imperial Theatre,
   they’ll find that the story is as pertinent now as it    It was a strong year for plays, though — there were
   was when they lived it,” he said. “It applies to Black   21 on Broadway during the 2018-2019 season. The
   Lives Matter and what’s going on in this country in      best play nominees are the Northern Irish drama
   terms of the tensions today.”                            "The Ferryman," from Jez Butterworth; James
                                                            Graham's "Ink," about Rupert Murdoch; Taylor
                                                            Mac's Broadway debut, "Gary: A Sequel to Titus
                                                            Andronicus"; Tarell Alvin McCraney's "Choir Boy";
                                                            and Schreck's "Constitution," a personal tour of the
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                               INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      58 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   “Tootsie” director Scott Ellis was also recognized for     landmark document at the heart of so many
   being able to modernize the problematic 1982 film          American divisions.
   source, about a struggling actor who impersonated
   a woman to improve his chances of getting a job.           Des McAnuff, who directed "Ain't Too Proud,"
   The show on Broadway embraces #MeToo and the               pointed to the timeliness of his musical, which
   push for equality.                                         charts the rise, sacrifices and challenges facing the
                                                              1950s group that sang "Baby Love" and "My Girl."
   “We made the decision that we couldn’t and didn’t
   want to put the film onstage,” Ellis said after his        "I think when people come to the Imperial Theatre,
   show got 11 nods. “The core of it is still, ‘How far       they'll find that the story is as pertinent now as it
   will someone go to do what they love?’ So that             was when they lived it," he said. "It applies to Black
   freed us up to explore relationships and how times         Lives Matter and what's going on in this country in
   have shifted and how women are demanding                   terms of the tensions today."
   equality.”
                                                              A sweet "Kiss Me, Kate" and a dark "Oklahoma!"
   Theater veterans were surprised to see Aaron               make up the best musical revival category; they
   Sorkin’s adaptation of “To Kill a Mockingbird”;            were the only eligible nominees. The best play
   “Hillary and Clinton,” about Hillary Clinton’s 2008        revival nominees are "Arthur Miller's All My Sons,"
   presidential campaign; and the stage adaptation of         "The Boys in the Band," "Burn This," "Torch Song"
   the media satire film “Network” not getting best play      and "The Waverly Gallery."
   nods, though they did earn recognition in other
   categories. Many also expected the celebrated
                                                              McAnuff said it has been a strong season for plays
   actress Glenda Jackson to be nominated for
   playing “King Lear” but it was not to be.                  and wildly eclectic. "To me, that's what the
                                                              American theater's about," he said.

   McAnuff said it has been a strong season for plays
                                                              The awards will be presented June 9 at Radio City
   and wildly eclectic. “To me, that’s what the
                                                              Music Hall in New York City, airing on CBS. James
   American theater’s about,” he said, adding he was
   surprised that Sorkin wasn’t recognized for his            Corden, the host of CBS' "The Late Late Show"
                                                              and a Tony winner himself, will host. A full list of the
   “brilliant” adaptation but “that speaks to the fact that
                                                              nominees is here.
   there’s so many worthy works out there.”

                                                              The Associated Press contributed to this report.
   The best original score nomination for “Tootsie”
   means composer and lyricist David Yazbek could
   be one step closer to getting back-to-back wins. His
   show “The Band’s Visit” won that same award on
   its way to being crowned best new musical last
   year.

   Laurie Metcalf got an acting nod for “Hillary and
   Clinton” and if she wins the Tony this year, she will
   be the first person to win acting Tonys three years
   consecutively. (She won in 2018ƍs “Three Tall
   Women” and “A Doll’s House, Part 2” in 2017).

   A sweet “Kiss Me, Kate” and a dark “Oklahoma!”
   make up the best musical revival category; they
   were the only eligible nominees. The best play
   revival nominees are “Arthur Miller’s All My Sons,”
   ƎThe Boys in the Band,” ƎBurn This,” ƎTorch Song”
   and “The Waverly Gallery.”

   Ali Stroker, the first actress who needs a wheelchair
   for mobility known to have appeared on a
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      59 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Broadway stage, earned a Tony nomination for
   “Rodgers & Hammerstein’s Oklahoma!”

   André De Shields earned his third Tony nomination
   for playing Hermes in “Hadestown” and is gunning
   for his first win in a career spanning 50 years. He
   said he felt relief and gratitude for all the support.

   “Living the dream is one thing, but if you don’t stick
   around long enough to enjoy the dream when it
   becomes a reality, then what good is the dream?
   So here I am. I’m living the dream for a horde of
   people,” he said.

   Nominees for best actor in a play include Paddy
   Considine from “The Ferryman,” Bryan Cranston in
   “Network,” Jeff Daniels in “To Kill a Mockingbird,”
   Adam Driver from “Burn This” and Jeremy Pope in
   “Choir Boy.” Pope is also up for a featured role in
   “Ain’t Too Proud.”

   The category of best actress in a play includes
   Annette Bening in “Arthur Miller’s All My Sons,”
   Laura Donnelly in “The Ferryman,” Elaine May in
   “The Waverly Gallery,” Janet McTeer in
   “Bernhardt/Hamlet,” Metcalf in “Hillary and Clinton”
   and Schreck from “What the Constitution Means to
   Me.”

   Nominated for best actor in a musical are Brooks
   Ashmanskas from “The Prom,” Derrick Baskin in
   “Ain’t Too Proud,” Alex Brightman from
   “Beetlejuice,” Damon Daunno in “Rodgers &
   Hammerstein’s Oklahoma!” and Santino Fontana in
   “Tootsie.”

   Patrick Page, who has appeared in over a dozen
   Broadway shows including “Dr. Seuss’ How the
   Grinch Stole Christmas!,” ƎThe Lion King” and
   “Spider-Man: Turn Off the Dark,” earned his first
   Tony nomination for playing Hades in “Hadestown.”

   “There have been a lot of times where I have been
   in the mix and haven’t been nominated. So it’s just
   a wonderful feeling and frankly a bit of a relief,” he
   said. “And especially for such a wonderful show.”

   Nominees for best leading actress in a musical are
   Stephanie J. Block in “The Cher Show,” Caitlin
   Kinnunen and Beth Leavel both in “The Prom,” Eva
   Noblezada in “Hadestown” and Kelli O’Hara in “Kiss
   Me, Kate.”
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      60 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Leavel, who earned a Tony in 2006 for “The Drowsy
   Chaperone,” joked by phone that she paced “about
   4 miles” waiting for the live announcement: “I got
   my steps in!” Her musical, about four fading stars
   whose desperate need for a new stage leads them
   to protest a small-town prom, earned seven nods.
   She expects an especially fun performance
   Tuesday night following the nominations: “It’s just a
   special evening,” she said. “We get to share this
   moment. It’s really cool.”

   Block, a veteran of Broadway shows such as “The
   Mystery of Edwin Drood” and “Falsettos,” got her
   third nomination for playing one of three actresses
   who portray the title character in “The Cher Show.”

   “Stepping into the life of Cher each night and
   getting to tell her story eight times a week is a
   one-of-a-kind experience I will always cherish. This
   show has truly changed me,” she said in a
   statement.

   Hollywood A-listers Cranston, Driver, May and
   Daniels made the cut but some of their starry
   colleagues did not, including Kerry Washington,
   Daniel Radcliffe, Armie Hammer, Ethan Hawke,
   Joan Allen, Michael Cera, Lucas Hedges and Keri
   Russell.

   For a few theater veterans behind the scenes, the
   nominations were doubly good: Ann Roth was
   nominated for creating the costumes for both “Gary:
   A Sequel to Titus Andronicus” and “To Kill a
   Mockingbird,” while William Ivey Long earned nods
   for both “Beetlejuice” and “Tootsie.”

   The awards will be presented June 9 at Radio City
   Music Hall in New York City, airing on CBS. James
   Corden, the host of CBS’ “The Late Late Show” and
   a Tony winner himself, will host.

   Ephraim Sykes, nominated for best featured actor
   in a musical for playing David Ruffin in “Ain’t Too
   Proud,” couldn’t believe he’ll be attending the
   telecast.

   “I don’t feel quite real right now,” he said by phone.
   “When I heard my name announced, my spirit
   shook and my body just wanted to shut off. It’s
   almost hard to believe that something like this can
   really happen.”
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                   INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      61 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021

                                                   NYPR/WNYC: Power Restored at NYC
                                                   Housing Complex Where 46 Buildings
   AP: Power restored at 46 buildings in NYCɶ
                                                   Lost Electricity
   housing complexɶ                                July 29, 2018 - by Yasmeen Khan
   Jul 29, 2018ǧ
                                                   All 15,000 residents of the massive Starrett City
   NEW YORK (AP) " Power has been restoredɾ        apartment complex experienced a power outage
   at New York City housing developmentɾ           starting early Sunday morning, with the outage
                                                   lasting well into the afternoon for some residents.
   where nearly four dozen buildings lostɾ
                                                   The East New York complex, which has 46
   electricity service for a few hours.ɾ           buildings, has its own power plant separate from
                                                   Con Edison.
   The Fire Department of New York saysɾ
   crews were sent to Spring Creek Towers,ɾ        Officials said the power issue was resolved by
   formerly Starrett City, in Brooklyn's Eastɾ     about 10:00 a.m., but it took several more hours in
   New York section around 5 a.m. Sundayɾ          some cases for buildings to be up and running with
   after all 46 buildings lost power.ɾ             electricity.

   WCBS-TV reports a 57-year-old old womanɾ        Beryl Thomas, a home health aide, sat on a bench
   who was on a respirator when the powerɾ         outside one of the buildings around midday. She
                                                   was waiting to reach her 78-year-old client who
   went out was found dead. Officials tell the ɾ
                                                   lived on the 17th floor, but the elevator was down.
   station that the machine didn't rely onɾ
   building power because it ran on its ownɾ       Thomas said emergency workers climbed the stairs
   batteries, and she may have died before theɾ    to check on her client and other vulnerable
   power outage.ɾ                                  residents. The Fire Department also rescued six
                                                   people trapped in stalled elevators, according to
   Power was restored around 10 a.m. Severalɾ      Brooksville Company, which owns the complex.
   people had to be rescued from stalled ɾ
                                                   WCBS-TV reported a 57-year-old old woman who
   elevators.ɾ
                                                   was on a respirator when the power went out was
                                                   found dead. Officials told the station that the
   ɾ                                               machine didn't rely on building power because it
                                                   ran on its own batteries, and she may have died
                                                   before the power outage.
   ɾ
                                                   Multiple residents said they were accustomed to a
                                                   couple of outages each summer, but they said
   ɾ                                               power issues usually only involved one building at a
                                                   time and would last for just several minutes —
                                                   nothing on the scale of Sunday's outage.
   ɾ
                                                   Donnie Thomas said his power was restored soon
   ɾ                                               after he woke up on Sunday, though his water was
                                                   off, putting a kink in his Sunday plans.

   ɾ
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                   INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      62 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                   "I had planned to go to church and really look spiffy
                                                   and dressy and everything," said Thomas. "And I
                                                   was disappointed. Because I get up and everything
                                                   is so screwed up."

                                                   Rebecca Caraballo, president of the Starrett City
                                                   Tenant Association, said residents had been
                                                   checking in with her all morning as she sat outside
                                                   at the complex's flea market.

                                                   "I tell people all the time: Keep buckets of water in
                                                   your bathroom or in your kitchen," said Caraballo.
                                                   She pressed that workers of the power plant and
                                                   maintenance crews were quick to respond to
                                                   issues, however.

                                                   Starrett City, which is now called Spring Creek
                                                   Towers, was purchased by Brooksville Company in
                                                   May. A spokesman for Brooksville said the
                                                   company planned to make upgrades to the power
                                                   plant starting in the fall.

                                                   With reporting from the Associated Press

                                                   ɾ

                                                   ɾ

                                                   ɾ

                                                   ɾ

                                                   ɾ
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                               INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      63 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                               NYPR/WNYC: NYC Invalidates 3rd Graders' Test
                                                               Scores Amid Investigation
   AP: NYC invalidates 3rd graders’ test scores
   amid investigation                                          Jul 27, 2015 · by Beth Fertig
   Jul. 27th, 2015
                                                               An internal investigation by New York City's
                                                               Department of Education found the principal of a
   NEW YORK — New York City has invalidated the ɾ
                                                               Harlem elementary school forged students' answer
   scores of several dozen standardized tests taken by ɾ
                                                               sheets for this year's state English tests. The
   third graders in Harlem amid allegations of testing ɾ
                                                               investigation was released Monday, following news
   improprieties by the school’s principal.ɾ
                                                               reports over the weekend.
   The principal, 49-year-old Jeaneneɾ
   Worrell-Breeden, killed herself soon after testingɾ         The principal, Jeanene Worrell-Breeden, 49, killed
   was completed at Teachers College Communityɾ                herself soon after testing was completed at
   School. She jumped in front of the train on April 17 ɾ      Teachers College Community School. She jumped
   and died a few days later.ɾ                                 in front of a subway train on April 17 and died a few
                                                               days later.
   The allegations were made against her the same day ɾ
   she killed herself.ɾ                                        The allegations were made against her the same
                                                               day she killed herself.
   It was the first year that the school had children old ɾ
   enough to take the tests. They would serve as the ɾ         According to the department, the Special
   school’s first official appraisal. Many believed it was ɾ   Commissioner of Investigations for the public
   prospering.ɾ                                                schools received an email complaint on April 17,
                                                               alleging that Breeden acknowledged forging
   Officials wouldn’t divulge what the allegationsɾ            "multiple answers on multiple students' answer
   were, but said the investigation substantiated the ɾ        sheets for the Third Grade English Language Arts
   allegations and was closed after she died. They say ɾ       exam, administered on April 14."
   a report would be issued Monday.ɾ
                                                               The principal explained to this unnamed
   ɾ                                                           complainant "that she had done so because some
                                                               students have not completed their tests."
   ɾ
                                                               The Office of Special Investigations interviewed the
   ɾ
                                                               complainant and confirmed the allegations in May.
                                                               But because Breeden died on April 25, no further
   ɾ
                                                               disciplinary action could be taken and the
                                                               investigation was closed. An interim principal was
   ɾ
                                                               appointed.
   ɾ
                                                               “This is a difficult time for the TCCS school
   ɾ                                                           community, and we will provide ongoing support to
                                                               students, families, and teachers,” department
   ɾ                                                           spokeswoman Devora Kaye said in a statement.
                                                               "Ensuring the integrity of assessments for all New
                                                               York City students is critical to measuring students’
   ɾ                                                           progress and holding schools accountable."
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                    INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      64 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   ɾ                                               Teachers College Community School is a
                                                   partnership between the city and the college. The
   ɾ                                               school opened in 2011; this was the first year it had
                                                   children old enough to take the state tests. It
   ɾ                                               received higher than average marks from teachers
                                                   and parents on the city's annual survey, and a
   ɾ                                               quality review by department praised "exceptional
                                                   in-house support services."
   ɾ
                                                   Teachers College spokesman Jim Gardner said
   ɾ                                               faculty members collaborated with the elementary
                                                   school, which is situated on the campus, but it was
   ɾ                                               run by the city. As a result, there was little he could
                                                   say about the investigation.
   ɾ
                                                   “We at TC were shocked and saddened by these
                                                   events," he said, adding that "because this was and
   ɾ
                                                   remains an official D.O.E. matter we will continue to
                                                   refer all questions concerning the investigation to
   ɾ
                                                   the D.O.E.”

   ɾ
                                                   However, Nancy Streim, who worked closely with
                                                   the school as TC's Associate Vice President for
   ɾ                                               School and Community Partnerships, described its
                                                   environment as one that sought to lower the anxiety
   ɾ                                               around testing. "The school community was well
                                                   aware that this was the first testing year for the
   ɾ                                               school, but TCCS does not emphasize testing, as
                                                   one sometimes sees in public schools," she said.
   ɾ                                               "Principal Breeden would often say that if the
                                                   educators are teaching well every day, then the
   ɾ                                               children will be prepared for the test.

   ɾ                                               Breeden was a 25-year veteran of the city's public
                                                   schools, and previously worked as a principal at
   ɾ                                               two other schools. The New York Post reported that
                                                   she had improperly billed the city for overtime pay
   ɾ                                               while leading a school in the Bronx.

   ɾ                                               City Councilman Mark Levine, who represents the
                                                   neighborhood, said in a statement that he remains
   ɾ                                               a strong supporter of the school.


   ɾ                                               "The wonderful students, parents, and staff of
                                                   TCCS have built a vibrant and remarkably diverse
   ɾ                                               educational community that has quickly become


   ɾ
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                   INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      65 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                   one of the most sought-after schools in northern
                                                   Manhattan," he said. "The tragic nature of Ms.
                                                   Worrell-Breeden's passing should not in any way
                                                   detract from that success."

                                                   He also cautioned against assuming there was a
                                                   link between her death and city policy, "until more is
                                                   known about the circumstances leading up to her
                                                   final days."

                                                   While the city invalidated the third graders' scores
                                                   they will still move on to fourth grade this fall.

                                                   Allegations of grade fixing are pretty rare at such an
                                                   early grade level. Earlier this month, the principal of
                                                   John Dewey High School was removed after a city
                                                   investigation concluded she had engaged in grade
                                                   inflation.

                                                   With reporting by the Associated Press




                                                   ɾ
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                           INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      66 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: GOP congressman from New York charged               NYPR/WNYC: New York Congressman Indicted
   with insider trading                                    on Charges of Insider Trading
   By TOM HAYS August 9, 2018                              Aug 8, 2018 · by Mara Silvers

                                                           Republican U.S. Rep. Christopher Collins of
   NEW YORK (AP) — Republican U.S. Rep.                    western New York state was arrested Wednesday
   Christopher Collins of New York was arrested            on charges he fed inside information he gleaned
   Wednesday on charges he fed inside information          from sitting on the board of a biotechnology
   he gleaned from sitting on the board of a               company to his son, helping themselves and others
   biotechnology corporation to his son, helping family    dodge hundreds of thousands of dollars in losses
   and friends dodge hundreds of thousands of dollars      when bad news came out.
   in losses when one of the company’s drugs failed in
   a medical trial.
                                                           Collins, 68, is a staunch supporter of President
                                                           Donald Trump who was among the first two sitting
   Collins, a staunch supporter of President Donald
                                                           members of Congress to endorse his candidacy for
   Trump who was among the first sitting members of
                                                           the White House.
   Congress to endorse his candidacy for the White
   House, pleaded not guilty to an indictment
   unsealed at a court in Manhattan. The indictment        Prosecutors allege that Cameron Collins, the son of
   charges Collins, his son and the father of the son’s    the Republican representative, was also involved in
   fiancee with conspiracy, securities fraud, wire fraud   insider trading. The indictment additionally names
   and making false statements to the FBI.                 Stephen Zarksy, the father of Cameron Collins's
                                                           fiancee, as a defendant.
   Speaking to reporters in Buffalo hours after his
   release on bail, Collins, 68, professed his             All three men surrendered to the FBI in Manhattan
   innocence and said he would remain on the ballot        on Wednesday morning, according to the Southern
   for re-election this fall.                              District. Collins appeared in federal court this
                                                           afternoon and was released on $500,000 bond.
   “I believe I acted properly and within the law at all
   times,” he said. “I will mount a vigorous defense in    The indictment mentions six unnamed conspirators
   court to clear my name. I look forward to being fully   who benefited from the information, and alleges
   vindicated and exonerated.”                             that the defendants and their conspirators used
                                                           insider information about Innate
   Prosecutors said the charges stem from Collins’         Immunotherapeutics Limited to help avoid more
   decision to share with his son insider information      than $768,000 in losses by selling their stock in the
   about Innate Immunotherapeutics Ltd., a                 company at a prudent time.
   biotechnology company headquartered in Sydney,
   Australia, with offices in Auckland, New Zealand.       The biotechnology company, which is based in
   Collins was the company’s largest shareholder, with     Sydney, Australia, failed a trial for a drug developed
   nearly 17 percent of its shares, and sat on its         to treat secondary progressive multiple sclerosis,
   board.                                                  causing the company's stock to plummet last June.
                                                           The indictment alleges that Chris and Cameron
   According to the indictment, Collins was attending      Collins, as well as Zarksy, advised other
   the Congressional Picnic at the White House on          shareholders to trade their stock before the "public
   June 22, 2017, when he received an email from the       release of the negative Drug Trial results, and were
   company’s chief executive saying that a trial of a      timed to avoid losses that they would have suffered
   drug the company developed to treat multiple            once that news became public."
   sclerosis was a clinical failure.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                           INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      67 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Collins responded to the email saying: “Wow.             "We will answer the charges filed against
   Makes no sense. How are these results even               Congressman Collins in court and will mount a
   possible???” the indictment said.                        vigorous defense to clear his good name," his
                                                            attorneys, Jonathan Barr and Jonathan New, said
   It said he then called his son, Cameron Collins,         in a statement Wednesday. "It is notable that even
   and, after several missed calls, they spoke for more     the government does not allege that Congressman
   than six minutes.                                        Collins traded a single share of Innate Therapeutics
                                                            stock. We are confident he will be completely
   The next morning, according to the indictment,           vindicated and exonerated."
   Cameron Collins began selling his shares,
   unloading enough over a two-day period to avoid          The House Ethics Committee has also looked into
   $570,900 in losses before a public announcement          Collins's involvement with Innate, including
   of the drug trial results. After the announcement,       allegations that he improperly used his office to
   the company’s stock price plunged 92 percent.            advocate for the company's interests. When the
                                                            committee began investigating the stock trades a
   Prosecutors said the son passed the information to       year ago, his spokeswoman called it a "partisan
   a third defendant, Stephen Zarsky. Their combined        witch hunt."
   trades avoided more than $768,000 in losses,
   authorities said. They said Zarsky traded on it and      Collins, whose district encompasses a section of
   tipped off at least three others.                        western New York State, was first elected to
                                                            Congress in 2012. He's facing re-election this fall
   U.S. Attorney Geoffrey S. Berman, a Republican,          against Democratic challenger Nathan McMurray.
   said Collins was supposed to keep the trial results      McMurray's campaign declined to immediately
   secret.                                                  comment on the charges to WNYC.

   “Instead, he decided to commit a crime,” he said.        With reporting by the Associated Press. Updated
   “Representative Collins, who, by virtue of his office,   with information about Collins' court appearance at
   helps write the laws of this country, acted as if the    5 p.m.
   law did not apply to him.”

   Collins, a conservative first elected in 2012 to
   represent parts of western New York between
   Buffalo and Rochester, has vehemently denied
   wrongdoing. When the House Ethics Committee
   began investigating the stock trades a year ago, his
   spokeswoman called it a “partisan witch hunt.”

   All three defendants pleaded not guilty and were
   freed on $500,000 bail.

   In his Buffalo news conference, Collins
   acknowledged being disappointed that Innate’s
   drug trials didn’t go well.

   “We firmly believed we were on the verge of a
   medical breakthrough,” he said.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      68 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   But he said that even after learning of the setback,
   “I held on to my shares rather than sell them” as the
   law required.

   He said the decision not to sell cost him millions of
   dollars.

   “That’s OK,” he said. “That’s the risk I took.”

   Collins has remained a vocal Trump supporter,
   most recently calling for an end to special counsel
   Robert Mueller’s probe into possible campaign
   collusion and blaming Barack Obama’s
   administration for failing to push back on Russia.

   On Wednesday, House Speaker Paul Ryan, a
   Republican, said he was removing Collins from the
   House Energy and Commerce Committee, calling
   insider trading “a clear violation of the public trust.”

   In a written statement Wednesday, House Minority
   Leader Nancy Pelosi, D-Calif., said the charges
   against Collins “show the rampant culture of
   corruption and self-enrichment among Republicans
   in Washington today.”

   Collins ran unopposed in the Republican primary
   and holds what’s largely considered a safe
   Republican seat in a state that went to Democratic
   presidential nominee Hillary Clinton in 2016. He’s
   being challenged in November by Democrat Nate
   McMurray.

   McMurray said Collins has brought shame to the
   region, but he stopped short of saying he should
   resign.

   “That’s his decision to make. I’ll leave it up to him,
   but I know what I would do if I was in his place,”
   said McMurray, the town supervisor in the Buffalo
   suburb of Grand Island.

   The advocacy group Public Citizen filed a request
   for an investigation of Collins’ stock dealings with
   the Office of Congressional Ethics and the
   Securities and Exchange Commission in January
   2017.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      69 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Tom Price, who was Trump’s first secretary of the
   Department of Health and Human Services, also
   came under scrutiny for his purchases of Innate
   stock while he was a Republican member of
   Congress from Georgia.

   Democrats made an issue of Price’s purchase at
   his Senate confirmation hearings in early 2017,
   after the Wall Street Journal reported that company
   officials had said Price was allowed to buy the
   stocks at a low price. Price, who bought about
   400,000 shares of the stock, said he’d learned of
   the firm through Collins but said the price he
   received was available to any investor.

   Price resigned as health secretary last September
   under criticism for taking pricey charter flights at
   taxpayers’ expense.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                  INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      70 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: AC Mayor: State Takeover Plan ‘A Fascist                WNYC: Atlantic City Mayor Calls State Takeover
   Dictatorship’                                               Plan a 'Dictatorship'
                                                               Feb 22, 2016 · by Joseph Capriglione
   February 22, 2016
                                                               A plan for the state to take over cash-strapped
   ATLANTIC CITY, N.J. (AP) — Atlantic City Mayor              Atlantic City amounts to a "dictatorship" that would
   Don Guardian says a proposed state takeover of his          violate the civil rights of city residents, according to
   city is “a fascist dictatorship.”                           Mayor Don Guardian.

   He says he is lining up other state lawmakers to
                                                               The Republican mayor said a bill being pushed by
   introduce a different financial recovery bill that would
                                                               Democratic Senate President Steve Sweeney would
   be a true partnership between the cash-strapped city
                                                               usurp all decision-making capabilities from Atlantic
   and the state.
                                                               City's government and make the mayor's job purely
                                                               ceremonial.
   Senate President Steve Sweeney has introduced a
   bill that would give the state vast control over Atlantic
   City’s finances, including the right to cancel union        "I no longer would have any authority to make any
   contracts, sell city assets and land, and declare           decisions over the operation of the city," Guardian told
   bankruptcy.                                                 WNYC. "City Council would be stripped of all their
                                                               financial responsibilities."
   Gov. Chris Christie has supported a state takeover,
   saying the gambling resort spends too much and              Sweeney's proposal gives the state vast control over
   needs to get its finances in order.                         the gambling resort's finances, including the right to
                                                               cancel union contracts and sell city assets and land.
                                                               Gov. Chris Christie has expressed support for a state
   The mayor says the city could run out of cash within
                                                               takeover, saying Atlantic City spends too much
   the next two months.
                                                               money and needs to get its finances in order.

   State officials had no immediate response to
   Guardian’s comments.                                        Guardian doesn't disagree with the governor's
                                                               assessment, and had previously supported a greater
                                                               degree of state intervention in Atlantic City. He even
                                                               appeared with the governor and Sweeney at a news
                                                               conference announcing the state takeover. But
                                                               Guardian said he changed his mind because he
                                                               believes the state's current proposal takes too much
                                                               power away from local officials. He said it could set a
                                                               dangerous precedent in the state.

                                                               "It's a slap in the face to democracy," said Guardian.
                                                               "If it happens in Atlantic City, it's only a matter of time
                                                               before it happens to the Patersons and the Newarks
                                                               and...all the other urban areas in our community."

                                                               Guardian said he's trying to line up other state
                                                               lawmakers to introduce a different financial recovery
                                                               bill that would represent a true "partnership" between
                                                               Atlantic City and the state.

                                                               Guardian spoke with WNYC's All Things Considered
                                                               host Jami Floyd.

                                                               With reporting from the Associated Press
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                             INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      71 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: Exec who jacked up price of a lifesaving            WNYC: Vilified Pharma CEO Arrested on Fraud
   drug is arrested                                        Charges


   TOM HAYS - December 17, 2015                            Dec 17, 2015 · by Lee Hernandez


   NEW YORK (AP) — A boyish-looking entrepreneur           The drug entrepreneur who caused an uproar after
                                                           raising the price of an HIV drug by more than 5,000
   who became the new face of corporate greed when
                                                           percent has been arrested on securities fraud charges.
   he jacked up the price of a lifesaving drug fiftyfold
   was led away in handcuffs by the FBI on unrelated
                                                           Martin Shkreli, CEO of Turing Pharmaceuticals, marked
   fraud charges Thursday in a scene that left more
                                                           up the price of Daraprim, a 62-year-old drug used to
   than a few Americans positively gleeful.                treat people with compromised immune systems.

   Martin Shkreli, a 32-year-old former hedge fund         Bloomberg Business reports his arrest in Manhattan this
   manager and relentless self-promoter who has            morning is unrelated to drug costs. It stems from a
   called himself “the world’s most eligible bachelor”     bio-technology firm he founded called Retrophin, Inc.
   on Twitter, was arrested in a gray hoodie and taken
   into federal court in Brooklyn, where he pleaded not    "The allegations are essentially that he took funds, both
   guilty. He was released on $5 million bail.             cash and stock from Retrophin, which is a publicly
                                                           traded company and used that to pay off unrelated
   If convicted, he could get up to 20 years in prison.    business debts," said Bloomberg Business reporter Keri
                                                           Gieger. "So it's a very simple case of taking money from
   He left court without speaking to reporters. His
                                                           a company that he was running to pay off debts that he
   attorneys had no immediate comment.
                                                           owed to somebody else that was not company related
                                                           and without the permission of the company."
   Hours later, Shkreli tweeted: “Glad to be home.
   Thanks for the support.”                                Calls to an attorney that has represented Shkreli in the
                                                           past were not immediately returned to the Associated
   Online, many people took delight in his arrest,         Press.
   calling him a greedy, arrogant “punk” who gave
   capitalism a bad name and got what was coming to        Shkreli said the company would cut Daraprim's price last
   him. Some cracked jokes about lawyers jacking up        month, however, Turing reneged on its pledge. Instead,
   their hourly fees 5,000 percent to defend him in his    the company is reducing what it charges hospitals for
                                                           Daraprim by as much as 50 percent. Most patients'
   hour of need.
                                                           co-payments will be capped at $10 or less a month. But
                                                           insurance companies will be stuck with the bulk of the
   Prosecutors said that between 2009 and 2014,            tab, potentially driving up future treatment and insurance
   Shkreli lost some of his hedge fund investors’          costs.
   money through bad trades, then looted Retrophin, a
   pharmaceutical company where he was CEO, for            Turing, which has offices in New York and Switzerland,
   $11 million to pay back his disgruntled clients.        bought the U.S. rights to sell Daraprim in August, when it
                                                           had no competition. Daraprim is one of numerous old
   Shkreli “engaged in multiple schemes to ensnare         drugs with limited competition whose makers have
   investors through a web of lies and deceit,” U.S.       raised prices sharply.
   Attorney Robert Capers said in a statement.
                                                           With reporting from the Associated Press.
   Shkreli was charged with securities fraud and
                                                           ǧ
   conspiracy. A second defendant, lawyer Evan
   Greebel, of Scarsdale, New York, was charged with
   conspiracy and also pleaded not guilty.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      72 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   A spokesman for Shkreli released a statement
   saying he denies the charges and “expects to be
   fully vindicated.”

   “It is no coincidence that these charges, the result
   of investigations which have been languishing for
   considerable time, have been filed at the same time
   of Shkreli’s high-profile, controversial and yet
   unrelated activities,” said spokesman Craig
   Stevens.

   In September, Shkreli was widely vilified after a
   drug company he founded, Turing
   Pharmaceuticals, spent $55 million for the U.S.
   rights to sell a medicine called Daraprim and
   promptly raised the price from $13.50 to $750 per
   pill.

   The 62-year-old drug is the only approved
   treatment for toxoplasmosis, a rare parasitic
   disease that mainly strikes pregnant women,
   cancer patients and AIDS patients.

   The move sparked outrage on the presidential
   campaign trail and helped prompt a Capitol Hill
   hearing on drug prices. Headlines called the
   Brooklyn-born Shkreli such thing as “America’s
   most hated man,” the “drug industry’s villain” and
   “biotech’s bad boy” — and those were just some of
   the more printable names.

   Hillary Clinton called it price-gouging and said the
   company’s behavior was “outrageous.” Donald
   Trump called Shkreli “a spoiled brat.” Bernie
   Sanders returned a donation from Shkreli.

   Prosecutors said the investigation that led to
   Shkreli’s arrest dated back to last year, before the
   furor over the drug-price increase.

   Shkreli defended the increase by saying that
   insurance and other programs would enable
   patients to get the drug and that the profits would
   help fund research into new treatments.

   But he also made an unapologetic
   business-is-business argument for the price jump.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      73 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   In fact, he recently said he probably should have
   raised it more.

   “No one wants to say it, no one’s proud of it, but
   this is a capitalist society, a capitalist system and
   capitalist rules,” he said in an interview at the
   Forbes Healthcare Summit this month. “And my
   investors expect me to maximize profits, not to
   minimize them or go half or go 70 percent but to go
   to 100 percent of the profit curve.”

   Amid the uproar, Shkreli said Turing would cut the
   price of Daraprim. Last month, however, Turing
   reneged. Instead, the company is reducing what it
   charges hospitals for Daraprim by as much as 50
   percent.

   While most patients’ copayments will be $10 or less
   a month, insurance companies will be stuck with
   the bulk of the tab, potentially driving up future
   treatment and insurance costs.

   On Thursday, Robert Weissman, president of the
   watchdog group Public Citizen, said Shkreli got “a
   deserved comeuppance.”

   “Al Capone was brought down for tax evasion, but
   he committed many worse crimes,” Weissman said.
   “So if Shkreli’s arrested for securities violations, it’s
   a comparable justice.”

   Shkreli is known as a prolific user of Twitter and
   often livestreams his work day over the Internet,
   inviting people to chat with him at his desk. He
   refers to those who follow him online as his “fans.”

   Recently it emerged that he bought the only copy of
   a Wu-Tang Clan album titled “Once Upon a Time in
   Shaolin,” which the hip-hop group sold on the
   condition that it not be released publicly. He said he
   paid $2 million.

   The FBI’s New York office said on Twitter that
   agents did not seize Shkreli’s album. Said Capers,
   the chief federal prosecutor: “We’re not aware of
   how he raised the funds to buy the Wu-Tang
   album.”
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 14                                                      74 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Last month, Shkreli was named chairman and CEO
   of KaloBios Pharmaceuticals after buying a majority
   stake in the struggling cancer drug developer. After
   his arrest, its stock fell by more than half Thursday
   before trading in the company was suspended.

   ___

   Associated Press writers Larry Neumeister and
   Jennifer Peltz in New York and Linda A. Johnson in
   Trenton, New Jersey, contributed to this report.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      75 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                
                                                
                                                
                                                
                                                
                                                
                                                
                                                
                             (;+,%,7,
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                       INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      76 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: 2 Massachusetts residents             WBUR: 2 Mass. Residents Arrested           NBCBoston: Natick Town Meeting
   charged in U.S. Capitol riot              By FBI, Charged In U.S. Capitol            Member, Straight Pride Parade
   Jan. 19th, 2021                           Riots                                      Organizer Charged in Capitol Riot
                                             By Deborah Becker
                                                                                        By Marc Fortier and Eli Rosenberg
   BOSTON (AP) — Two Massachusetts           Jan. 19th, 2021
                                                                                        Published January 19, 2021
   residents, including a town meeting
   member who organized buses to take        Two Massachusetts residents were
   Trump supporters to Washington            arrested by FBI agents Tuesday and         Two Massachusetts residents,
   ahead of the siege at the U.S. Capitol,   charged in connection with the riot at     including a town meeting member
   were arrested Tuesday in connection       the U.S. Capitol earlier this month.       who organized buses to take Trump
   with the riot, authorities said.                                                     supporters to Washington ahead of
                                             Suzanne Ianni, 59, of Natick, and          the Jan. 6 siege at the U.S. Capitol,
   Suzanne Ianni, a 59-year-old Natick       Mark Sahady, 46, of Malden, were           were arrested Tuesday in connection
   town meeting member, and Mark             both charged with disorderly conduct       with the riot, authorities said.
   Sahady, 46, of Malden, were arrested      and knowingly entering or remaining
   by federal agents at their homes, the     in a restricted building or grounds        Natick town meeting member
   FBI said. They are charged with           without lawful authority, federal          Suzanne Ianni, 59, was arrested
   knowingly entering or remaining in        authorities said. Both appeared in         Tuesday morning and faces charges
   any restricted building or grounds        Boston federal court Tuesday               of knowingly entering or remaining in
   without lawful authority and disorderly   afternoon.                                 any restricted building or grounds
   conduct on Capitol grounds,                                                          without lawful authority and disorderly
   authorities said.                         Sahady was held pending a detention        conduct on capitol grounds, according
                                             hearing later this week. Ianni was         to the FBI.
   Authorities said Ianni is involved with   released on her own recognizance
   Super Happy Fun America, a group          under several conditions. Among            Ianni was arraigned in federal court
   that organized a “straight pride”         them, Ianni was to remain in               and released on personal
   parade in Boston in 2019 that was         Massachusetts, surrender her               recognizance. It's unclear when she's
   meant to be a counterpoint to gay         passport, undergo mental health            due back in court.
   pride parades. She worked with the        treatment and not contact other
   group to organize buses to take           victims or witnesses in the case. The      A second Massachusetts resident,
   people to Washington ahead of the         judge also ordered Ianni not to            Mark G. Sahady, 46, of Malden, was
   rally and riot on Jan. 6, authorities     organize protests or rallies, or go near   also arrested Tuesday morning on the
   said. Sahady is the group’s vice          the State House for "the foreseeable       same two charges, the agency said.
   president, authorities said in court      future."                                   Sahady is vice president of Super
   documents.                                                                           Happy Fun America, the group that
                                             According to the criminal complaint,       organized the "straight pride" parade
   Both of them were identified in a         Ianni, a Natick Town Meeting               in Boston in 2019. He is also a
   picture of a group of people that         member, was described as being             member of the right-wing group
   Super Happy Fun America posted on         actively involved with the group           "Resist Marxism."
   Twitter with the caption: “Bus 1 of 11    "Super Happy Fun America," (SHFA)
   coming to Washington DC See you           whose members include far-right            In photos taken on the day of the
   there!” authorities said. They were       provocateurs and who previously            Capitol riot, the FBI said Ianni and
   also photographed together inside the     organized the so-called "Straight Pride    Sahady could be seen among a
   Capitol, authorities said.                Parade" in Boston in 2019. Sahady is       riotous mob of Trump supporters who
                                             the group's vice president, authorities    stormed the Capitol. One photo
   An email seeking comment was sent         said in court documents.                   showed them both inside the Capitol
   to Ianni’s lawyer. An attorney for                                                   building.
   Sahady declined to comment.               Assistant U.S. Attorney for
                                             Massachusetts William Bloomer              The FBI said Ianni, who is also a
                                             asked that Ianni be ordered to stay        member of Super Happy Fun
                                                                                        America, reportedly organized
                                                                                        buses taking members of the
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      77 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                  away from the State House because         group from Massachusetts to
                                  "we expect demonstrations there over      Washington, D.C., on Jan. 6.
                                  the next week or so."
                                                                            Ianni said in a TV interview that there
                                  Ianni appeared visibly shaken during      were 11 buses with about 300
                                  the remote hearing and agreed to the      members of the group.
                                  conditions of her release. Her
                                  attorney, Henry Fasoldt, said he          Both Ianni and Sahady were identified
                                  consulted with her about the              in a picture of a group of people that
                                  conditions and "in principle" she was     Super Happy Fun America posted on
                                  not opposed.                              Twitter with the caption: “Bus 1 of 11
                                                                            coming to Washington DC See you
                                  U.S. District Court Judge Jennifer        there!” authorities said.
                                  Boal said Ianni will have to appear at
                                  away from the State House because         A town meeting member from Natick,
                                  "we expect demonstrations there over      Massachusetts, as well as a Malden
                                  the next week or so."                     man are facing charges after photos
                                                                            emerged of them inside the U.S.
                                                                            Capitol during the riot on Jan. 6,
                                  U.S. District Court Judge Jennifer
                                                                            according to the FBI.
                                  Boal said Ianni will have to appear at
                                  a virtual hearing in Washington, D.C.,
                                  later this month. She faces up to one     Ianni did not comment outside federal
                                  year in federal prison, and up to         court in Boston Tuesday. An email
                                  $100,000 in fines.                        seeking comment was sent to her
                                                                            lawyer.

                                  Both cases will be prosecuted by the
                                                                            Despite the photographic evidence,
                                  U.S. Attorney’s Office for the District
                                                                            Sahady's attorney said he believed
                                  of Columbia.
                                                                            the government's case against his
                                                                            client was "weak."
                                  An attorney for Sahady, Jane Peachy,
                                  pointed out during his court              "I think it's a political trial and a
                                  appearance Tuesday that Ianni faced       travesty of justice," said Sahady's
                                  the same charges and was released,        lawyer, Rinaldo Del Gallo. "There is a
                                  adding there was no evidence to           photo of Mark Sahady in the interior of
                                  suggest Sahady posed a threat.            the Capitol, in an area that is usually
                                                                            open to the public, and that's pretty
                                  But Bloomer told the court that           weak evidence."
                                  because of Sahady's leadership role
                                  in SHFA, as well as statements he         Ianni didn't want to talk about her trip
                                  made when he was arrested Tuesday,        to Washington when asked about it
                                  the government believed he posed a        outside her house by NBC10 Boston
                                  public safety risk and should be held.    last week.
                                  Bloomer said Sahady told his mother
                                  not to turn over his cell phone and not   But other people in town did.
                                  to allow authorities to search his
                                  room.
                                                                            "We're not going to tolerate this," said
                                                                            Natick resident Ben Jackson, who
                                  "This defendant was part of an            wrote a letter to town officials asking
                                   organized horde that resulted in the     them to explore legal avenues to
                                   murder of a police officer, the deaths   remove Ianni from her elected
                                   of four others and injuries to 60        position.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                          INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      78 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                  others," Bloomer said as he argued      He also started a petition that has
                                  for Sahady's detention. He did not      hundreds of signatures.
                                  suggest conditions for Sahady's
                                  release.                                A Natick town meeting member is
                                                                          under fire after photos showed her
                                  Attorney Rinaldo Del Gallo, who will    inside the US Capitol.
                                  take over representing Sahady after
                                  Tuesday, said Sahady did what           "She is a member of town
                                  anyone charged with a federal crime     government, and it's so important that
                                  should do and not turn over potential   our town government represents our
                                  evidence.                               town well," Jackson said.


                                  "The only evidence is that he           Natick's town moderator said there is
                                                                          no provision in the charter for recalling
                                  organized bus trips and other
                                                                          a town meeting member.
                                  people did bad things," Del Gallo
                                  told the court. "That's not
                                                                          The town said it is reviewing its
                                  compelling, and it's dangerous
                                                                          options.
                                  because you're punishing people
                                  for First Amendment activities."
                                                                          "I don't know that we'll be able to force
                                                                          her out, but I do know that if she
                                  "Absolutely not," Bloomer               chooses to run again, I do know if she
                                  interjected.                            chooses to maintain her seat, she will
                                                                          not win re-election," Jackson said.
                                  Del Gallo argued Sahady did not         "We will make sure this is her final
                                  do anything illegal, but was            term in office in Natick."
                                  exercising his First Amendment
                                  free speech rights on Jan. 6.           The Associated Press contributed to
                                                                          this report.

                                  "Although I am a progressive
                                  Democrat that opposes many
                                  things that Mr. Sahady supports, I
                                  am a staunch defender of his right
                                  to free speech and to voice his
                                  political opinion," Del Gallo said in
                                  an emailed statement Tuesday.
                                  "Mr. Mark Sahady is a war
                                  veteran, a patriot and a supporter
                                  of President Trump. While these
                                  three things may have become
                                  unfashionable of late, they are not
                                  criminal."

                                  Photos Of Defendants On Bus
                                  To Washington

                                  In the criminal complaint in the
                                  case, FBI Special Agent Brian
                                  Gutierrez said law enforcement
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                       INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      79 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                  obtained information from               some kind of mayhem in D.C.,"
                                  Sahady's and Ianni's online posts.      Lelling told WBUR's Radio Boston

                                  According to court documents,
                                  SHFA made several social media
                                  posts about its plans to be in
                                  Washington, D.C., on Jan. 6.
                                  Authorities said a post to Twitter
                                  showed a photo of Sahady and
                                  Ianni on a bus traveling from
                                  Massachusetts to the nation's
                                  capital.

                                  That post's caption read: "Bus 1 of
                                  11 coming to Washington DC See
                                  you there!" authorities said. Both
                                  Ianni and Sahady were also
                                  photographed together inside the
                                  Capitol, authorities said.

                                  "Open source information further
                                  uncovered that IANNI organized
                                  the buses for Super Happy Fun
                                  America to transport individuals to
                                  Washington, D.C. for the January
                                  6, 2021 event," the criminal
                                  complaint said. "Specifically,
                                  IANNI spoke to a local news
                                  station and was interviewed for a
                                  public article stating that she was
                                  the 'lead organizer of the 11 buses
                                  that left Massachusetts on
                                  Tuesday for the ride to
                                  Washington.' "

                                  Massachusetts U.S. Attorney
                                  Andrew Lelling said the two could
                                  face more charges from his office.
                                  Lelling previously said his office is
                                  looking into any planning for the
                                  U.S. Capitol attack that happened
                                  in Massachusetts.

                                  "If we wanted to charge someone
                                  here in Massachusetts, we'd
                                  basically have to show that they
                                  left here with the intent to cross
                                  state lines to D.C. and engage in
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                       INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      80 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                                        takes further action following
                                                                        Ianni's arrest Tuesday.

                                                                        "It's a great first step," Jackson
                                  Tuesday. "We don't have that with     said. "But it doesn't remove her
                                  these two defendants — at least
                                  not yet. The investigation is still
                                  active."

                                  Last week, the Natick Select
                                  Board said it had no authority to
                                  remove Ianni from her post as a
                                  Town Meeting member in
                                  response to a petition calling for
                                  her dismissal after she posted
                                  about her organizing efforts.

                                  Natick Select Board Chair
                                  Jonathan Freedman released an
                                  email statement in support of the
                                  FBI's actions, adding that there
                                  should be "accountability for those
                                  who acted unlawfully and for the
                                  leaders and others who
                                  encouraged or supported such
                                  actions by words and deeds."

                                  The statement also said that
                                  because Town Meeting members
                                  are elected by voters, they are not
                                  employees who can be removed
                                  by town officials. However,
                                  Freedman noted that "any future
                                  actions that may be contemplated
                                  or undertaken by any entity
                                  regarding Ms. Ianni's position as a
                                  Natick Town Meeting Member will
                                  be guided by the applicable legal
                                  statutes."

                                  Ben Jackson, a Natick resident
                                  who organized the petition drive
                                  against Ianni, argued that she
                                  should be removed because of her
                                  participation in the events in D.C.
                                  and because she violated
                                  coronavirus safety protocols.
                                  Jackson said he hopes the town
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      81 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                  from government, so it can't be the
                                  last step."

                                  With additional reporting from The
                                  Associated Press
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                               INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      82 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021




                                                                KQED: Dying Winds Offer Small Hope in All-Out Battle
   AP: Dying winds give crews hope in Northern California       Against Fierce Northern California Blazes
   fires
                                                                Sep 29, 2020 By Matthew Green
   Sep. 29th, 2020
   SAN FRANCISCO (AP) — Easing winds gave California            Easing winds gave California firefighters a welcome break
   firefighters a break Tuesday as they battled a destructive   Tuesday as crews continued battling a destructive wildfire
   wildfire that was driven by strong winds through wine        in wine country that ignited Sunday on the western side of
   country north of San Francisco and another rural blaze       the Napa Valley and burned into Santa Rosa.
   that killed three people.
                                                                Breezes replaced the powerful gusts that sent the Glass
   Breezes replaced the powerful gusts that sent the Glass      Fire raging through Napa and Sonoma counties over the
   Fire raging through Napa and Sonoma counties Sunday          past two days, scorching more than 46,600 acres amid
   and Monday, scorching more than 66 square miles (170         bone-dry conditions. As of Tuesday evening, the blaze was
   square kilometers).                                          2% contained.

   At least 95 buildings have burned in wine country,           As winds slowed Monday evening, firefighters were feeling
   including homes and winery installations. A wildfire         “much more confident," said Cal Fire Division Chief Ben
   burning farther north in rural Shasta County has destroyed   Nicholls. “We don’t have those critical burning conditions
   another 146 buildings.                                       that we were experiencing those last two nights.”

   The fire in wine country pushed through brush that had       The fire has so far destroyed at least 80 single-family
   not burned for a century, even though surrounding areas      residences — 28 in Sonoma County and 52 in Napa
   were incinerated in a series of blazes in recent years.      County — and more than 30 other structures, Cal Fire
                                                                reported Tuesday morning. Nearly 1,500 personnel are
   As the winds eased Monday evening, firefighters were         currently battling the blaze, including federal and state
   feeling “much more confident,” said Ben Nicholls, a          firefighters, as well as first responders from local
   division chief with the California Department of Forestry    departments throughout California.
   and Fire Protection, known as Cal Fire.
                                                                "I just want to let everyone know that every firefighter that
   “We don’t have those critical burning conditions that we     could work, came to work and went to work and most of
   were experiencing those last two nights,” he said.           them are still out there supporting the incident," said
                                                                Santa Rosa Fire Chief Tony Gossner at a Tuesday morning
   The Glass Fire in wine country is one of nearly 30 wildfires press briefing. "It’s been a long two days for everyone."
   burning around California. The National Weather Service
   warned that hot, dry conditions with strong Santa Ana        "We’re going to be in this for a couple of weeks, is my take
   winds could continue posing a fire danger in Southern        on this. Which means it’s going to be kinda long and it’s
   California through Tuesday afternoon.                        going to be painful for those that are dealing with it,"
                                                                Gossner added, urging residents to "take a deep breath,"
   In a forested far northern part of the state, more than      heed evacuation warnings and look out for their
   1,200 people were evacuated in Shasta County for the         neighbors.
   Zogg Fire, which has burned at least 62 square miles (160
   square kilometers).                                       Fire crews on Tuesday continued to focus their efforts on
                                                             protecting the densely populated neighborhoods in the
   Three people have died in the fire, Shasta County Sheriff east Santa Rosa area along the upper part of Calistoga
   Eric Magrini said Monday. He gave no details but urged
   people who receive evacuation orders: “Do not wait.”
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                   INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      83 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Numerous studies in recent years have linked bigger             Road and the Highway 12 corridor, said Cal Fire Battalion
   wildfires in America to climate change from the burning of      Chief Mark Brunton, noting "good success" establishing
   coal, oil and gas. Scientists say climate change has made       fire breaks and containing flames in nearby
   California much drier, meaning trees and other plants are       Trione-Annadel State Park.
   more flammable.
                                                            The fire had receded considerably on the lower part of
   Residences are widely scattered in Shasta County, which Calistoga Road, which he said was "looking pretty
   was torched just two years ago by the deadly Carr Fire — good." By Tuesday afternoon, evacuation orders had been
   infamously remembered for producing a huge tornado-like downgraded to warnings in a number of nearby Santa
   fire whirl.                                              Rosa neighborhoods.

   The Pacific Gas & Electric utility had cut power to more        In eastern Sonoma County, the fire had reached Sugarloaf
   than 100,000 customers in advance of gusty winds and in         Ridge State Park, where crews were working to connect
   areas with active fire zones. The utility’s equipment has       old control lines from the 2017 North Bay fires to block its
   caused previous disasters, including the 2018 Camp Fire         spread, Brunton said. But ongoing smoky conditions, he
   that killed 85 people and devastated the town of Paradise       added, were continuing to prevent aircraft from
   in the Sierra Nevada foothills.                                 supporting suppression efforts.


   By Monday night, the utility said it had restored electricity   In rural Napa County, crews on Tuesday were still fighting
   to essentially all of those customers. However, PG&E said       to protect the community of Angwin, nestled in the steep
   about 24,000 people remained without power in areas             hills above the Napa Valley, in what Brunton called a
   affected by two fires in Napa, Sonoma, Shasta and               "run-and-gun battle" against the blaze as it continued
   Tehama counties.                                                spreading toward Pope Valley, east of Calistoga. All
                                                                   residents in and around the area were ordered that
   So far in this year’s historic fire season, more than 8,100     morning to evacuate. Clearer air, however, was allowing
   California wildfires have killed 29 people, scorched 5,780      aircraft to begin "aggressively" supporting ground crews
                                                                   there, he said.
   square miles (14,970 square kilometers) and destroyed
   more than 7,000 buildings.                                 More than 68,000 people in Sonoma and Napa counties
                                                              had already been evacuated from their homes as of
   The Glass Fire began Sunday as three fires merged and      Monday evening, Cal Fire said, with more evacuations
   drove into vineyards and mountain areas, including part of likely in the coming days. On Monday evening, the city of
   the city of Santa Rosa. About 70,000 people were under     Calistoga in coordination with Napa County, expanded
   evacuation orders, including the entire 5,000-plus         mandatory evacuation orders that now include that entire
   population of Calistoga in Napa County.                    city.

   Some people were injured and Sonoma County sheriff’s            The Glass Fire is raging through brush that has not
   deputies had to rescue people who ignored evacuation            burned for a century, even as its flames spread in between
   orders, officials said.                                         areas that were incinerated in a series of massive blazes in
                                                                   recent years.
   Sonoma County Supervisor Susan Gorin, who lives in
   Santa Rosa, said she was stuck in two hours of heavy            "This is all unburned vegetation that did not burn in
   traffic Monday night to reach safety.                           2017," said Cal Fire Incident Commander Billy See,
                                                                   referring to the devastating Tubbs, Nuns and Adobe fires.
   Gorin’s home was damaged in another fire three years            "This fire is 42,000 acres of change at this point, sitting in
   ago and she was rebuilding it. She saw three neighboring        the wildland interface area. Here in California, with all
   houses in flames as she fled.                                   these interface areas, these fires become very disastrous
                                                                   with the amount of structures and populace impacted."
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                  INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      84 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   “We’re experienced with that,” she said of the fires. “Once      Sonoma County Sheriff Mark Essick acknowledged that
   you lose a house and represent thousands of folks who’ve         many residents in the area have now had to evacuate
   lost homes, you become pretty fatalistic that this is a new      multiple times in the last three years, and are likely
   way of life and, depressingly, a normal way of life, the         dealing with serious "fire fatigue." "We are nearing the
   megafires that are spreading throughout the West.”               three-year mark of the Tubbs Fire that devastated our
                                                                    community," he said. "[The Glass Fire] is the fourth major
   Gorin said it appeared the fire in her area was sparked by       fire in our community since 2017."
   embers from the Glass Fire.
                                                             A Red Flag Warning issued by the National Weather
   Ed Yarbrough, a wildfire evacuee from St. Helena in Napa Service for increased fire danger in the area due to hot and
   County, watched firefighters douse flames across from his windy weather expired late Monday as winds died down,
   house Monday.                                             but above-average temperatures are expected to remain
                                                             for the rest of the week.
   “I can see in the distance that it looks like it’s intact,” he
   said but said spot fires were still being doused.                The Glass Fire is one of nearly 30 wildfires burning across
                                                                    California. That includes the Zogg Fire, another fierce
   “So I know we’re not really out of the woods yet, and the        blaze farther north in rural Shasta County that also ignited
   woods can burn,” he said.                                        on Sunday and has already charred more than 40,300
                                                                    acres, killed three people and destroyed some 150
   The fires came as the region approaches the anniversary          structures.
   of the 2017 fires, including one that killed 22 people. Just
   a month ago, many of those same residents were            Gov. Gavin Newsom on Monday night issued an
   evacuated from the path of a lightning-sparked fire that  emergency proclamation for Napa, Sonoma and Shasta
   became the fourth-largest in state history.               counties. The governor has also declared a statewide
                                                             emergency due to the widespread fires and extreme
   “Our firefighters have not had much of a break, and these weather conditions, activated the State Operations Center
                                                             to its highest level and signed an executive order to
   residents have not had much of a break,” said Daniel
   Berlant, an assistant deputy director with Cal Fire.      streamline recovery efforts in communities impacted by
   Officials did not have an estimate of the number of homes fires.
   destroyed or burned, but the blaze engulfed the Chateau
                                                             Additionally, Newsom said he sent a letter to President
   Boswell Winery in St. Helena and at least one five-star
                                                             Trump requesting a Presidential Major Disaster
   resort.
                                                             Declaration to assist state and local wildfire response and
                                                             recovery efforts in Fresno, Los Angeles, Madera,
                                                             Mendocino, San Bernardino, San Diego and Siskiyou
                                                             counties.

                                                                    The Zogg Fire is burning in a heavily forested area, where
                                                                    more than 1,200 people have been evacuated.

                                                                    Shasta County Sheriff Eric Magrini on Monday confirmed
                                                                    the deaths of three people in the fire, but offered no
                                                                    details. He strongly urged people who receive evacuation
                                                                    orders to leave immediately: "Do not wait," he warned.

                                                                    Residences are widely scattered in Shasta County, which
                                                                    was torched just two years ago by the deadly Carr Fire —
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                    INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      85 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                    So far in this year’s historic fire season, more than 8,100
                                                    California wildfires have killed 29 people, scorched 5,780
                                                    square miles and destroyed more than 7,000 buildings.
                                                    The causes of the new fires are under investigation.

                                                    "It's been a long season," said Billy See, from Cal Fire.
                                                    "Most of [these firefighters] have been going since the
                                                    middle of July, without rest, from fire to fire to fire here in
                                                    the northern part of the state."


                                                    KQED's Lakshmi Sarah contributed to this story, with
                                                    additional reporting from the Associated Press.




   infamously remembered for producing a huge
   tornado-like fire whirl.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      86 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: Virus testing lab suspended by state after             WBUR: State Halts COVID Testing At Orig3n
   false positives                                            After Hundreds Of False Positives


   Sep. 8th, 2020                                             Sep. 7th, 2020 - WBUR Newsroom

   BOSTON (AP) — A Boston-based coronavirus                   The state has suspended Boston-based DNAǧ
   testing lab that counts dozens of nursing homes            testing ƻrm Orig3n from performing coronavirusǧ
   among its clients has been suspended by the state          tests after it allegedly provided 383 false positives.ǧ
   after it returned nearly 400 false positive tests, state
   officials say.                                             The DNA testing lab received emergencyǧ
                                                              authorization from the FDA in April to performǧ
   The Massachusetts Department of Public Health              COVID-19 testing. Massachusetts Department ofǧ
   opened an investigation in early August after it           Public Health spokeswoman Ann Scales said theǧ
   became aware of an unusually high positive rate of         department began looking into Orig3n in earlyǧ
   COVID-19 tests reported by Orig3n Laboratory, the          August because the company was reporting anǧ
   agency said in a statement Tuesday.
                                                              "unusually high positivity rate."ǧ

   Retests found at least 383 false positives that were       Orig3n has not performed any COVID-19 testing onǧ
   actually negative.
                                                              Massachusetts specimens since Aug. 8, per theǧ
                                                              state's request.ǧ
   The state late last month notified Orig3n of “three
   significant certification deficiencies that put patients
                                                              At the end of last month, DPH shared its ƻndingsǧ
   at immediate risk of harm,” including failure of the
   lab’s director to provide overall management and a         with Orig3n and named three "signiƻcantǧ
   failure to document the daily sanitizing of                certiƻcation deƻciencies" that put patients at risk.ǧ
   equipment used for coronavirus testing.                    DPH found that the lab director failed to provideǧ
                                                              management, the lab did not include a controlǧ
                                                              material in the extraction phase of testing, and theǧ
   The state issued the genetics lab a statement of
                                                              lab did not adhere to requirements likeǧ
   deficiency last Friday, and the lab must now
   respond with a written plan of correction by Sept.         documenting sanitization of its equipment.ǧ
   14, according to the department.
                                                              Orig3n is now expected to respond with a plan ofǧ
   An Orig3n spokesman told Gannett New England,              correction by Sept. 14, according to DPH, or faceǧ
   which first reported the story last week, that the         sanctions.ǧ
   false positives were due to “human error” at the
   beginning of the laboratory testing process that           An Orig3n spokesman told Gannett New England,ǧ
   caused some tests to become contaminated.                  which ƻrst reported the story last week, that theǧ
                                                              false positives were due to “human error" at theǧ
   The spokesperson, Tony Plohoros, said the lab is           beginning of the laboratory testing process thatǧ
   working with state health officials to correct             caused some tests to become contaminated.ǧ
   problems at the facility.
                                                              The spokesperson, Tony Plohoros, said the lab isǧ
   About 60 nursing homes have been clients of the            working with state health oƽcials to correctǧ
   lab, state authorities said.                               problems at the facility.ǧ

                                                              About 60 nursing homes have been clients of theǧ
                                                              lab, state authorities said. Earlier this year, Orig3nǧ
                                                              donated a thousand coronavirus tests to peopleǧ
                                                              experiencing homelessness in Boston.ǧ

                                                              With additional reporting from The Associated Pressǧ
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                             INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      87 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: The Latest: US advises travelers to avoid all        SF Chronicle: US to evacuate staff in Wuhan,
   of China                                                 center of coronavirus outbreak, on flight to
   January 27, 2020                                         Southern California

   6:30 a.m.
                                                            by Tatiana Sanchez - Jan. 27, 2020
   The U.S. State Department says it has ordered it
   employees in Wuhan to leave the city and is
                                                            The U.S. State Department said it plans to
   offering seats on a charter flight to U.S. citizens
                                                            evacuate its staff and some private citizens out of
   who also want to leave.
                                                            the Chinese city of Wuhan — the epicenter of the
   State department officials said Monday in a              growing coronavirus outbreak — on a flight to
   statement that the flight to Ontario, California, is     Ontario, California.
   expected to leave Wuhan on Wednesday morning
   local time. Priority will be given to citizens who are   The original plan was for the plane to land in San
   most at risk of contracting the virus                    Francisco, but the flight will instead be routed to
                                                            Southern California.
   Alaska health officials say the flight is expected to
   make a refueling stop at Ted Stevens International
                                                            State department officials said Monday in a
   Airport in Anchorage and that about 240 Americans
                                                            statement that the flight to Ontario, California, is
   are expected to be aboard.
                                                            expected to leave Wuhan on Wednesday morning
   The Alaska Department of Health and Social               local time. Priority will be given to citizens who are
   Services says the passengers will be screened for        most at risk of contracting the virus.
   the illness before they leave Wuhan by U.S. and
   Chinese health officials. Anyone with symptoms will      The flight is expected to make a refueling stop at
   not be allowed to board the aircraft.                    Ted Stevens International Airport in Anchorage,
                                                            according to Alaska health officials. About 240
   The department in a statement says they will be          Americans are expected to be aboard.
   screened again at Anchorage.
                                                            The Alaska Department of Health and Social
                                                            Services says the passengers will be screened for
                                                            the illness before they leave Wuhan by U.S. and
                                                            Chinese health officials. Anyone with symptoms will
                                                            not be allowed to board the aircraft.

                                                            The department in a statement says they will be
                                                            screened again at Anchorage.

                                                            Five people in the United States — two in Southern
                                                            California and one each in Arizona, Washington
                                                            state and Illinois — have been diagnosed with the
                                                            respiratory virus that has killed 81 people and
                                                            sickened more than 2,700. Symptoms include mild
                                                            to severe respiratory illness, including fever, cough
                                                            and difficulty breathing, according to the Centers for
                                                            Disease Control and Prevention.

                                                            While there have been no cases confirmed in the
                                                            Bay Area, health officials in Alameda County were
                                                            testing fewer than 10 people for the potentially
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                  INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      88 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                   deadly illness. The department had no new
                                                   information to report Sunday, a spokeswoman said.

                                                   The CDC confirmed a traveler from Wuhan tested
                                                   positive for the virus in Southern California, the
                                                   Orange County Health Care Agency announced
                                                   late Saturday. The patient, a man in his 50s, is in
                                                   isolation at a hospital and in good condition, the
                                                   agency said.

                                                   Los Angeles public health officials said Sunday that
                                                   a person diagnosed and hospitalized there also
                                                   was a traveler from Wuhan.

                                                   The CDC has been screening airplane travelers
                                                   arriving from Wuhan at five international airports in
                                                   the United States: San Francisco, Atlanta, Los
                                                   Angeles, Chicago’s O’Hare and New York’s John F.
                                                   Kennedy.

                                                   The Associated Press contributed to this report.

                                                   Tatiana Sanchez is a San Francisco Chronicle staff
                                                   writer. Email: tatiana.sanchez@sfchronicle.com
                                                   Twitter: @TatianaYSanchez
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                          INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      89 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: Factories pivot to fight coronavirus, but           Facebook, Flexport among Bay Area companies
   challenges abound                                       donating medical equipment

   By TOM KRISHER - March 21, 2020                         Janelle Bitker, Rachel Swan by March 22, 2020

                                                           Bay Area health care workers have been pleading
   DETROIT (AP) — Factories that crank out cars and        for more protective gear, saying some hospitals are
   trucks looking into making much-needed                  forcing them to reuse masks because the nation is
   ventilators. Distilleries intended for whiskey and      running out. A few local companies have
   rum to instead turn out hand sanitizers and             responded with massive donations.
   disinfectants. And an electronics maker that builds
   display screens repurposed for surgical masks.
                                                           They range from the famous, like Facebook, the
   All are answering the call of duty amid a pandemic      giant Menlo Park social network, to the less well
   that has so far claimed more than 11,000 lives and      known, like Flexport, a San Francisco startup
   sickened 260,000 people globally.                       ideally positioned to assist because its software
                                                           helps with global supply chains.
   But redirecting plants to make completely different
   products will take a long time and a huge effort —      Facebook has already donated 375,000 masks and
   possibly too long for some companies to help with       867,000 pairs of gloves to county officials in
   medical gear shortages that are becoming more           Alameda, Contra Costa, Marin, San Francisco, San
   acute every day.                                        Mateo, Santa Clara and Santa Cruz counties, who
                                                           are expected to distribute them to hospitals.
   “When you are repurposing a factory, it really
   depends on how similar the new product is to the        “As the situation continues to change, our
   existing products in your product line,” said Kaitlin   commitment to our community will only get
   Wowak, a professor at the University of Notre           stronger,” Facebook chief operating officer Sheryl
   Dame who focuses on industrial supply chains. “It’s     Sandberg wrote to employees in an internal memo
   going to be a substantial pivot to start producing an   Saturday.
   entirely different item.”
                                                           Last week, Flexport donated 60,000 masks and
   On Friday, President Donald Trump said he invoked       other supplies to San Francisco health care
   the Korean War-era Defense Production Act, which        workers, and Pacific Gas and Electric Co. said it
   allows the government to marshal the private sector     would donate 950,000 masks to hospitals across
   to fight the COVID-19 pandemic. But he did not          the state.
   give examples as to how he was using it.
                                                           Facebook also said it has donated $650,000 worth
   At a news conference Saturday, Trump singled out        of food to more than a dozen Bay Area senior
   GM and Ford as among the many businesses that           centers, schools and other organizations, including
   have asked to start making medical gear like            Food Runners SF, Peninsula Volunteers Meals on
   ventilators, the need for which he said has grown       Wheels and the East Palo Alto Senior Center.
   into the hundreds of thousands.                         Meanwhile, the company sent $250,000 to the
                                                           Sequoia Union High School District in San Mateo
   “Nobody’s ever heard of a thing like that. With that    County to pay for 2,000 Wi-Fi hotspots and a year
   being said, General Motors, Ford, so many               of Wi-Fi for low-income students who need to
   companies — I had three calls yesterday directly,       complete their work online during shelter in place
   without having to institute like `You will do this’ —   but don’t have a reliable connection.
   these companies are making them right now,”
   Trump said.
                                                           The company, which is the dominant employer in its
                                                           headquarters city but also has large offices in San
   Neither automaker, however, is building ventilators     Francisco, Mountain View and other Bay Area
   at present. GM announced on Friday that it is           cities, also pledged to give $500,000 to multiple
   working with ventilator maker Ventec Life Systems
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                              INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      90 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   to ramp up production. The automaker said it would         homelessness prevention organizations in the Bay
   help with logistics, purchasing and manufacturing,         Area — and promised more local support.
   but stopped short of saying it would make
   ventilators in its own factories, which have been          “We greatly appreciate Facebook’s support in
   idled for two weeks after workers who’d been               helping us to make sure our front-line health
   fearful of contagion put pressure on the company.          workers are protected as they do the critical work to
                                                              save lives,” said San Francisco Mayor London
   Crosstown rival Ford, which also suspended factory         Breed. “I’m proud that the city is coming together in
   production along with other automakers with                the face of this unprecedented crisis, and I know
   operations in North America, confirmed that it too         we will get through this incredibly challenging time.”
   was in discussions with the Trump administration
   about helping.                                             The donation from Flexport, which uses software to
                                                              make international trade more efficient, includes
   “We’re looking at feasibility,” Ford spokesman T.R.        60,000 surgical masks, 34,000 gloves, 2,000
   Reid said. “It may be possible, but it’s not you go        surgical gowns and 50 thermometers. Breed
   from Rangers (small pickups) one day to ventilators        announced the delivery Saturday in conjunction
   the next. We’re figuring out what is possible now.”        with Supervisor Catherine Stefani, who served as
                                                              an intermediary.
   Ford and Rolls-Royce PLC also are working with
   the British government to see if they can switch           Officials said they would put the supplies to
   over their factories.                                      immediate use in San Francisco’s Emergency
                                                              Operations Center.
   “We are keen to do whatever we can to help the
   government and the country at this time and will           “Our front-line health care workers and first
   look to provide any practical help we can,”                responders are doing heroic work to protect people
   Rolls-Royce said in a statement.                           and save lives during this crisis,” Breed said, noting
                                                              the need for more equipment as the city braces for
   Although the government can steer factories to             a surge of COVID-19 cases.
   overcome shortages, makers of heavy goods such
   as cars and trucks can’t just flip a switch and            Hospitals throughout the country are confronting a
   produce something else.                                    scarcity of masks and other gear, which became so
                                                              dire in Washington state that medical workers made
   It would be difficult to get ventilator or even surgical   500 masks out of vinyl, tape, foam and elastic
   mask designs, line up parts supplies and train             purchased at Home Depot. The Centers for
   workers to make them in a short period, said Jorge         Disease Control and Prevention updated its
   Alvarado, a professor in the Engineering                   guidelines, allowing workers to use bandannas,
   Technology and Industrial Distribution Department          scarves and homemade masks as a last resort.
   at Texas A&M University. And auto plants generally
   aren’t clean enough to make medical equipment.             Experts cited several reasons for the shortage,
                                                              including the rapidly spreading virus — which
   Companies also would have to find mask or                  quickly stripped hospitals of their supplies — and a
   ventilator manufacturers willing to share                  consumer buying spree. Also, hospitals rely on
   knowledge, expertise and even factory workers to           manufacturers from China and Italy for their
   transfer production elsewhere, Alvarado said.              supplies, said Brent Andrew, spokesman for San
                                                              Francisco General. Both countries were hit hard by
                                                              the coronavirus, which led to disruptions.
   During World War II, automakers were more easily
   able to shift to making tanks and planes because
   they are close relatives to cars and trucks, Alvarado      In San Francisco and elsewhere, concerned
   said. Auto factory equipment such as robots and            citizens have rallied hospital donations online while
   assembly lines aren’t really compatible with smaller       elected officials work behind the scenes.
   items such as ventilators, he said.
                                                              “I was thrilled — but not surprised — to hear that
                                                              Flexport is stepping up to deliver thousands of
                                                              much-needed surgical gowns, gloves, masks, and
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      91 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   Other industries may be better equipped to help          more to our local efforts to flatten the curve,”
   with the virus. Rum producer Bacardi, for example,       Stefani said. “When we all step up, there’s no
   said its distillery in Puerto Rico has shifted to        challenge too great for San Francisco.”
   making ethanol needed to produce hand sanitizer.
   Small U.S. distilleries such as Eight Oaks Farm in       Around the country, factories that crank out cars
   Pennsylvania are converting operations to make           and trucks were looking into making much-needed
   alcohol-based disinfectant. It will charge whatever      ventilators. Distilleries intended for beer, whiskey
   people want to donate.                                   and rum transformed to instead turn out hand
                                                            sanitizers and disinfectants. And an electronics
   Germany-based Beiersdorf, known for skin care            maker that builds display screens was repurposed
   products such as the Nivea and Coppertone                for surgical masks.
   brands, and Luxury giant LVMH are preparing to
   make medical disinfectants in Europe for hospitals,      All are answering the call of duty amid a pandemic
   police and firefighters. French cosmetics giant          that has so far claimed more than 14,000 lives and
   L’Oreal says it is making sanitizer gel.                 sickened 335,000 people globally.

   Electronics maker Sharp Corp. said it will start         But redirecting plants to make completely different
   making surgical masks using a plant in central           products will take a long time and a huge effort —
   Japan that usually makes displays. And                   possibly too long for some companies to help with
   Michigan-based office furniture company Steelcase        medical gear shortages that become more acute
   is exploring ways to use its factories to make health    every day.
   care items, studying whether it can make masks
   and protective equipment or partitions for hospitals.
                                                            “When you are repurposing a factory, it really
                                                            depends on how similar the new product is to the
   “This is an extraordinary crisis that necessitates       existing products in your product line,” said Kaitlin
   extraordinary measures and actions from both the         Wowak, a professor at the University of Notre
   public and private sectors,” the company said in a       Dame who focuses on industrial supply chains. “It’s
   statement.                                               going to be a substantial pivot to start producing an
                                                            entirely different item.”
   Even though it may take time and a monumental
   effort to switch factories to medical products, that     On Friday, President Trump said he invoked the
   may have to be done if the virus outbreak lasts for      Korean War-era Defense Production Act, which
   several months or longer, said Notre Dame’s              allows the government to marshal the private sector
   Wowak.                                                   to fight the COVID-19 pandemic. But he did not
                                                            give examples as to how he was using it.
   “I think given the circumstance and how critical it is
   for these surgical masks, ventilators and gloves, I      No automakers, however, are building ventilators at
   think there is going to be a lot of organizations,       present. GM announced on Friday that it is working
   government, private, trying to increase (factory)        with ventilator maker Ventec Life Systems to ramp
   capacity,” she said. “Maybe the government               up production. The automaker said it would help
   recognizes how critical of an issue this is.”            with logistics, purchasing and manufacturing, but
                                                            stopped short of saying it would make ventilators in
                                                            its own factories, which have been idled for two
                                                            weeks after workers who’d been fearful of
                                                            contagion put pressure on the company.

                                                            Crosstown rival Ford, which also suspended factory
                                                            production along with other automakers with
                                                            operations in North America, confirmed that it too
                                                            was in discussions with the Trump administration
                                                            about helping.

                                                            “We’re looking at feasibility,” Ford spokesman T.R.
                                                            Reid said. “It may be possible, but it’s not ‘you go
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                   INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      92 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                                   from Rangers (small pickups) one day to ventilators
                                                   the next.’ We’re figuring out what is possible now.”

                                                   Other industries may be better equipped to help
                                                   with the virus. Rum producer Bacardi, for example,
                                                   said its distillery in Puerto Rico has shifted to
                                                   making ethanol needed to produce hand sanitizer.
                                                   Anheuser-Busch said Saturday it would start
                                                   producing and distributing sanitizer.

                                                   Even though it may take time and a monumental
                                                   effort to switch factories to medical products, that
                                                   may have to be done if the virus outbreak lasts for
                                                   several months or longer, said Notre Dame’s
                                                   Wowak.

                                                   “I think given the circumstance and how critical it is
                                                   for these surgical masks, ventilators and gloves, I
                                                   think there is going to be a lot of organizations,
                                                   government, private, trying to increase (factory)
                                                   capacity,” she said. “Maybe the government
                                                   recognizes how critical of an issue this is.”

                                                   San Francisco Chronicle staff writer Dominic
                                                   Fracassa and the Associated Press contributed to
                                                   this report.

                                                   Janelle Bitker and Rachel Swan are San Francisco
                                                   Chronicle staff writers. Email:
                                                   janelle.bitker@sfchronicle.com,
                                                   rswan@sfchronicle.com Twitter: @janellebitker,
                                                   @rachelswan
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                             INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      93 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   AP: Amazon looks to self-driving future by acquiring      SF Chronicle: Bay Area self-driving startup Zoox
   Zoox                                                      bought by Amazon for reported $1.2 billion

                                                             Jun. 26th, 2020
   By JOSEPH PISANI and TOM KRISHER
                                                             Amazon announced Friday it is buying Bay Area
                                                             self-driving-car startup Zoox, as the internet giant
   June 26, 2020                                             makes its strongest foray yet into the autonomous
                                                             vehicle market.

   NEW YORK (AP) — Amazon said Friday that it is
                                                             The 6-year-old Foster City company will continue to
   buying self-driving technology company Zoox,
                                                             run as a stand-alone business. CEO Aicha Evans
   which is developing an autonomous vehicle for a
                                                             and co-founder and Chief Technical Officer Jesse
   ride-hailing service that people would request on         Levinson will remain at the helm.
   their phones.

   Seattle-based Amazon did not disclose how much it         “Amazon’s support will markedly accelerate our
   is paying for Zoox, which was founded six years           path to delivering safe, clean, and enjoyable
   ago in Foster City, California. Analysts pegged the       transportation to the world,” Levinson said in an
   purchase price at over $1 billion.                        announcement on an Amazon blog.

   The online retailing giant said Zoox will keep            The announcement did not disclose the terms of
   running as a separate business and continue to            the deal, but the Financial Times previously
   develop its own autonomous vehicle.                       reported that it would cost Amazon $1.2 billion, a
                                                             price also cited by Crunchbase.
   “We’re excited to help the talented Zoox team to
   bring their vision to reality in the years ahead,” said
   Amazon’s Jeff Wilke, who runs the company’s retail        “Zoox is working to imagine, invent, and design a
   business.                                                 world-class autonomous ride-hailing experience,”
                                                             Jeff Wilke, Amazon’s CEO of global consumer, said
   The deal could drive Amazon into an entirely new          in the announcement.
   business: transporting people from one place to
   another. But some industry analysts think                 The deal could drive Amazon into an entirely new
   Amazon’s ultimate goal is to repurpose the Zoox           business: transporting people from one place to
   vehicle for its core business, delivering packages to     another. But some analysts think Amazon’s
   shoppers.                                                 ultimate goal is to repurpose the Zoox vehicle for its
                                                             core business, delivering packages to shoppers.
   “My guess would be in the near term that Amazon
   is probably more interested in taking that platform
   and adapting it as an alternative or complement to        Sam Abuelsamid, principal analyst for Guidehouse
   its existing fleet of delivery vans,” said Sam            Insights, who follows autonomous vehicle
   Abuelsamid, principal analyst for Guidehouse              developments, says Zoox has a good autonomous
   Insights, who follows autonomous vehicle                  system and was planning to deploy a ride-hailing
   developments.                                             service next year.

   Abuelsamid said Zoox has a good autonomous                “My guess would be in the near term that Amazon
   system and was planning to deploy a ride-hailing          is probably more interested in taking that platform
   service next year. It’s also building its own vehicle     and adapting it as an alternative or complement to
   that can travel in two directions — both ends can         its existing fleet of delivery vans,” Abuelsamid said.
   be the front and the back — making it ideal for
   urban deliveries. He sees Amazon converting the           Zoox also is building its own vehicle that can travel
   small vehicles into mobile lockers that would stop at     in two directions, making it ideal for urban
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                              INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      94 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   delivery sites for people to pick up packages.            deliveries. Abuelsamid sees Amazon converting the
                                                             small vehicles into mobile lockers that would stop at
   Amazon didn’t directly answer a question about            delivery sites for people to pick up packages.
   whether autonomous package delivery is its goal,
   but said Zoox would “continue working toward their
                                                             Zoox is not Amazon’s first venture into the
   mission to transform mobility as a service by
                                                             autonomous vehicle area: The company sank $700
   developing a fully autonomous, purpose built
                                                             million into electric vehicle startup Rivian last year.
   vehicle.”

   The company cautioned that widespread use of              The Chronicle reported in January that Zoox had
   autonomous vehicles is still years away and will          recruited 700 engineers from well-known tech
   require a substantial capital investment in a             companies and reached a private market valuation
   crowded field. The deal puts Amazon, which has            of $3.2 billion. Since then, however, Zoox — like
   grown rapidly from its start as an online bookseller      most other companies — has had to navigate
   25 years ago, in competition with Google’s                economic challenges caused by the coronavirus
   self-driving technology spinoff called Waymo, and         pandemic. In April, Zoox cut about 10% of its
   General Motors’ Cruise autonomous vehicle unit.           workforce, according to The Information.

   Autonomous delivery would fit with Amazon’s plans
                                                             The deal puts Amazon in competition with Google’s
   to deliver more of its packages on its own and rely
                                                             self-driving technology spin-off called Waymo, and
   less on UPS and the U.S. Postal Service. In recent
                                                             General Motors’ Cruise autonomous vehicle unit.
   years it has expanded its fleet of planes, built
   package sorting hubs at airports and launched a
                                                             Autonomous delivery would fit with Amazon’s plans
   program that lets people start businesses that
                                                             to deliver more of its packages on its own and rely
   deliver packages in vans stamped with the Amazon
                                                             less on UPS and the U.S. Postal Service.
   logo.

   The investment could complement the $700 million          Amazon has already used autonomous technology
   that Amazon put into electric vehicle startup Rivian      to get orders to shoppers: Self-driving robots
   in 2019. Rivian, with operations in suburban Detroit      shuffle products around its warehouses, and a
   and California, has a contract to make 100,000            cooler-size robot with six wheels has delivered
   electric delivery vans for Amazon. The company            orders in a Seattle suburb. It’s also working on
   also has a factory in Normal, Ill., with extra capacity   self-piloted drones that fly small goods to
   that could be used to build the Zoox vehicles for         customers’ homes.
   Amazon, Abuelsamid said.
                                                             The Associated Press contributed to this report.
   Amazon’s acquisition changes the landscape in the
   autonomous vehicle business by bringing in a
   deep-pocketed competitor, Abuelsamid said. It             Chase DiFeliciantonio is a San Francisco Chronicle
                                                             staff writer. Email:
   increases pressure on smaller companies that are
   building delivery vehicles, he said.                      chase.difeliciantonio@sfchronicle.com Twitter:
                                                             chasedefelice
   The Zoox acquisition isn’t Amazon’s first foray into
   autonomous vehicles. Early in 2019, it joined other
   investors in a $530 million stake in Aurora
   Innovation. Aurora recently has focused on a
   self-driving system for heavy trucks.

   Amazon has used autonomous technology to get
   orders to shoppers: self-driving robots shuffle
   products around its warehouses and a cooler-sized
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 15                                                      95 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
   robot with six wheels has delivered orders in a
   Seattle suburb. It’s also working on self-piloted
   drones that fly small goods to customers’ homes.

   The deal comes at a time when the power of
   Amazon and other technology stalwarts such as
   Google, Facebook and Apple have drawn
   increasing scrutiny from U.S. lawmakers and
   antitrust regulators. The pandemic-stricken
   economy is making it more difficult for startups to
   raise money to continue work, creating
   opportunities for the industry’s still-thriving giants to
   make acquisitions at bargain prices.

   Privately held Zoox received $990 million in funding
   from investors, according to Crunchbase, which
   tracks investments in startups.

   ____

   AP Technology Writer Michael Liedtke contributed
   from San Ramon, California. Krisher reported from
   Detroit.
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                                                            INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 16                                                      96 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
                                        5(48(67)25-8',&,$/,17(59(17,21                                                                                                      8&6
                                                                                                                                                                           UHY

                                                       1HZ<RUN6XSUHPH&2857&2817<2)1HZ<RUN

                                   ,QGH[1R                                            'DWH,QGH[,VVXHG                                         )RU&RXUW8VH2QO\

 &$37,21             (QWHUWKHFRPSOHWHFDVHFDSWLRQ'RQRWXVHHWDORUHWDQR,IPRUHVSDFHLVQHHGHGDWWDFKDFDSWLRQULGHUVKHHW                                   ,$6(QWU\'DWH

  )UHG0RJXO

                                                                                                                                                                          -XGJH$VVLJQHG

                                                                                                                                            3ODLQWLII V 3HWLWLRQHU V
 DJDLQVW

  1HZ<RUN3XEOLF5DGLR:1<&$XGUH\&RRSHU
                                                                                                                                                                           5-,)LOHG'DWH



                                                                                                                                        'HIHQGDQW V 5HVSRQGHQW V
 1$785(2)$&7,2125352&((',1*                              &KHFNRQO\RQHER[DQGVSHFLI\ZKHUHLQGLFDWHG
 &200(5&,$/                                                                                       0$75,021,$/

  ถ    %XVLQHVV(QWLW\ LQFOXGHVFRUSRUDWLRQVSDUWQHUVKLSV//&V//3VHWF                       ถ      &RQWHVWHG
                                                                                                           127(,IWKHUHDUHFKLOGUHQXQGHUWKHDJHRIFRPSOHWHDQGDWWDFKWKH
  ธ    &RQWUDFW                                                                                            0$75,021,$/5-,$GGHQGXP 8&60 
  ถ    ,QVXUDQFH ZKHUHLQVXUDQFHFRPSDQ\LVDSDUW\H[FHSWDUELWUDWLRQ
                                                                                                           )RU8QFRQWHVWHG0DWULPRQLDODFWLRQVXVHWKH8QFRQWHVWHG'LYRUFH5-, 8' 
  ถ    8&& LQFOXGHVVDOHVDQGQHJRWLDEOHLQVWUXPHQWV

  ถ    2WKHU&RPPHUFLDO VSHFLI\ 
                                                                                                  72576
 127()RU&RPPHUFLDO'LYLVLRQDVVLJQPHQWUHTXHVWVSXUVXDQWWR1<&55 G 
 FRPSOHWHDQGDWWDFKWKH&200(5&,$/',9,6,215-,$''(1'80 8&6&                                ถ   $VEHVWRV

 5($/3523(57<             6SHFLI\KRZPDQ\SURSHUWLHVWKHDSSOLFDWLRQLQFOXGHV
                                                                                                    ถ   &KLOG9LFWLPV$FW

                                                                                                    ถ   (QYLURQPHQWDO VSHFLI\ 

  ถ    &RQGHPQDWLRQ                                                                                 ถ   0HGLFDO'HQWDORU3RGLDWULF0DOSUDFWLFH

  ถ    0RUWJDJH)RUHFORVXUH VSHFLI\     ถ    5HVLGHQWLDO           ถ    &RPPHUFLDO                ถ   0RWRU9HKLFOH
       3URSHUW\$GGUHVV                                                                            ถ   3URGXFWV/LDELOLW\ VSHFLI\ 

       127()RU0RUWJDJH)RUHFORVXUHDFWLRQVLQYROYLQJDRQHWRIRXUIDPLO\RZQHU                ถ   2WKHU1HJOLJHQFH VSHFLI\ 
       RFFXSLHGUHVLGHQWLDOSURSHUW\RURZQHURFFXSLHGFRQGRPLQLXPFRPSOHWHDQG                    ถ   2WKHU3URIHVVLRQDO0DOSUDFWLFH VSHFLI\ 
       DWWDFKWKH)25(&/2685(5-,$''(1'80 8&6) 
                                                                                                    ถ   2WKHU7RUW VSHFLI\ 

  ถ    7D[&HUWLRUDUL6HFWLRQ                  %ORFN                  /RW
                                                                                                  63(&,$/352&((',1*6
  ถ    7D[)RUHFORVXUH

  ถ    2WKHU5HDO3URSHUW\ VSHFLI\                                                                ถ   &3/5$UWLFOH $UELWUDWLRQ bbb>VHH127(LQ&200(5&,$/VHFWLRQ@

 27+(50$77(56
                                                                                                    ถ   &3/5$UWLFOH %RG\RU2IILFHU

                                                                                                    ถ   (OHFWLRQ/DZ
  ถ    &HUWLILFDWHRI,QFRUSRUDWLRQ'LVVROXWLRQbbb>VHH127(LQ&200(5&,$/VHFWLRQ@
                                                                                                    ถ   ([WUHPH5LVN3URWHFWLRQ2UGHU
  ถ    (PHUJHQF\0HGLFDO7UHDWPHQW
                                                                                                    ถ   0+/$UWLFOH .HQGUD V/DZ
  ถ    +DEHDV&RUSXV
                                                                                                    ถ   0+/$UWLFOH 6H[2IIHQGHU&RQILQHPHQW,QLWLDO
  ถ    /RFDO&RXUW$SSHDO
                                                                                                    ถ   0+/$UWLFOH 6H[2IIHQGHU&RQILQHPHQW5HYLHZ
  ถ    0HFKDQLF V/LHQ
                                                                                                    ถ   0+/$UWLFOH *XDUGLDQVKLS
  ถ    1DPH&KDQJH
                                                                                                    ถ   2WKHU0HQWDO+\JLHQH VSHFLI\ 
  ถ    3LVWRO3HUPLW5HYRFDWLRQ+HDULQJ
                                                                                                    ถ   2WKHU6SHFLDO3URFHHGLQJ VSHFLI\ 
  ถ    6DOHRU)LQDQFHRI5HOLJLRXV1RWIRU3URILW3URSHUW\

  ถ    2WKHU VSHFLI\ 

 67$7862)$&7,2125352&((',1*                              $QVZHU<(6RU12IRUHYHU\TXHVWLRQDQGHQWHUDGGLWLRQDOLQIRUPDWLRQZKHUHLQGLFDWHG
                                                                                          YES     NO
      +DVDVXPPRQVDQGFRPSODLQWRUVXPPRQVZLWKQRWLFHEHHQILOHG"                       ธ      ถ             ,I\HVGDWHILOHG        

      +DVDVXPPRQVDQGFRPSODLQWRUVXPPRQVZLWKQRWLFHEHHQVHUYHG"                      ธ      ถ             ,I\HVGDWHVHUYHG       

      ,VWKLVDFWLRQSURFHHGLQJEHLQJILOHGSRVWMXGJPHQW"                                 ถ      ธ             ,I\HVMXGJPHQWGDWH

 1$785(2)-8',&,$/,17(59(17,21                             &KHFNRQHER[RQO\DQGHQWHUDGGLWLRQDOLQIRUPDWLRQZKHUHLQGLFDWHG
 ถ    ,QIDQW V&RPSURPLVH

 ถ    ([WUHPH5LVN3URWHFWLRQ2UGHU$SSOLFDWLRQ

 ถ    1RWHRI,VVXH&HUWLILFDWHRI5HDGLQHVV
                                                                 'DWH,VVXH-RLQHG
 ถ    1RWLFHRI0HGLFDO'HQWDORU3RGLDWULF0DOSUDFWLFH
                                                                 5HOLHI5HTXHVWHG                                                                         5HWXUQ'DWH
 ถ    1RWLFHRI0RWLRQ
                                                                 5HOLHI5HTXHVWHG                                                                         5HWXUQ'DWH
 ถ    1RWLFHRI3HWLWLRQ
                                                                 5HOLHI5HTXHVWHG                                                                         5HWXUQ'DWH
 ถ    2UGHUWR6KRZ&DXVH
                                                                 5HOLHI5HTXHVWHG
 ถ    2WKHU([3DUWH$SSOLFDWLRQ

 ถ    3RRU3HUVRQ$SSOLFDWLRQ

 ธ    5HTXHVWIRU3UHOLPLQDU\&RQIHUHQFH

 ถ    5HVLGHQWLDO0RUWJDJH)RUHFORVXUH6HWWOHPHQW&RQIHUHQFH

 ถ    :ULWRI+DEHDV&RUSXV

 ถ    2WKHU VSHFLI\ 




                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                                                 INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 16                                                      97 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021

 5(/$7('&$6(6               /LVWDQ\UHODWHGDFWLRQV)RU0DWULPRQLDOFDVHVOLVWDQ\UHODWHGFULPLQDORU)DPLO\&RXUWFDVHV,IQRQHOHDYHEODQN,IDGGLWLRQDOVSDFH
                              LVUHTXLUHGFRPSOHWHDQGDWWDFKWKH5-,$GGHQGXP 8&6$ 
 &DVH7LWOH                          ,QGH[&DVH1XPEHU                &RXUW                              -XGJH LIDVVLJQHG                  5HODWLRQVKLSWRLQVWDQWFDVH




 3$57,(6                     )RUSDUWLHVZLWKRXWDQDWWRUQH\FKHFNWKH8Q5HSER[DQGHQWHUWKHSDUW\ VDGGUHVVSKRQHQXPEHUDQGHPDLOLQWKHVSDFH
                              SURYLGHG,IDGGLWLRQDOVSDFHLVUHTXLUHGFRPSOHWHDQGDWWDFKWKH5-,$GGHQGXP 8&6$ 
          3DUWLHV                                        $WWRUQH\VDQGRU8QUHSUHVHQWHG/LWLJDQWV                                      ,VVXH-RLQHG            ,QVXUDQFH
  8Q
  5HS     /LVWSDUWLHVLQVDPHRUGHUDVOLVWHGLQWKH    )RUUHSUHVHQWHGSDUWLHVSURYLGHDWWRUQH\ VQDPHILUPQDPHDGGUHVVSKRQH   )RUHDFKGHIHQGDQW     )RUHDFKGHIHQGDQW
          FDSWLRQDQGLQGLFDWHUROHV HJSODLQWLII   DQGHPDLO)RUXQUHSUHVHQWHGSDUWLHVSURYLGHSDUW\ VDGGUHVVSKRQHDQG     LQGLFDWHLILVVXHKDV   LQGLFDWHLQVXUDQFH
          GHIHQGDQWUGSDUW\SODLQWLIIHWF           HPDLO                                                                        EHHQMRLQHG            FDUULHULIDSSOLFDEOH

          1DPH0RJXO)UHG                              /81$'528%,%HOGRFN/HYLQH +RIIPDQ//3%HOGRFN
  ຖ                                                      /HYLQH +RIIPDQ//33DUN$YHQXH3+WK)ORRU1HZ                       ຘ<(6ຖ12
          5ROH V 3ODLQWLII3HWLWLRQHU                  <RUN1<OGURXEL#EOKQ\FRP

          1DPH1HZ<RUN3XEOLF5DGLR                    :(1'<%87/(5-21(6'$<9(6(<671(:<25.
  ຖ                                                      1<ZEXWOHU#MRQHVGD\FRP                                               ຖ<(6ຘ12
          5ROH V 'HIHQGDQW5HVSRQGHQW

          1DPH:1<&                                     :(1'<%87/(5-21(6'$<9(6(<671(:<25.
  ຖ                                                      1<ZEXWOHU#MRQHVGD\FRP                                               ຖ<(6ຘ12
          5ROH V 'HIHQGDQW5HVSRQGHQW

          1DPH&RRSHU$XGUH\                           :(1'<%87/(5-21(6'$<9(6(<671(:<25.
  ຖ                                                      1<ZEXWOHU#MRQHVGD\FRP                                               ຖ<(6ຘ12
          5ROH V 'HIHQGDQW5HVSRQGHQW

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 

          1DPH
  ຖ                                                                                                                                    ຖ<(6ຖ12
          5ROH V 


   ,$)),5081'(57+(3(1$/7<2)3(5-85<7+$78321,1)250$7,21$1'%(/,()7+(5($5(1227+(55(/$7('$&7,21625
     352&((',1*6(;&(37$6127('$%29(125+$6$5(48(67)25-8',&,$/,17(59(17,21%((135(9,286/<),/(',17+,6
                                                $&7,2125352&((',1*

 'DWHG       06/15/2021                                                                                                    LUNA DROUBI
                                                                                                                                6LJQDWXUH

                                         5004304                                                                            LUNA DROUBI
                          $WWRUQH\5HJLVWUDWLRQ1XPEHU                                                                         3ULQW1DPH
                                                                          7KLVIRUPZDVJHQHUDWHGE\1<6&()




                                                                                    2 of 2
FILED: NEW YORK COUNTY CLERK 06/15/2021 03:57 PM                                                                                     INDEX NO. 652968/2021
                 Case 1:21-cv-05882-CM Document 1-3 Filed 07/08/21 Page
NYSCEF DOC. NO. 17                                                      98 of 98
                                                                     RECEIVED  NYSCEF: 06/15/2021
  6835(0(&28572)7+(67$7(2)1(:<25.                                                                                                         UCS-840C
                                                                                                                                                  3/2011
  &2817<2) 1HZ<RUN
                                                                                      x        ,QGH[1R 

   Fred Mogul                                                                                  5-,1R LIDQ\ 

                                                          3ODLQWLII V 3HWLWLRQHU V
  DJDLQVW
                                                                                               &200(5&,$/',9,6,21
   New York Public Radio, WNYC, Audrey Cooper
                                                                                               5HTXHVWIRU-XGLFLDO,QWHUYHQWLRQ$GGHQGXP
                                                          'HIHQGDQW V 5HVSRQGHQW V
                                                                                      x
  &203/(7(:+(5($33/,&$%/(>DGGDGGLWLRQDOSDJHVLIQHHGHG@

  3ODLQWLII3HWLWLRQHU VFDXVH V RIDFWLRQ>FKHFNDOOWKDWDSSO\@

   ธ   %UHDFKRIFRQWUDFWRUILGXFLDU\GXW\IUDXGPLVUHSUHVHQWDWLRQEXVLQHVVWRUW HJXQIDLUFRPSHWLWLRQ RUVWDWXWRU\DQGRUFRPPRQ
       ODZYLRODWLRQZKHUHWKHEUHDFKRUYLRODWLRQLVDOOHJHGWRDULVHRXWRIEXVLQHVVGHDOLQJV HJVDOHVRIDVVHWVRUVHFXULWLHVFRUSRUDWH
       UHVWUXFWXULQJSDUWQHUVKLSVKDUHKROGHUMRLQWYHQWXUHDQGRWKHUEXVLQHVVDJUHHPHQWVWUDGHVHFUHWVUHVWULFWLYHFRYHQDQWVDQG
       HPSOR\PHQWDJUHHPHQWVQRWLQFOXGLQJFODLPVWKDWSULQFLSDOO\LQYROYHDOOHJHGGLVFULPLQDWRU\SUDFWLFHV


   ถ   7UDQVDFWLRQVJRYHUQHGE\WKH8QLIRUP&RPPHUFLDO&RGH H[FOXVLYHRIWKRVHFRQFHUQLQJLQGLYLGXDOFRRSHUDWLYHRUFRQGRPLQLXP
       XQLWV

   ถ   7UDQVDFWLRQVLQYROYLQJFRPPHUFLDOUHDOSURSHUW\LQFOXGLQJ<HOORZVWRQHLQMXQFWLRQVDQGH[FOXGLQJDFWLRQVIRUWKHSD\PHQWRIUHQW
       RQO\

   ถ   6KDUHKROGHUGHULYDWLYHDFWLRQVહZLWKRXWFRQVLGHUDWLRQRIWKHPRQHWDU\WKUHVKROG

   ถ   &RPPHUFLDOFODVVDFWLRQVહZLWKRXWFRQVLGHUDWLRQRIWKHPRQHWDU\WKUHVKROG

   ถ   %XVLQHVVWUDQVDFWLRQVLQYROYLQJRUDULVLQJRXWRIGHDOLQJVZLWKFRPPHUFLDOEDQNVDQGRWKHUILQDQFLDOLQVWLWXWLRQV

   ถ   ,QWHUQDODIIDLUVRIEXVLQHVVRUJDQL]DWLRQV

   ถ   0DOSUDFWLFHE\DFFRXQWDQWVRUDFWXDULHVDQGOHJDOPDOSUDFWLFHDULVLQJRXWRIUHSUHVHQWDWLRQLQFRPPHUFLDOPDWWHUV

   ถ   (QYLURQPHQWDOLQVXUDQFHFRYHUDJH

   ถ   &RPPHUFLDOLQVXUDQFHFRYHUDJH HJGLUHFWRUVDQGRIILFHUVHUURUVDQGRPLVVLRQVDQGEXVLQHVVLQWHUUXSWLRQFRYHUDJH

   ถ   'LVVROXWLRQRIFRUSRUDWLRQVSDUWQHUVKLSVOLPLWHGOLDELOLW\FRPSDQLHVOLPLWHGOLDELOLW\SDUWQHUVKLSVDQGMRLQWYHQWXUHVહZLWKRXW
       FRQVLGHUDWLRQRIWKHPRQHWDU\WKUHVKROG

   ถ   $SSOLFDWLRQVWRVWD\RUFRPSHODUELWUDWLRQDQGDIILUPRUGLVDIILUPDUELWUDWLRQDZDUGVDQGUHODWHGLQMXQFWLYHUHOLHISXUVXDQWWR&3/5
       $UWLFOHLQYROYLQJDQ\RIWKHIRUHJRLQJHQXPHUDWHGFRPPHUFLDOLVVXHVહZLWKRXWFRQVLGHUDWLRQRIWKHPRQHWDU\WKUHVKROG


  3ODLQWLII3HWLWLRQHUાVFODLPIRUFRPSHQVDWRU\GDPDJHV>H[FOXVLYHRISXQLWLYHGDPDJHVLQWHUHVWFRVWVDQGFRXQVHOIHHVFODLPHG@



  3ODLQWLII3HWLWLRQHUાVFODLPIRUHTXLWDEOHRUGHFODUDWRU\UHOLHI>EULHIGHVFULSWLRQ@




  'HIHQGDQW5HVSRQGHQWાVFRXQWHUFODLP V >EULHIGHVFULSWLRQLQFOXGLQJFODLPIRUPRQHWDU\UHOLHI@




   ,5(48(677+$77+,6&$6(%($66,*1('727+(&200(5&,$/',9,6,21,&(57,)<7+$77+(&$6(0((767+(
   -85,6',&7,21$/5(48,5(0(1762)7+(&200(5&,$/',9,6,216(7)257+,11<&55i D  E DQG F 


  'DWHG                                                                                                     /81$'528%,
                                                                                                                        6,*1$785(


                                                                                                                       /81$'528%,
  7KLVIRUPZDVJHQHUDWHGE\1<6&()                                                                              35,17257<3(1$0(


                                                                                1 of 1
